     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 1 of 203
                                                                                                    JA-1588
                                                                                    Page 19 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
time of mucosal contact recorded (range 10 to 30 minutes; median 15 minutes, and mean 17.2
minutes). Once removed from the nose, all 4 pledgets were stored frozen. Blood was drawn
for cocaine analysis 45 minutes after placement of the pledgets, processed, and stored frozen.
Pledgets were processed and analyzed for cocaine by GC, while serum cocaine
concentrations were determined by radioimmunoassay. Total exposure was approximately
35% of the dose administered (applied to the nasal mucosa) with a maximum observed
cocaine plasma concentration achieved within 10 minutes of removal of the pledgets from the
nasal cavity.
Distribution
Cocaine is extensively distributed to tissues and crosses the blood brain barrier. Its volume of
distribution is approximately 2 L/kg, indicating moderate binding to tissue (Inaba, 1989;
Jatlow, 1988; Chow, 1985). Cocaine and its metabolites are excreted in breast milk
(Winecker, 2001); they cross the placenta by simple diffusion, and accumulate in the fetus
after repeated use (Olsen, 1995). Cocaine is highly bound to serum proteins (92-96%),
primarily albumin and alpha-1-acid glycoprotein, in a concentration-dependent fashion after
therapeutic doses are administered (Edwards, 1988).
Metabolism
Cocaine is primarily eliminated by hydrolysis to benzoylecgonine (BE) and ecgonine methyl
ester (EME), its two major (inactive) metabolites, with subsequent renal elimination (Brim,
2011; Kolbrich, 2006; Laizure, 2003; Klingmann, 2001; Fleming, 1990; Inaba, 1989; Ambre
1984; Wilkinson, 1980). Carboxylesterases are located in the endoplasmic reticulum and
catalyze the hydrolysis of lipophilic esters (cocaine) to their more water-soluble alcohol and
acyl substituents. hCE1 and hCE2 are low affinity, high capacity enzymes able to
hydrolyze a wide variety of structurally dissimilar esters. There is evidence for the
involvement of carboxylesterases in the metabolism of endogenous substrates such as lipids
and steroids, but their primary function is to protect the body from foreign substances
encountered through the diet and other routes (Laizure, 2003).
Metabolism of cocaine to its two major and minor metabolites is shown in Figure 2.7.2.1.2-2
(Kolbrich, 2006). BE is one of the major metabolites in plasma after all routes of
administration. BE is formed from spontaneous chemical hydrolytic conversion and hepatic
carboxylesterase-1 (hCE-1) (Laizure, 2003). Specifically, hCE-1 demethylates 40-45% of
cocaine to BE (Brim, 2011). BE is further oxidized to minor metabolites m- and p-
hydroxylbenzoylecgonine (mOHBE and pOHBE) (Kolbrich, 2006). hCE-1 also catalyzes the
conversion of cocaine into the more potent metabolite cocaethylene when alcohol is present.

Enzymatic hydrolysis of cocaine by butyrylcholinesterase (hBChE) in plasma (and other
tissues), and by hepatic esterases (carboxylesterase-2 (hCE-2) (Laizure, 2003), forms the
other major, but pharmacologically inactive metabolite, EME. Serum hBChE hydrolyzes 40-
45% of cocaine into ecgonine methyl ester and benzoic acid (Brim, 2011). EME is present in
plasma concentrations considerably lower than those of BE (Kolbrich, 2006).



                                  Confidential Proprietary Information



                                                                             FDASUPP011825
     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 2 of 203
                                                                                                JA-1589
                                                                                Page 20 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Ecgonine (E), another inactive metabolite, is produced by hepatic esterase hydrolysis with
subsequent renal elimination (Fleming, 1990). Plasma concentrations of E are less than 5% of
those observed with cocaine (Fleming, 1990).

Hepatic P450 CYP3A4 N-demethylates approximately 5-10% of cocaine, a minor pathway,
to norcocaine (NCOC), an active metabolite (Brim, 2011; Kolbrich, 2006). NCOC may be
metabolized to N-hydroxynorcocaine, norcocaine nitroxide, and finally, to the hepatotoxic
norcocaine nitrosonium ion (in certain animal species) (Fleming, 1990).
Figure 2.7.2.1.2-2: Systemic Metabolic Pathways of Cocaine




Source: Kolbrich, 2006
A second minor pathway of cocaine metabolism is the hydroxylation of cocaine to p- and m-
hydroxycocaine (pOHCOC and mOHCOC) (Kolbrich, 2006).



                                  Confidential Proprietary Information



                                                                          FDASUPP011826
     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 3 of 203
                                                                                                  JA-1590
                                                                                  Page 21 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Cocaine and its metabolite plasma concentrations were evaluated (N=18, healthy subjects)
after receiving low (75 mg/70 kg) and high (150 mg/70 kg) subcutaneous cocaine
hydrochloride doses (Kolbrich, 2006). Plasma specimens were collected prior to and up to 48
h after dosing and analyzed by gas chromatography-mass spectrometry (2.5 ng/mL limit of
quantification). Cocaine was detected within 5 min, with mean ± SE peak concentrations of
300.4 ± 24.6 ng/mL (low) and 639.1 ± 56.8 ng/mL (high) 30-40 min after dosing. BE and
EME generally were first detected in plasma 5-15 min post-dose. Two to four hours after
dosing, BE and EME reached mean maximum concentrations of 321.3 ± 18.4 (low) and
614.7 ± 46.0 ng/mL (high) and 47.4 ± 3.0 (low) and 124.4 ± 18.2 ng/mL (high), respectively.
Times of last detection were BE > EME > cocaine. Minor metabolites were detected much
less frequently for up to 32 h, with peak concentrations 18 ng/mL for all analytes except
pOHBE (up to 57.7 ng/mL). Peak plasma concentrations, time to achieve peak levels and the
area under the concentration curve for cocaine and its major metabolites is presented in Table
2.7.2.1.2-2.
Table 2.7.2.1.2-2: Cocaine, Benzoylecgonine, and Ecgonine Methyl Ester
       Pharmacokinetic Parameters




Source: Kolbrich, 2006
Elimination
Cocaine has a reported biologic half-life of 0.5-1.5h, associated with a systemic clearance of
2 L/min (Fleming, 1990; Jatlow, 1988). Only a fraction of cocaine is eliminated unchanged in
the urine (1-5%)(Fleming, 1990). Cocaine is excreted almost exclusively in the urine as
metabolites, with BE and EME constituting at least 80% of cocaine’s metabolites, detected in
the urine for 14-60 hours after cocaine administration (Fleming, 1990).
2.7.2.1.2.1        Pharmacokinetics of Cocaine HCl Topical Solution, 4% and 10%
A limited amount of systemic absorption of cocaine is observed when Cocaine HCl Topical
Solution, 4% and 10%, was administered by pledgets (23.44% after 160 mg dose and 33.34%
after 400 mg dose, Study LNT-P6-733; Section 2.7.1.2.1). The rate and extent of exposure of
cocaine during the pledget insertion and immediately after removal is shown in Figure
2.7.1.2.1.2-1.


                                  Confidential Proprietary Information



                                                                           FDASUPP011827
     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 4 of 203
                                                                                                    JA-1591
                                                                                    Page 22 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Plasma concentrations of cocaine are minimal and increase gradually over the administration
period when applied to the nasal mucosa via pledgets (over 20 minutes), are maximal at 30
minutes (10 minutes after the removal of the pledgets) and declined quickly (based on the
short half-life of cocaine, t1/2 1.5-2.0 hours) (Study LNT-P6-733). The complete PK of
cocaine and its metabolites are described in Section 2.7.2.2.1.
2.7.2.1.2.2       Pharmacokinetics with Respect to Special Populations and Drug-Drug
                  Interactions
No special-population or drug-interaction studies have been conducted as part of the Cocaine
HCl Topical Solution, 4% and 10%, development program. The drug interaction and special
population information provided in this clinical pharmacology summary were taken from the
medical literature. Special populations and drug interactions are detailed in Section 2.7.2.4.
2.7.2.2       Summary of Results of Individual Studies
2.7.2.2.1       Pharmacokinetic Studies
The Sponsor completed one PK trial in adults (Study LNT-P6-733) with its Cocaine HCl
Topical Solution, 4% and 10%, using the pledget administration technique to evaluate the
pharmacokinetics of cocaine and its major metabolites, and absorption of cocaine from
pledgets, as used in the phase 3 clinical program. A tabular summary of the PK parameters
from the study, including mean AUC0-∞, Cmax, Tmax, and t1/2 (cocaine and its metabolites (i.e.,
benzoylecgonine, ecgonine methyl ester, ecgonine and norcocaine)) is presented in Table
2.7.2.2.1-1 A summary of this PK study is provided in Section 2.7.2.2.1.1.




                                  Confidential Proprietary Information



                                                                             FDASUPP011828
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 5 of 203
                                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 6 of 203
                                                                                                                                                                                       JA-1593
                                                                                                                                                                      Page 24 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
            Cocaine HCl                                                                                                                    Cocaine
            10%                                                                                                    33.34         960.09       433.53         0.50      2.01
            (2016119525)                                                                                          (10.710)       (43.1)        (49.3)       (0.33-    (36.8)
            400 mg                                                                                                                                          1.00)
            (Test-2)                                                                              400 mg per
                                                                                                                                     Benzoylecgonine
                                                                                                  4 mL
                                                                                                                      n/a        7214.53     601.78   3.00             6.91
                                                                                                  Intranasal
                                                                                                                                  (44.5)     (51.8)  (1.50-           (20.6)
                                                                                                                                                      4.00)
                                                                                                                                 Ecgonine Methyl Ester
                                                                                                                      n/a        620.87    83.07      2.50             4.30
                                                                                                                                 (39.5)    (55.6)    (1.50-           (17.4)
                                                                                                                                                      4.00)
                                                                                                                                          Ecgonine
                                                                                                                      n/a        264.24       12.190         6.00     10.52
                                                                                                                                 (38.7)       (43.8)        (4.00-    (12.6)
                                                                                                                                                            8.07)
                                                                                                                                        Norcocaine
                                                                                                                      n/a        10.766       2.648          1.50      2.69
                                                                                                                                 (92.0)      (103.3)        (1.00-    (61.7)
                                                                                                                                                            2.50)
*By intranasal application, Pledget Brand: DeRoyal No. 30-057, Size: 0.5” x 3’’. The study treatments (160 mg cocaine HCl, 400 mg cocaine HCl, and placebo) were administered
topically, in the nasal cavity as follows: For each administration, four pledgets were treated with 4 mL of the assigned solution (160 mg cocaine HCl, 400 mg cocaine HCl or
placebo). The 4 mL treatment of the 4% cocaine HCl solution corresponded to a 160 mg dose of cocaine HCl. The 4 mL treatment of the 10% cocaine HCl solution corresponded to a
400 mg dose of cocaine HCl. Two pledgets were placed into each nostril (one pledget on the inner left side and one pledget on the inner right side of each nostril). The pledgets were
retained in the nasal cavity for 20 minutes prior to being removed. Subjects remained seated for at least 1 hour following placement of the pledgets into the nasal cavity. The pledgets
were kept in place for 20 minutes prior to being withdrawn.
a HV=healthy volunteer, P=patent, in years of age b %F=amount (%) of cocaine absorbed c C.V. (%) d Median (range) e NDA Location Source: Study LNT-P6-733 CSR; Table 1




                                                                      Confidential Proprietary Information



                                                                                                                                                          FDASUPP011830
     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 7 of 203
                                                                                                       JA-1594
                                                                                       Page 25 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
2.7.2.2.1.1       Pharmacokinetic Single-Dose Study Study LNT-P6-733 of Cocaine HCl
                  Topical Solution, 4% and 10%
Study LNT-P6-733 was a single center, randomized, single dose, double blind (investigator-
and subject-blinded to Test-1 versus Test-2), laboratory-blinded, 2-period, 6-sequence,
crossover design in healthy male and female subjects. The following investigational products
and doses were administered: Test-1 (single 160 mg dose, using Cocaine HCl topical solution
4%); Test-2 (single 400 mg dose, using Cocaine HCl topical solution 10%); and placebo
(topical solution).
Subjects arrived at the clinical site at least 10 hours prior to placing the pledgets into the nasal
cavity. Subjects followed a supervised overnight fast, after which a saline IV (not more than
30 mL/hour) was installed to allow for prompt peripheral intravenous (IV) access, in case
treatment of cardiac AEs was required. Thereafter, a single cocaine topical dose (or placebo
solution) was administered via treated pledgets placed into the nasal cavity.
Thirty-six subjects entered the study and 31 subjects completed the study. Study subjects
were randomized to 1 of 6 treatment sequences. The randomization was stratified by gender
to ensure inclusion of both males and females into each of the placebo and non-placebo
sequences.
All study personnel and subjects were blinded as to the active drug treatments (Test-1 or
Test-2). The randomization code was not available to the personnel of the bioanalytical
facility until the bioanalytical tables had been finalized and audited by the Quality Assurance
(QA) department. Study participants were aware that they were to receive different
formulations of the same drug, without being informed which product (Test-1 or Test-2) was
being administered.
In each study period, in order to have a placebo control for vasoconstriction measurements,
one third (1/3) of the study subjects were randomized to receive the placebo treatment first,
followed by one of the Test treatments 60 minutes later. For those subjects assigned to
receive treatment with placebo followed with treatment with one of the two Test products, all
clinical activities (blood sampling, ECG, vital signs, etc.) were timed relative to treatment
with the Test product (2nd pledget wear of the study period).
The study treatments (placebo, 160 mg cocaine HCl, and 400 mg cocaine HCl) were
administered topically, in the nasal cavity, i.e., four pledgets were treated with 4 mL of the
assigned solution (160 mg cocaine HCl 4%, 400 mg cocaine HCl 10%, or placebo).
Two pledgets were placed into each nostril (one pledget on the inner left side and one pledget
on the inner right side of each nostril). The pledgets were retained in the nasal cavity for 20
minutes prior to being removed. Subjects remained seated for at least 1 hour following
placement of the pledgets into the nasal cavity. Subjects were allowed to leave the clinical
site 24 hours following pledget removal. The drug administrations (last pledget placement in
each study period) were separated by 7 calendar days.
Safety assessments included 12-lead ECG and vital signs monitoring (blood pressure, pulse
rate, respiration rate, body temperature and oxygen saturation of blood) were measured and
recorded prior to pledget placement.

                                  Confidential Proprietary Information



                                                                                FDASUPP011831
     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 8 of 203
                                                                                                  JA-1595
                                                                                  Page 26 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
ECG and vital sings (blood pressure, pulse rate, respiration rate, body temperature and
oxygen saturation of blood) were also recorded approximately 1, 2, 4 and 6.5 hours after
pledget removal. Vital signs were monitored subsequently, if judged necessary by the
physician in charge or designee.
A nasal cavity examination was performed before each period of the study, and at the end of
the study.
Vasoconstriction measurements were performed by assessing capillary blood flow in the
nasal mucosa, quantified using the moorVMS-LDF Laser Doppler Flow Monitor. Capillary
blood flow was measured in the nasal mucosa of each nostril at the following time points for
each treatment administration (including placebo treatment): prior to pledget placement and
approximately 5, 10, 20 and 30 minutes after removal of the pledgets, in each study period.
A total of 36 subjects were randomized to receive Test-1 and Test-2, and 24 (67%) subjects
were randomized to receive Placebo in one of the 6 treatment sequences (6 subjects per
sequence). Of the 36 subjects randomized to receive Test-1 (Cocaine HCl topical solution
4%) and Test-2 (Cocaine HCl topical solution 10%), 34 subjects (94%) were dosed with
Test-1 (160 mg) and 32 subjects (89%) with Test-2 (400 mg). Twenty-two of the 24 (92%)
subjects randomized to receive Placebo (Cocaine HCl Topical Solution Placebo) were dosed.
Five subjects (14%) discontinued the study; 3 withdrew their consent, and 2 due to protocol
deviations; 31 (86%) subjects completed the study.
2.7.2.2.1.1.1        Overall Relative Peak and Total Systemic Exposure Comparison-
                     Cocaine vs. Metabolites of Cocaine After Pledget Administration
Cocaine exhibits plasma peak and total systemic exposure which is comparable to that
reported in the medical literature, being approximately dose-proportional, with <35%
absorption of cocaine from the pledgets. Table 2.7.2.2.1.1.1-1 summarizes the relative
comparison of the plasma cocaine PK parameters to its major and minor metabolites.
Study LNT-P6-733 CSR has a complete summary of PK parameter comparison data.
Overall, cocaine exhibits plasma peak systemic exposure that is less than 435 ng/mL, with
plasma total systemic exposure that is less than 965 ng-h/mL, and cleared from the plasma
compartment within 6 hours.
Benzoylecgonine is a pharmacologically inactive metabolite of cocaine, which exhibits
plasma peak systemic exposure that is comparable to cocaine (1.3 fold), with plasma total
systemic exposure that is 7.5 fold that achieved with cocaine, and cleared from the plasma
compartment within 21 hours.
Ecgonine Methyl Ester is a pharmacologically inactive metabolite of cocaine which exhibits
plasma peak systemic exposure that is less than or equal to 0.20 fold that achieved with
cocaine, with plasma total systemic exposure that is 0.65 fold that achieved with cocaine, and
cleared from the plasma compartment within 13 hours.
Ecgonine is a pharmacologically inactive metabolite of cocaine, which exhibits plasma peak
systemic exposure that is less than 0.03 fold that achieved with cocaine, with plasma total

                                  Confidential Proprietary Information



                                                                           FDASUPP011832
     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 9 of 203
                                                                                                   JA-1596
                                                                                   Page 27 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
systemic exposure that is 0.25 fold that achieved with cocaine, and cleared from the plasma
compartment within 32 hours.
Norcocaine, a minor metabolite, that in some subjects was undetectable, is the only
pharmacologically active metabolite of cocaine among the detectable metabolites, which
exhibits plasma peak and total systemic exposure that is less than 0.01 fold that achieved with
cocaine, and cleared from the plasma compartment/systemic circulation within 8 hours.




                                  Confidential Proprietary Information



                                                                            FDASUPP011833
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 10 of 203
       Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 11 of 203
                                                                                                                  JA-1598
                                                                                                  Page 29 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
2.7.2.2.1.1.2              Cocaine Plasma and Urine Pharmacokinetics
Cocaine HCl demonstrates PK characteristics consistent with a slow and consistent delivery
of drug product over the retention time of the pledget delivery system, and a subsequent rapid
elimination (mean 1.5-2.1h half-life, 4% and 10%, respectively) wherein the drug product
provides an acceptable extended duration of therapeutic drug concentrations generally for the
duration of most minor diagnostic procedures or surgeries (Section 2.7.1).
Plasma pharmacokinetic parameter values by treatment for cocaine are presented in Table
2.7.2.2.1.1.2-1. A summary of the statistical analysis of Cmax and AUC for cocaine is given in
Table 2.7.2.2.1.1.2-2. The mean plasma concentration-time profiles are displayed by
treatment in Figure 2.7.2.2.1.1.2 (linear scale); the logarithmic scale is displayed in Study
LNT-P6-733 CSR, Figure 2.
Overall, the mean peak cocaine concentration in plasma was approximately 3 times greater
for the 10% solution, with respect to the 4% solution. Similarly, the total exposure (AUC)
was about 3-3.5 times greater for the higher strength. The median time to peak concentration
was similar between the two strengths (0.5 hours), as was the half-life (approximately 1.5 to
2 hours). The intra-subject coefficients of variation were 28.4%, 26.6% and 26.4% for Cmax,
AUC0-T, and AUC0-∞, respectively (Table 2.7.2.2.1.1.2-2), which indicates that the drug
products are not highly variable.
Table 2.7.2.2.1.1.2-1: Summary of Plasma Cocaine Pharmacokinetic Parameters
       (160 mg Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                          Test-1 (n=33)                     Test-2 (n=30)
          Parameter (Units)
                                      Mean          (C.V. %)          Mean           (C.V. %)

             Cmax (ng/mL)             142.68          (44.9)          433.53           (49.3)

               ln (Cmax)              4.8668           (9.0)          5.9804           (7.0)

             Tmax (hours)a             0.50         (0.17-1.00)        0.50         (0.33-1.00)

          AUC0-T (ng·h/mL)            279.01          (46.6)          950.54           (43.5)

              ln (AUC0-T)             5.5528           (6.8)          6.7761           (5.9)

          AUC0-∞ (ng·h/mL)            286.68          (45.6)          960.09           (43.1)

             ln (AUC0-∞)              5.5828           (6.7)          6.7874           (5.9)

            AUC0-T/0-∞ (%)             97.05           (1.2)          98.88            (0.7)

              λZ (hours-1)            0.4576          (13.7)          0.3757           (26.1)

              Thalf (hours)            1.54           (13.5)           2.01            (36.8)

a
    Median (range) Source: Study LNT-P6-733 CSR, Table 9.

                                     Confidential Proprietary Information



                                                                                        FDASUPP011835
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 12 of 203
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 13 of 203
                                                                                                             JA-1600
                                                                                             Page 31 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Urine cocaine pharmacokinetic parameter values by treatment are presented in Table
2.7.2.2.1.1.2-3.
The mean amount of cocaine excreted in urine was approximately 3 times greater for the 10%
solution, with respect to the 4% solution. The fraction excreted for the higher strength was
about 19% greater than that for the lower strength.
Table 2.7.2.2.1.1.2-3: Summary of Urine Cocaine Pharmacokinetic Parameters (160 mg
       Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                       Test-1 (n=34)                     Test-2 (n=31)
      Parameter (Units)
                                    Mean        (C.V. %)          Mean            (C.V. %)

            Ae (mg)                 0.293            (72.0)        0.895           (116.7)

             Fe (%)                  0.18            (72.0)        0.22            (116.7)

Source: Study LNT-P6-733 CSR, Table 11.


2.7.2.2.1.1.3         Benzoylecgonine Plasma and Urine Pharmacokinetics
Plasma pharmacokinetic parameter values by treatment for benzoylecgonine are presented in
Table 2.7.2.2.1.1.3-1. A summary of the statistical analysis of Cmax and AUC for
benzoylecgonine is given in Table 2.7.2.2.1.1.3-2. The mean plasma concentration-time
profiles are displayed by treatment in Figure 2.7.2.2.1.1.3 (linear scale), the logarithmic scale
is displayed in Study LNT-P6-733 CSR, Figure 4.
Overall, the mean peak benzoylecgonine concentration in plasma was approximately 3.5
times greater for the 10% solution, with respect to the 4% solution. Similarly, the total
exposure (AUC) was about 3-3.3 times greater for the higher strength. The median time to
peak concentration was similar between the two strengths (2.5 hours and 3 hours for the 4%
and 10% solutions, respectively), as was the half-life (approximately 7 hours for both
strengths). The intra-subject coefficients of variation were 30.1%, 28.2% and 27.9% for Cmax,
AUC0-T, and AUC0-∞, respectively (Table 2.7.2.2.1.1.3-2).




                                  Confidential Proprietary Information



                                                                                         FDASUPP011837
       Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 14 of 203
                                                                                                                  JA-1601
                                                                                                  Page 32 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Table 2.7.2.2.1.1.3-1: Summary of Plasma Benzoylecgonine Pharmacokinetic
       Parameters (160 mg Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                          Test-1 (n=33)                     Test-2 (n=30)
         Parameter (Units)
                                      Mean          (C.V. %)          Mean          (C.V. %)

            Cmax (ng/mL)              180.52          (53.9)         601.78           (51.8)

                ln (Cmax)             5.0585          (10.6)         6.2520            (9.3)

            Tmax (hours)a              2.50        (1.00-4.03)         3.00         (1.50-4.00)

          AUC0-T (ng·h/mL)           1995.24          (52.7)         6499.52          (45.6)

             ln (AUC0-T)              7.4761           (6.7)         8.6598            (6.1)

         AUC0-∞ (ng·h/mL)            2235.31          (52.5)         7214.53          (44.5)

             ln (AUC0-∞)              7.5895           (6.6)         8.7690            (5.9)

           AUC0-T/0-∞ (%)             89.40            (5.2)          89.77            (5.0)

             λZ (hours-1)             0.1027          (22.6)         0.1047           (21.6)

             Thalf (hours)             7.06           (21.3)           6.91           (20.6)
a
    Median (range) Source: Study LNT-P6-733 CSR, Table 12


Table 2.7.2.2.1.1.3-2: Summary of the Statistical Analysis of Benzoylecgonine (160 mg
       Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                                                                    90% Confidence
                      Intra-         Geometric Lsmeansa               Ratio           Limits (%)
     Parameter       Subject
                     C.V. (%)                                          (%)
                                 Test-1 (n=33) Test-2 (n=30)                       Lower       Upper

         Cmax           30.1         156.68           519.64           30.15       26.51       34.30

       AUC0-T           28.2        1758.99           5789.74          30.38       26.92       34.29

       AUC0-∞           27.9        1970.19           6456.13          30.52       27.08       34.40
a
    units are ng/mL for Cmax and ng·h/mL for AUC0-T and AUC0-∞ Source: Study LNT-P6-733 CSR, Table 13




                                     Confidential Proprietary Information



                                                                                        FDASUPP011838
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 15 of 203
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 16 of 203
                                                                                                                 JA-1603
                                                                                                 Page 34 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
2.7.2.2.1.1.4             Ecgonine Methyl Ester Plasma and Urine Pharmacokinetics
Plasma pharmacokinetic parameter values by treatment for ecgonine methyl ester are
presented in Table 2.7.2.2.1.1.4-1. A summary of the statistical analysis of Cmax and AUC for
ecgonine methyl ester is given in Table 2.7.2.2.1.1.4-2. The mean plasma concentration-time
profiles are displayed by treatment in Figure 2.7.2.2.1.1.4 (linear scale), the logarithmic scale
is displayed in Study LNT-P6-733 CSR, Figure 6.
Overall, the mean peak ecgonine methyl ester concentration in plasma was approximately 4
times greater for the 10% solution, with respect to the 4% solution. Similarly, the total
exposure (AUC) was about 3.5 times greater for the higher strength. The median time to peak
concentration was similar between the two strengths (2.5 hours), as was the half-life (4.3
hours).
Table 2.7.2.2.1.1.4-1: Summary of Plasma Ecgonine Methyl Ester Pharmacokinetic
       Parameters (160 mg Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                        Test-1 (n=33)                      Test-2 (n=30)
      Parameter (Units)
                                     Mean         (C.V. %)          Mean            (C.V. %)

           Cmax (ng/mL)              21.29           (54.8)          83.07           (55.6)

              ln (Cmax)              2.9292          (17.3)         4.2766           (13.0)

            Tmax (hours)a             2.50        (1.00-3.50)        2.50          (1.50-4.00)

       AUC0-T (ng·h/mL)              171.79          (54.5)         605.69           (40.2)

            ln (AUC0-T)              5.0331          (9.2)          6.3271            (6.5)

       AUC0-∞ (ng·h/mL)              182.10          (51.8)         620.87           (39.5)

            ln (AUC0-∞)              5.1027          (8.6)          6.3554            (6.3)

           AUC0-T/0-∞ (%)            93.32           (3.4)           97.22            (1.6)

            λZ (hours-1)             0.1668          (18.8)         0.1665           (19.7)

            Thalf (hours)             4.30           (18.2)          4.30            (17.4)

a Median   (range) Source: Study LNT-P6-733 CSR, Table 15




                                    Confidential Proprietary Information



                                                                                           FDASUPP011840
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 17 of 203
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 18 of 203
                                                                                                            JA-1605
                                                                                            Page 36 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Urine pharmacokinetic parameter values by treatment for ecgonine methyl ester are presented
in Table 2.7.2.2.1.1.4-3.
For ecgonine methyl ester, the mean amount excreted in urine was approximately 3.5 times
greater for the 10% solution, with respect to the 4% solution.
Table 2.7.2.2.1.1.4-3: Summary of Urine Ecgonine Methyl Ester Pharmacokinetic
       Parameters (160 mg Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                       Test-1 (n=29)                     Test-2 (n=26)
       Parameter (Units)
                                    Mean         (C.V. %)          Mean          (C.V. %)

            Ae (mg)                 3.814            (44.3)       12.806           (44.0)

Source: Study LNT-P6-733 CSR, Table 17.


2.7.2.2.1.1.5         Ecgonine Plasma and Urine Pharmacokinetics
Plasma pharmacokinetic parameter values by treatment for ecgonine are presented in Table
2.7.2.2.1.1.5-1. A summary of the statistical analysis of Cmax and AUC for ecgonine is given
in Table 2.7.2.2.1.1.5-2. The mean plasma concentration-time profiles are displayed by
treatment in Figure 2.7.2.2.1.1.5 (linear scale); the logarithmic scale is displayed in Study
LNT-P6-733 CSR, Figure 8.
Overall, the mean peak ecgonine concentration in plasma was approximately 3 times greater
for the 10% solution, with respect to the 4% solution. Similarly, the total exposure (AUC)
was about 3-4 times greater for the higher strength. The median time to peak concentration
was 8 hours and 6 hours for the 4% and 10% solutions, respectively. The half-life was similar
between the two strengths (approximately 10-10.5 hours).




                                  Confidential Proprietary Information



                                                                                    FDASUPP011842
        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 19 of 203
                                                                                                                           JA-1606
                                                                                                           Page 37 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Table 2.7.2.2.1.1.5-1: Summary of Plasma Ecgonine Pharmacokinetic Parameters (160
       mg Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                              Test-1 (n=33) b                    Test-2 (n=30) c
          Parameter (Units)
                                           Mean           (C.V. %)          Mean            (C.V. %)

              Cmax (ng/mL)                 3.782            (45.7)          12.190             (43.8)

                  ln (Cmax)                1.2396           (34.5)          2.3951             (20.4)

                Tmax (hours)a               8.00        (4.00-12.00)          6.00          (4.00-8.07)

           AUC0-T (ng·h/mL)                63.328           (47.3)         195.126             (42.0)

                ln (AUC0-T)                4.0533           (10.8)          5.1791             (8.9)

           AUC0-∞ (ng·h/mL)                66.278           (31.3)         264.239             (38.7)

                ln (AUC0-∞)                4.1496           (7.9)           5.5025             (7.8)

             AUC0-T/0-∞ (%)                75.98            (5.7)            75.37             (6.4)

                λZ (hours-1)               0.0692           (10.9)          0.0669             (13.7)

                Thalf (hours)              10.11            (11.0)           10.52             (12.6)
a
    Median (range) b n=7 for AUC0-∞, AUC0-T/0-∞, λZ and Thalf c n=8 for AUC0-∞, AUC0-T/0-∞, λZ and Thalf
Source: Study LNT-P6-733 CSR, Table 18.


Table 2.7.2.2.1.1.5-2: Summary of the Statistical Analysis of Ecgonine (160 mg Cocaine
       HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                                                                            90% Confidence
                       Intra-             Geometric Lsmeansa                  Ratio           Limits (%)
     Parameter        Subject
                      C.V. (%)                                                 (%)
                                    Test-1 (n=33) b Test-2 (n=30) c                        Lower        Upper

         Cmax            30.9             3.452              11.021            31.32       27.46           35.72

       AUC0-T            28.5            57.592             178.101            32.34       28.63           36.53

       AUC0-∞            34.9            53.347             233.442            22.85       11.60           45.00
a
    units are ng/mL for Cmax and ng·h/mL for AUC0-T and AUC0-∞ b n= 7 for AUC0-∞ c n= 8 for AUC0-∞
Source: Study LNT-P6-733 CSR, Table 19.


                                         Confidential Proprietary Information



                                                                                                FDASUPP011843
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 20 of 203
     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 21 of 203
                                                                                                                  JA-1608
                                                                                                  Page 39 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
2.7.2.2.1.1.6            Norcocaine Plasma and Urine Pharmacokinetics
Plasma pharmacokinetic parameter values by treatment for norcocaine are presented in Table
2.7.2.2.1.1.6-1. A summary of the statistical analysis of Cmax and AUC for norcocaine is
given in Table 2.7.2.2.1.1.6-2. The mean plasma concentration-time profiles are displayed by
treatment in Figure 2.7.2.2.1.1.6 (linear scale), the logarithmic scale is displayed in Study
LNT-P6-733 CSR, Figure 10.
Overall, the mean peak norcocaine concentration in plasma was approximately 5 times
greater for the 10% solution, with respect to the 4% solution. Similarly, the total exposure
(AUC) was about 3.5-5 times greater for the higher strength. The median time to peak
concentration was similar between the two strengths (1.5 hours), as was the half-life (about
2.3-2.7 hours).
Several subjects showed non-evaluable exposure (AUC) for norcocaine, which supports it is
a minor metabolite of cocaine, with only traces present in plasma and urine.
Table 2.7.2.2.1.1.6-1: Summary of Plasma Norcocaine Pharmacokinetic Parameters
       (160 mg Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                          Test-1 (n=17) b                   Test-2 (n=28) c
      Parameter (Units)
                                       Mean          (C.V. %)          Mean           (C.V. %)

         Cmax (ng/mL)                  0.517           (95.7)          2.648            (103.3)

            ln (Cmax)                 -0.9856         -(77.7)          0.4134           (287.0)

         Tmax (hours)a                  1.50        (0.75-2.00)         1.50          (1.00-2.50)

      AUC0-T (ng·h/mL)                 1.797          (115.7)          9.174            (104.2)

          ln (AUC0-T)                 -0.0160        -(7019.0)         1.5421           (88.1)

      AUC0-∞ (ng·h/mL)                 2.873           (79.1)          10.766           (92.0)

          ln (AUC0-∞)                 0.7767          (100.1)          1.9516           (50.3)

        AUC0-T/0-∞ (%)                 66.27           (26.1)          84.73            (15.6)

          λZ (hours-1)                0.3100           (12.2)          0.3191           (38.4)

          Thalf (hours)                 2.26           (11.6)           2.69            (61.7)
a
 Median (range) b n= 13 for AUC0-T, n=10 for AUC0-∞, AUC0-T/0-∞, λZ and Thalf c n= 27 for AUC0-T, n=25 for
AUC0-∞, AUC0-T/0-∞, λZ and Thalf Source Study LNT-P6-733 CSR, Table 21.




                                     Confidential Proprietary Information



                                                                                         FDASUPP011845
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 22 of 203
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 23 of 203
                                                                                                            JA-1610
                                                                                            Page 41 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Urine pharmacokinetic parameter values by treatment for norcocaine are presented in Table
2.7.2.2.1.1.6-3.
For norcocaine, the mean amount excreted in urine was approximately 7.5-8 times greater for
the 10% solution, with respect to the 4% solution.
Table 2.7.2.2.1.1.6-3: Summary of Urine Norcocaine Pharmacokinetic Parameters
       (160 mg Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                       Test-1 (n=21)                     Test-2 (n=25)
       Parameter (Units)
                                    Mean         (C.V. %)          Mean          (C.V. %)

              Ae (mg)               0.004            (85.5)        0.031          (137.9)

Source: Study LNT-P6-733 CSR, Table 23.
2.7.2.2.2        Pharmacodynamic Studies
No separate PD studies measuring only PD efficacy endpoints were conducted with Cocaine
HCl Topical Solution, 4% and 10% by the Sponsor. However, the Sponsor’s adult PK study
(Study LNT-P6-733) evaluated the PD vasoconstriction potential of nasally administered
Cocaine HCl topical solution, with extensive PK and PD analyses. A summary of the PD
vasoconstriction data is presented below (Section 2.7.2.2.2.1).
2.7.2.2.2.1       Vasoconstriction Pharmacodynamics Study LNT-P6-733
Nasal vasoconstriction was measured by capillary blood flow (Flux measurement), quantified
using the moorVMS-LDF Laser Doppler Flow, measured in each nostril at the following time
points: prior to pledget placement and approximately 5, 10, 20, and 30 minutes after removal
of the pledgets, in each study period.
In order to determine that the Flux measurements were optimal, a secondary non-
vasoconstriction supportive measurement, DC, was performed. DC indicates the
backscattered laser light intensity, and is used to check the function and proper position of the
laser Doppler probes. A probe is in perfect position, when the DC value drops and remains
constant between ~50 arbitrary units (AU) and ~100 AU.
Vasoconstriction measurements (capillary blood flow, as measured by Flux, and DC
supportive measurement) were statistically analyzed using an Analysis of Variance
(ANOVA) model. A separate repeated measures ANOVA model accounting for
measurements over time was performed for each comparison of interest (160 mg versus
placebo and 400 mg versus placebo). The null hypothesis that there is no difference between
the test products and placebo was tested at the 5% level.
The perfusion measurement parameters to evaluate capillary blood flow were Flux (tissue
perfusion units (PU)) and DC (mean intensity) and summaries of statistical analysis results
Flux and DC are given in Table 2.7.2.2.2.1-1 and Table 2.7.2.2.2.1-2, respectively.
Overall, related to vasoconstriction, by capillary blood flow assessed using Flux measure-
ments, the 160 mg and 400 mg Cocaine HCl topical solution doses were significantly
                                  Confidential Proprietary Information



                                                                                    FDASUPP011847
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 24 of 203
                                                                                                                  JA-1611
                                                                                                  Page 42 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
different from placebo (each comparison p<0.0001), suggesting a reduced blood flow and
increased vasoconstriction compared to placebo.
Table 2.7.2.2.2.1-1: Summary of Flux Measurement Statistical Analysis (PU) (160 mg
       Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                                LSMean
                              LSMean                             SE          P value             95%CI
                                               difference

  Test-1 vs Placebo       392.15 vs 502.94     -110.79       15.5036        <0.0001     -143.13     -78.4536


  Test-2 vs Placebo       377.35 vs 493.75     -116.39       14.2620        <0.0001     -146.14     -86.6450

Source: Study LNT-P6-733 CSR, Table 30.
The mean value for the 160 mg Cocaine HCl dose was found to be statistically significantly
different from placebo (p= 0.0075) by DC assessment, whereas the mean value for the 400
mg Cocaine HCl dose was not (p = 0.4209). It should be noted that DC measurement, which
is an indication only of optimal probe placement, was shown by the data to be appropriate
and optimally placed during the study (probe range readings between 50 arbitrary units (AU)
and 100 AU).
Table 2.7.2.2.2.1-2: Summary of DC Measurement Statistical Analysis (AU) (160 mg
       Cocaine HCl 4%, Test-1; 400 mg Cocaine HCl 10%, Test-2)

                                            LSMean
                          LSMean                              SE           P value           95% CI
                                           difference

                       58.6109 vs
  Test-1 vs Placebo                     -5.3467             1.7975     0.0075          -9.0961    -1.5973
                       63.9576

                       61.5609 vs
  Test-2 vs Placebo                     -1.4622             1.7795     0.4209          -5.1743    2.2498
                       63.0232

Source: Study LNT-P6-733 CSR, Table 31.
Vasoconstriction measurements by subject are presented in Study LNT-P6-733 CSR, Listing
16.2.9.7.
2.7.2.2.3       Overall Safety Observations from the Pharmacokinetic/
                Pharmacodynamic Study LNT-P6-733
Based on the results of this adult PK/PD Phase I study, the following safety conclusions can
be made:
    •   Single dose administration of 160 mg cocaine HCl, 400 mg cocaine HCl, and placebo
        products to healthy subjects in this study was safe even though a high incidence of
        TEAEs, possibly related to the study drugs, was observed during the study.


                                    Confidential Proprietary Information



                                                                                         FDASUPP011848
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 25 of 203
                                                                                                    JA-1612
                                                                                    Page 43 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
    •     No SAEs and no deaths were reported for any of the subjects enrolled in this study.
          No subject was withdrawn by the investigator for a safety reason.
    •     A total of 280 TEAEs were reported by 34 (94%) of the 36 subjects who participated
          in this study. Of these events, 101 occurred after administration of 160 mg cocaine
          HCl, 171 after dosing with 400 mg cocaine HCl, and the other 8 after administration
          of placebo. Most TEAEs were considered related (93%) to drug administration.
    •     The TEAEs experienced most commonly in this study were dysgeusia (taste
          distortion) and hypoesthesia (reduced sense of touch or sensation) as would be
          expected with an anesthetic agent to the nasal mucosa in normal healthy subjects.
          Dysgeusia was reported by 16 subjects (44%) after administration of 160 mg cocaine
          HCl, 18 subjects (50%) after administration of 400 mg cocaine HCl, and 2 subjects
          (8%) after administration of Placebo. Hypoesthesia was reported by 11 subjects
          (31%) after administration of 160 mg cocaine HCl, and 17 subjects (47%) after
          administration of 400 mg cocaine HCl.
    •     The incidence of TEAEs was similar for subjects dosed with 160 mg cocaine HCl and
          400 mg cocaine HCl (81% and 86%, respectively) and higher than the one reported
          for subjects dosed with placebo (17%). Drug-related TEAEs were also reported with a
          similar incidence for subjects dosed with 160 mg cocaine HCl and 400 mg cocaine
          HCl (81% and 83%, respectively).
    •     The TEAEs experienced during the study were deemed mild (266/280, 95%),
          moderate (13/280, 5%), and severe (1/280; 0%) in intensity. One subject (Subject
          008) experienced somnolence of severe intensity following dosing with 400 mg
          cocaine HCl, which was considered related to drug administration and was resolved
          by the end of the study. All TEAEs were considered not clinically significant and
          reversible.
    •     Overall, the mean values from baseline to end-of-study of general biochemistry,
          hematology, urinalysis, vital signs, and ECGs were comparable.
    •     All the abnormal clinical laboratory values were only marginally higher or lower than
          their reference ranges and none were considered clinically significant by the
          investigator. Furthermore, there were no clinically significant abnormalities in the
          vital signs, ECGs, general and nasal cavity physical examinations of the subjects in
          this study.
2.7.2.3       Comparison and Analyses of Results across Studies
2.7.2.3.1        In Vitro Drug Metabolism and In Vitro Drug-Drug Interaction Studies
                 and Their Clinical Implications
No in vitro drug metabolism or drug-drug interaction studies were conducted during clinical
development.




                                  Confidential Proprietary Information



                                                                             FDASUPP011849
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 26 of 203
                                                                                                    JA-1613
                                                                                    Page 44 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
2.7.2.3.2       Human PK Studies
The Sponsor completed one (Phase I) adult healthy human single-dose PK/PD clinical study
with Cocaine HCl Topical Solution, 4% and 10%, applied to the nasal mucosa, which was the
same method of dosing using pledgets as was used in the Phase III clinical studies, but at
maximum doses of both the 4% (160 mg) and 10% (400 mg) concentrations.
The study demonstrated that minimal amounts of cocaine are absorbed when Cocaine HCl
Topical Solution, 4% and 10%, was applied by pledget administration. The maximum doses
that could be applied to the nasal mucosa were administered, i.e., a 160 mg dose from the
Cocaine HCl Topical Solution, 4%, and a 400 mg dose from the Cocaine HCl Topical
Solution, 10%.
Tabular summaries of the mean plasma absorption (% Fraction) and PK parameters (AUC0-∞,
Cmax, Tmax, and Thalf) for cocaine are provided in Table 2.7.1.2-1. A written summary of the
absorption (% Fraction) and specific cocaine PK parameters from Cocaine HCl Topical
Solution, 4% and 10%, is located in Section 2.7.1.2.1. The complete PK (plasma and urine)
study results are described in Section 2.7.2.2.1.1.2.
The study did not include a plasma protein binding assessment. There were no intense PK
assessments conducted in patients during clinical development.
2.7.2.3.3       Population PK Analyses
No population PK analyses were conducted during clinical development.
2.7.2.3.4       Dose-Response or Concentration-Response Relationships
Studies that assessed dose-response or concentration response comparing the anesthetic
efficacy or effectiveness to plasma concentrations were not conducted as part of this clinical
program. An analysis of clinical information relevant to dosing, including a general
discussion of the Cocaine HCl Topical Solution, 4% and 10%, its minimal systemic
absorption via pledget administration, its PD/PK performance, and how it may relate to its
anesthesia of the nasal mucosa, is provided in Section 2.7.3.4.
2.7.2.3.5       Major Inconsistencies in the Human Biomaterial, PK, or PD Database
There were no major inconsistencies in the databases for the PK/PD studies.
2.7.2.3.6       Pharmacokinetic Studies to Determine Foreign Clinical Data
                Extrapolation
No studies were conducted to extrapolate with foreign clinical data, that is, outside the North
American continent, e.g. UK, Japan, etc. The Cocaine HCl Topical Solution, 4% and 10%,
clinical development program was conducted in the US (both PhaseIII3 trials), and Canada
(Phase I adult PK study).
2.7.2.4      Special Studies
No special-population studies have been conducted as part of this 505(b)(2) submission. A
number of pharmacokinetic studies appear in the medical literature, but none of those studies
have shown any pharmacokinetic differences related to age, sex, or race for cocaine HCl.

                                  Confidential Proprietary Information



                                                                             FDASUPP011850
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 27 of 203
                                                                                                      JA-1614
                                                                                      Page 45 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
The plasma pharmacokinetics and limited absorption from pledgets of cocaine after Cocaine
HCl Topical Solution, 4% and 10%, administration has not rigorously been compared
between healthy subjects and patients or special populations likely to use this product. There
is no reason to expect that these factors would have any significant effect on the (minimal)
absorption or PK profile of cocaine from Cocaine HCl Topical Solution, 4% and 10%.
Information about special populations is described below in Section 2.7.2.4.1 and drug
interaction information is described in Section 2.7.2.4.2.
2.7.2.4.1       Special Populations
Gender
Plasma cocaine concentrations are not expected to be affected by gender. Although,
population PK analyses have not been conducted to support the lack of gender effect on the
pharmacokinetics of cocaine, the Phase III trials did not indicate a significant difference
existed between the genders.
Race
Plasma cocaine concentrations are not expected to be affected by race. Although, population
PK analyses have not been conducted to support the lack of race effect on pharmacokinetics
of cocaine, the Phase III trials did not indicate a significant difference existed between races.
Geriatric
Plasma cocaine concentrations are not expected to be affected by age. The clearance of
cocaine has not been evaluated in this patient population when compared to younger patients
(Section 2.7.4.5.1.1). However, Cocaine HCl Topical Solution, 4% and 10%, should be used
with caution in elderly patients (65 years and older), since they are more likely to exhibit
vascular side effects associated with the drug product (Section 2.7.4).
Pediatric
The PK of cocaine and its metabolites from Cocaine HCl Topical Solutions, 4% and 10%,
have not been studied in pediatric patients. A pediatric study plan for Cocaine HCl Topical
Solution, 4%, is included in Section 1.9.4. The 10% concentration of cocaine HCl is not
recommended for use in children due to the increased risk and severity of systemic toxicities
(Taketomo, 2013).
Renal Impairment
The pharmacokinetics of Cocaine HCl Topical Solution, 4% and 10%, in patients with renal
impairment has not been studied. In the Sponsor’s clinical trials, subjects with decreased
renal function were ineligible for inclusion, which prevents an evaluation of the influence of
renal insufficiency on the drug product.
Based on information available on the metabolism and excretion of cocaine, dose initiation in
patients with renal impairment should follow a conservative approach. Dosages should be
adjusted according to the clinical situation.



                                  Confidential Proprietary Information



                                                                              FDASUPP011851
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 28 of 203
                                                                                                   JA-1615
                                                                                   Page 46 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Hepatic Impairment
The pharmacokinetics of Cocaine HCl Topical Solution, 4% and 10%, in patients with
impaired hepatic function has not been studied. Plasma cocaine concentrations are not
expected to be affected in patients with hepatic impairment due to the primarily, non-renal
and non-oxidative, non-CYP450 esterases metabolic pathway of cocaine HCl.
NCOC exhibits plasma peak and total systemic exposure that is less than 1% of that achieved
with cocaine, and is cleared from the plasma compartment/systemic circulation within 8
hours, which minimizes its potential pharmacologic activity (Section 2.7.2.1.2). However,
Cocaine HCl Topical Solution, 4% and 10%, should be used with caution in patients with
hepatic impairment, since the clearance of cocaine has not been evaluated in these patient
populations when compared to patients with normal hepatic function (Section 2.7.4.5.1.1).
Dose initiation in patients with hepatic impairment should follow a conservative approach.
Dosages should be adjusted according to the clinical situation.
2.7.2.4.2       Drug Interactions
Neither the API (i.e., synthetic cocaine HCl) in the Cocaine HCl Topical Solution, 4% and
10% formulation, nor the pledget administration technique are expected to present any novel
or unique drug-drug interactions. No drug interaction studies with Cocaine HCl Topical
Solution, 4% and 10%, were planned or conducted based on the clinical knowledge,
experience and expectations of this API, which has been used therapeutically for decades.
A search of the medical literature, which is summarized, revealed no new or additional PK
information on the use of cocaine HCl in conjunction with drugs or products than previously
known. Cocaine HCl Topical Solution, 4% and 10%, should not be concomitantly
administered in patients taking cholinesterase inhibitors. Inhibition of carboxylesterase
activity by cholinesterase inhibitors (echothiophate iodide ophthalmic solution),
antimyasthenics (neostigmine), cyclophosphamide, and possibly thiotepa, may reduce or
slow cocaine’s metabolism. If these patients are given cocaine hydrochloride, higher blood
levels result, with a greater risk of drug toxicity, since cocaine hydrochloride is largely
(≥80%) metabolized by carboxylesterases (cholinesterases)(Section 2.7.2.4.2.2).
No clinically significant CYP3A4 interactions are expected, or noted in the medical
literature, because <10% of cocaine is eliminated via this metabolic route (Brim, 2011;
Kolbrich, 2006).
Cocaine has been reported to be a competitive inhibitor of CYP2D6-mediated sparteine 2-
dehydrogenation, and was studied in vitro in its ability to influence the elimination of
CYP2D6 metabolized drug products in three functionally active human CYP2D6 allelic
variants, CYP2D6.1, CYP2D6.10 (Asian population prevalent), and CYP2D6.17 (African
American population prevalent). Cocaine was one of the least potent inhibitors with high Ki
values for dextromethorphan O-demethylase, and low potency with mid-range Ki values for
atomoxetine 4-hydroxylase. There was little difference between the CYP2D6.1 and
CYP2D6.10 alleles, with the least influence observed for CYP2D6.17 variant allele (Shen,
2007). These results are expected to have no clinical significance or drug-drug interactions
impact based on the drug products eliminated via this pathway or ethnic variability.

                                  Confidential Proprietary Information



                                                                            FDASUPP011852
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 29 of 203
                                                                                                   JA-1616
                                                                                   Page 47 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
The remainder of the potential drug-drug interactions with Cocaine HCl Topical Solution, 4%
and 10%, are primarily pharmacodynamic in nature.
2.7.2.4.2.1       CNS Stimulants
Concurrent use of other CNS stimulation-producing medications with cocaine may result in
excessive CNS stimulation, leading to nervousness, irritability, insomnia, or possibly
convulsions or cardiac arrhythmias (Fleming 1990).
2.7.2.4.2.2       Cholinesterase Inhibitors
Inhibition of carboxylesterase activity by cholinesterase inhibitors (echothiophate iodide
ophthalmic solution), antimyasthenics (neostigmine), cyclophosphamide, and possibly
thiotepa, reduces or slows cocaine metabolism, thereby increasing and/or prolonging its
effects and increasing the risk of toxicity (Soni, 1987; Fleming, 1990).
2.7.2.4.2.3       Sympathomimetics
Use of other sympathomimetics (epinephrine) may enhance the cardiovascular effects of
either or both medications and the risk of adverse effects by increasing the levels of
circulating catecholamines (Kalsner, 1969; Van Dyke, 1982; Fleming 1990). Patients
receiving ADHD/stimulants, or anorexiants (amphetamine, dextroamphetamine,
lisdexamfetamine, methylphenidate, phentermine) should be closely observed and the lowest
dose of cocaine applied.
2.7.2.4.2.4       Alpha-modifying Agents
Postganglionic blocking agents (reserpine) potentiate cocaine-induced sympathetic
stimulation; concurrent use may increase the risk of hypertension and cardiac arrhythmias
(Ellenhorn, 1988).
2.7.2.4.2.5       Monoamine-Oxidase Inhibitors
Cocaine potentiates the effects and toxicity of MAO inhibitors (isocarboxazid, phenelzine,
selegiline, tranylcypromine (Fairbanks, 1983; Ellenhorn, 1988). Cocaine should not be
administered during, or with 14 days following, administration of an MAO inhibitor.
2.7.2.4.2.6       Tricyclic Antidepressants
Tricyclic antidepressants (amitriptyline, imipramine), increase the activity of the Sympathetic
Nervous System, which is also increased by administration of cocaine HCl (Jones, 1986;
Fleming 1990).
2.7.2.4.2.7       Halothane Anesthesia
Maintenance of anesthesia with halothane, a volatile anaesthetic agent, may augment any
interaction between cocaine and catecholamines by sensitizing the myocardium (Andersen,
1963; Fleming 1990). However, deeper levels of general anesthesia inhibit adrenal release of
catecholamines and may conversely decrease the potential arrhythmogenic effects (Koehntop,
1977; Fleming 1990).

                                  Confidential Proprietary Information



                                                                            FDASUPP011853
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 30 of 203
                                                                                                    JA-1617
                                                                                    Page 48 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
2.7.2.4.3       Abuse Potential
The abuse potential of cocaine from Cocaine HCl Topical Solution, 4% and 10%, was not
assessed in any sponsor conducted in vitro or in vivo studies, e.g., specific human abuse
PD/PK liability studies.
2.7.2.5         APPENDIX
No additional Tables or Figures are provided or included in the section.
REFERENCES
Ambre J, Fischman M, Ruo T. Urinary excretion of ecgonine methyl ester, a major
metabolite of cocaine in humans. J Analyt Tox 1984;8:23-25.
Andersen N, Johansen S. Incidence of catechol-amine-induced arrhythmias during halothane
anesthesia. Anesthesiology 1963;24:51-56.
Anderton J, Nassar W. Topical cocaine and general anaesthesia, an investigation of the
efficacy and side effects of cocaine on the nasal mucosae. Anaesthesia 1975;30:809-817.
Brim R, Noon K, Gregory C, et al. The ability of bacterial cocaine esterase to hydrolyze
cocaine metabolites and their simultaneous quantification using high-performance liquid
chromatography-tandem mass spectrometry. Mol Pharmacol 2011;80:1119-1127.
Brower K, Hierholzer R, Maddahian E. Recent trends in cocaine abuse in a VA psychiatric
population. Hosp Community Psychiatry 1986;37:1229-1234.
Catterall, W. Mackie, K. Local Anesthetics. Goodman and Gilman’s The Pharmacological
Basis of Therapeutics, 10th edition, edited by Gilman A, 2001:367-384.
Chow M, Ambre J, Ruo T, et al. Kinetics of cocaine distribution, elimination, and
chronotropic effects. Clin Pharmacol Ther 1986;38:318-324.
Collins S, Evans S, Foltin R, et al. Intranasal cocaine in humans: effects of sex and menstrual
cycle. Pharm Biochem Behav 2007:86:117-124.
Cregler L, Mark H. Medical complications of cocaine abuse. N Engl J Med 1986;315:1495-
1500.
Davis S, Granner D. Insulin, oral hypoglycemic agents, and the pharmacology of the
endocrine pancreas. Goodman and Gilman’s The Pharmacological Basis of Therapeutics, 10th
edition, edited by Gilman A, 2001:1679-1714.
Ellenhorn M, Barceloux D. Medical toxicology - diagnosis and treatment of human
poisoning. New York, NY. Elsevier Science Publishing Co., Inc. 1988., 646.
Evans S, Cone E, Henningfield J. Arterial and venous cocaine plasma concentrations in
humans: relationship to route of administration, cardiovascular, effects and subjective effects.
J Pharmacol Exp Ther 1996; 279:1345-1356.
Fairbanks D, Fairbanks G. Cocaine use and abuses. Ann Plast Surg 1983;10:452-457.
Fischman M, Schuster C, Resnekov l, et al. Cariovascular an subjective effects of intravenous
cocaine administration in humans. Arch Gen Psychiatry 1976;33:983-989.
                                  Confidential Proprietary Information



                                                                             FDASUPP011854
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 31 of 203
                                                                                                     JA-1618
                                                                                     Page 49 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Fleming J, Byck R, Barash P. Pharmacology and therapeutic applications of cocaine. Review
Article. Anesthesiology 1990;73:518-531.
Foltin R, Haney M. Intranasal cocaine in humans: actue tolerance, cardiovascular and
subjective effects. Pharm Biochem Behav 2004;78:93-101.
Gawin F, Ellinwood E. Cocaine and other stimulants. Actions, abuse and treatment. N Engl J
Med 1988;318:1173-1182.
Greinwald J, Holtel M. Absorption of topical cocaine in rhinologic procedures. Laryngoscope
1996;106:1223-1225.
Herzog D, Franko D, Dorer D, et al. Drug abuse in women witn eating disorders. Int J Eat
Disord 2006;39:364-368.
Inaba t. Cocaine: pharmacokinetics and biotransformation in man. Can J Physiol Pharmacol
1989;67:1154-1157
Jatlow P. Cocaine: analysis, pharmacokinetics, and metabolic disposition. Yale J Bio Med
1988;61:105-113.
Javaid J, Fischman M, Schuster C, et al. Cocaine plasma concentration, relation to
physiological and subjective effects in humans. Science 1978;202:227-228.
John W, Banala A, Newman A, et al. Effects of buspirone and the dopamine D3 receptor
compound PG619 on cocaine and methamphetamine self-administration in rhesus monkeys
using a food-drug choice paradigm. Psychopharmacology 2015;232:1279-1289.
Jones R. Cocaine and other drug inteactions. Strategy considerations, strategies for research
on the interactions of drugs of abuse. NIDA Res Monogr 1986;68:142-153.
Kalant H, LeBlanc A, Gibbins R. Tolerance to, and dependence on, some non-opiate
psychotropic drugs. Pharmacol Rev 1971;23:136-191.
Kalsner S, Nickerson M. Mechanism of cocaine potentiation of responses to amines. Br J
Pharmacol 1969;35:428-439.
Klingmann A, Skopp G, Aderjan R. Analysis of cocaine, benzoylecgonine, ecgonine methyl
ester, and ecgonine by high-pressure liquid chromatography-API mass spectrometry and
application to a short-term degradation study of cocaine in plasma. J Analyt Tox
2001;25:425-430.
Koehntop E, Liao J, Van Bergen F. Effects of pharmacologic alterations of adrenergic
mechanisms by cocaine, tropolone, aminophylline and ketamine on epinephrine-induced
arrhythmias during halothane-nitrous oxide anesthesia. Anesthesiology 1977;46:83-93.
Kolbrich E, Barnes A, Gorelick D, et al. Major and minor metabolites of cocaine in human
plasma following controlled subcutaneous cocaine administration. J Anal Tox 2006;30:501-
510.
Laizure S, Mandrell T, Gades N, et al. Cocaethylence metabolism and interaction with
cocaine and ethanol. Role of carboxylesterases. Drug Met Dispos 2003;31:16-20.


                                  Confidential Proprietary Information



                                                                            FDASUPP011855
    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 32 of 203
                                                                                                   JA-1619
                                                                                   Page 50 of 50
Cody Laboratories, Inc.
Cocaine Hydrochloride Topical Solution, 4% and 10%
2.7.2 Clinical Pharmacology Summary
Liao B, Hilsinger R, Rasgon B, et al. A preliminary study of cocaine absorption from the
nasal mucosa. Laryngoscope 1999;109:98-102.
O’Brien, C. Drug Addiction and Drug Abuse. Goodman and Gilman’s The Pharmacological
Basis of Therapeutics, 10th edition, edited by Gilman A, 2001:621-642.
Pearman K. Cocaine: A review. J Laryn Otology 1979;93:1191-1199.
Quiney R. Intranasal topical cocaine: moffett’s method or topical cocaine paste? J Laryngol
Otol 1986;100:279-283.
Resnick R, Kestenbaum R, Schwartz L. Actue systemic effects of cocaine in man, a
controlled study by intranasal and intravenous routes. Science 1977;195:696-698.
Shen H, He M, Liu H, et al. Comparative metabolic capabilities and inhibitory profiles of
CYP2D6.1, CYP2D6.10, and CYP2D617. Drug Metabol Disp 2007;35:1292-1300.
Soni N. Mechanisms of drug interactions, drugs in anesthesia, mechanism of action. Editor
Feldman S. London, England 1987;408-427.
Taketomo C, Hodding J, Kraus D. Cocaine. In: Pediatric and Neonatal Dosage Handbook.
20th Edition. Lexicomp. American Pharmacists Association; 2013:480-481.
Umpierrez G, Kelly J, Navarrette J, et al. Hyperglycemic crises in urban blacks. Arch Intern
Med 1997;157:669-675.
Van Dyke C, Byck R. Cocaine. Sci Am 1982;246:128-141.
Verlander J, Johns M. The clinical use of cocaine. Otolaryngol Clin North Am 1981;14:521-
531.
Villaplana A, Andres C, Collado R, et al. Hyperglycemia secondary to consumption of
cocaine and atypical antipsychotic drugs. Endocrinol Nutr 2008;55:372-375.
Wang G. Cocaine-induced closures of single batrchotoxin-activate Na+ channels in planar
lipid bilayers. J Gen Physiol 1988;92:747-765.
Wilkinson P, Van Dyke C, Jatlow P, et al. Intranasal and oral cocaine kinetics. Clin
Pharmacol Ther 1980;27:386-394.
Winecker R, Goldberger B, Tebbett I, et al. Detection of cocaine and its metabolites in breast
milk. J Forensic Sci 2001;46:1221-1223.




                                  Confidential Proprietary Information



                                                                            FDASUPP011856
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document                     52-7 Filed 06/25/20 Page 33 of 203
                                                                                                                                             JA-1620
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                                            Page 1 of 23
2.7.4 Summary of Clinical Safety                                                                                             NDA 209575


                                                TABLE OF CONTENTS


LIST OF ABBREVIATIONS ...........................................................................................3
2.7.4. SUMMARY OF CLINICAL SAFETY ..................................................................5
2.7.4.1 Exposure to the Drug .............................................................................................5
2.7.4.1.1 Overall Safety Evaluation Plan and Narratives of Safety Studies .................5
2.7.4.1.2 Overall Extent of Exposure ................................................................................7
2.7.4.1.3 Demographics and Other Characteristics of Study Population .....................9
2.7.4.1.3.1 Prior and Concomitant Medications ............................................................10
2.7.4.2 Adverse Events .....................................................................................................11
2.7.4.2.1 Analysis of Adverse Events ..............................................................................12
2.7.4.2.1.1 Common Adverse Events ..............................................................................13
2.7.4.2.1.2 Death................................................................................................................16
2.7.4.2.1.3 Other Serious Adverse Events ......................................................................16
2.7.4.2.1.4 Other Significant Adverse Events ................................................................16
2.7.4.2.1.5 Analysis of Adverse Events by Organ System or Syndrome .....................16
2.7.4.2.2 Narratives ..........................................................................................................16
2.7.4.3 Clinical Laboratory Evaluations ........................................................................16
2.7.4.4 Vital Signs, Physical Findings, and Other Observations Related to Safety ...17
2.7.4.4.1 Vital Signs ..........................................................................................................17
2.7.4.4.2 ECGs...................................................................................................................18
2.7.4.5 Safety in Special Groups and Situations ............................................................20
2.7.4.5.1 Intrinsic Factors ................................................................................................20
2.7.4.5.2 Extrinsic Factors ...............................................................................................20
2.7.4.5.3 Drug Interactions ..............................................................................................20
2.7.4.5.4 Use in Pregnancy and Lactation ......................................................................20
2.7.4.5.5 Overdose ............................................................................................................20
2.7.4.5.6 Drug Abuse ........................................................................................................21
2.7.4.5.7 Withdrawal and Rebound ................................................................................21
2.7.4.5.8 Effects on Ability to Drive or Operate Machinery or Impairment of Mental
                   Ability ..................................................................................................21
2.7.4.6 Postmarketing Data .............................................................................................21
2.7.4.7 Appendix ...............................................................................................................22
2.7.4.8 References .............................................................................................................23


LIST OF IN-TEXT TABLES
Table 2.7.4.1.1-1 Tabular Summary of Studies Relevant to Safety ...............................6
Table 2.7.4.1.2-1 – Summary of Study Drug Administration by Study and
   Treatment ....................................................................................................................7
Table 2.7.4.1.2-2 – Summary of Study Drug Administration by Subject Type and
   Treatment ....................................................................................................................8
Table 2.7.4.1.3-1 - Demographics and Baseline Characteristics by Treatment and
   Study for Phase III Study Subjects – Continuous Variables ..................................9


                                                               Confidential
                                                                                                                FDASUPP011857
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document         52-7 Filed 06/25/20 Page 34 of 203
                                                                                                                        JA-1621
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                       Page 2 of 23
2.7.4 Summary of Clinical Safety                                                                        NDA 209575


Table 2.7.4.1.3-2 - Demographics and Baseline Characteristics by Treatment and
   Study for Phase III Study Subjects – Categorical Variables ................................10
Table 2.7.4.1.3.1-1 - Summary of Prior and Concomitant Medications Used by at
   Least 5% of Subjects by Treatment and Subject Type .........................................10
Table 2.7.4.2.1-1 - Adverse Events Summary ................................................................12
Table 2.7.4.2.1.1-1 - Number and Percentage of Subjects with Adverse Events by
   Subject Typea, by Most Frequent SOCs (≥ 5%) ....................................................13
Table 2.7.4.2.1.1-2 - Number and Percentage of Subjects with Adverse Events by
   Subject Typea, by PTs Occurring More Frequently in Cocaine HCl Treatment
   Groups Than in Placebo (≥ 1% Frequency in Cocaine HCl Treatment) ............15




                                                    Confidential
                                                                                             FDASUPP011858
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 35 of 203
                                                                                                        JA-1622
Cocaine Hydrochloride Topical Solution, 4% and 10%                                       Page 3 of 23
2.7.4 Summary of Clinical Safety                                                        NDA 209575



LIST OF ABBREVIATIONS


Abbreviation              Term

(TE)AE                    (Treatment Emergent) Adverse Event
ANOVA                     Analysis of Variance
BMI                       Body Mass Index
CAD                       Coronary Artery Disease
CFR                       Code of Federal Regulations
CI                        Confidence Interval
cm                        Centimeter
CRF                       Case Report Form
CRO                       Contract Research Organization
CSR                       Clinical Study Report
ECG                       Electrocardiogram
ENT                       Ear, Nose, and Throat
FDA                       Food and Drug Administration
GCP                       Good Clinical Practices
HCl                       Hydrochloride
HIPAA                     Health Insurance Portability and Accountability Act of 1996
I/E                       Inclusion/Exclusion
ICF                       Informed Consent Form
ICH                       International Conference on Harmonization
IND                       Investigational New Drug application
IRB                       Institutional Review Board
ISE                       Integrated Summary of Effectiveness
ISS                       Integrated Summary of Safety
ITT                       Intent-to-Treat
kg                        Kilogram
m                         Meter
mcg                       Microgram
mg                        Milligram
mL                        Milliliter
mmHg                      Millimeter of Mercury
n                         Number of non-missing observations
N                         Analysis population count
NDA                       New Drug Application
NSAID                     Nonsteroidal Anti-Inflammatory Drug

                                            Confidential
                                                                                FDASUPP011859
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 36 of 203
                                                                                                          JA-1623
Cocaine Hydrochloride Topical Solution, 4% and 10%                                         Page 4 of 23
2.7.4 Summary of Clinical Safety                                                          NDA 209575


Abbreviation              Term

PK                        Pharmacokinetic(s)
PP                        Per Protocol
                          Portion of the ECG between the onset of the P wave and the onset of the
PR interval
                          QRS complex
QRS interval              Interval from the beginning of the Q wave to the termination of the S wave
QT Interval               Time from beginning of the Q wave to the end of the T wave
RR interval               Interval from successive peaks of the QRS complex
pu                        Perfusion Units
SAP                       Statistical Analysis Plan
SD                        Standard Deviation
TLFs                      Tables, Listings, and Figures
UK                        United Kingdom
ULN                       Upper limit of normal
US or U.S.                United States
VAS                       Visual Analog Scale
vs.                       Versus
WHO                       World Health Organization




                                            Confidential
                                                                                 FDASUPP011860
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 37 of 203
                                                                                                           JA-1624
Cocaine Hydrochloride Topical Solution, 4% and 10%                                          Page 5 of 23
2.7.4 Summary of Clinical Safety                                                           NDA 209575


2.7.4. SUMMARY OF CLINICAL SAFETY
Cocaine HCl Topical Solution, 4% and 10%, is indicated for the introduction of topical
anesthesia for diagnostic procedures and surgeries on or through the accessible mucous
membranes of the nasal cavities. The safety of Cocaine HCl Topical Solution was assessed in
non-healthy subjects in two pivotal Phase III, prospective, double-blind, multicenter, randomized
studies of Cocaine HCl Topical Solution, 4% and 10%, (COCA4vs10-001 and COCA4vs10-
002), as well as in healthy subjects in a single Phase I PK, prospective, double-blind, single
center, randomized, crossover study of Cocaine HCl Topical Solution 4% and 10% (LNT-P6-
733). The clinical study reports for these three studies are provided in Section 5.3.5.1.1, Section
5.3.5.1.2, and Section 5.3.3.1, respectively.

2.7.4.1 Exposure to the Drug

2.7.4.1.1 Overall Safety Evaluation Plan and Narratives of Safety Studies
The safety profile of Cocaine HCl Topical Solution was evaluated in three prospective clinical
studies via treatment emergent adverse events (TEAEs), electrocardiogram (ECG) recordings,
and vital signs (blood pressure, heart rate, respiration rate, temperature, and pulse oxygen).
Safety data will be presented from all three studies, but the primary focus will be the safety
analysis of non-healthy subjects in the two Phase III studies. As such, selected safety results will
be presented for the pooled Phase III study subjects. The safety population is the primary
analysis population for all safety variables and is defined as all subjects enrolled in the studies.
A total of 841 subjects were enrolled across all three studies. Of these, 3 subjects from the
COCA4vs10-001 study withdrew prior to randomization, and therefore, the total number of
safety population subjects assigned to a particular treatment group is 838.
Narrative descriptions of the Phase III studies can be found in the Summary of Clinical Efficacy,
Section 2.7.3.2.1.1. A narrative description of the Phase I study can be found in the Summary of
Clinical Efficacy, Section 2.7.3.2.1.2.
A tabular listing of all clinical studies that provided safety data is provided in Table 2.7.4.1.1-1.




                                             Confidential
                                                                                 FDASUPP011861
Cody Laboratories, Inc.     Case 1:20-cv-00211-TNM                   Document 52-7 Filed 06/25/20 Page 38 of 203
                                                                                                                                                                         JA-1625
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                                                                        Page 6 of 23
2.7.4 Summary of Clinical Safety                                                                                                                         NDA 209575


Table 2.7.4.1.1-1 Tabular Summary of Studies Relevant to Safety
                                                                                                                                 Gender
             Study Design                                                                                                        (M/F)          Healthy Subjects
  Study        / Type of       Study Drugs: Dose,                                    # Subjects Enrolled /    Duration of         Mean           or Diagnosis of
Identifier      Control          Route, Regimen            Study Objectives              Completed            Treatment        Age (Range)           Patients
COCA4vs1       Phase III,         Single topical          Compare efficacy to           159 Enrolled /       Single topical    68 M / 91 F      Patients with need
  0-001      Multi-Center,    application of Cocaine    placebo and characterize        156 Completed         application                         for diagnostic
             Randomized,       HCl Topical Solution      risk profile following                                                39.0 (18, 70)       procedure or
             Double-blind,     4% at a maximum of      topical pledget application                                                 years          surgery on or
                Placebo-     160 mg or Cocaine HCl       of investigational test                                                                through the nasal
               controlled    Topical Solution 10% at      products to the nasal                                                                  membranes that
                              a maximum of 400 mg                 cavity                                                                           merits use of
                                                                                                                                                    anesthesia
COCA4vs1      Phase III,          Single topical          Compare efficacy to           646 Enrolled /       Single topical    253 M / 393 F    Patients with need
  0-002      Multi-Center,    application of Cocaine    placebo and characterize        637 Completed         application                         for diagnostic
             Randomized,       HCl Topical Solution      risk profile following                                                37.6 (18, 76)       procedure or
             Double-blind,     4% at a maximum of      topical pledget application                                                 years          surgery on or
               Placebo-      160 mg or Cocaine HCl       of investigational test                                                                through the nasal
              controlled     Topical Solution 10% at      products to the nasal                                                                  membranes that
                              a maximum of 400 mg                 cavity                                                                           merits use of
                                                                                                                                                    anesthesia
 LNT-P6-     Phase I, Two-       Single topical         Evaluate absorption and         36 Enrolled /        Single topical     18 M / 18 F      Healthy subjects
   733       period cross-   application of Cocaine       pharmacokinetics of           31 Completed         application per
                 over,       HCl Topical Solution        cocaine and its major                                 treatment       29.4 (20, 40)
             Randomized,       4% at 160 mg and             metabolites and                                      period            years
             Double-blind,    Cocaine HCl Topical      vasoconstriction following
               Placebo-       Solution 10% at 400      topical pledget application
              controlled               mg                of investigational test
                                                          products to the nasal
                                                                  cavity




                                                                              Confidential
                                                                                                                                               FDASUPP011862
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 39 of 203
                                                                                                               JA-1626
Cocaine Hydrochloride Topical Solution, 4% and 10%                                              Page 7 of 23
2.7.4 Summary of Clinical Safety                                                               NDA 209575


2.7.4.1.2 Overall Extent of Exposure
Summaries of study drug administration by study and overall for each treatment are displayed in
Table 2.7.4.1.2-1. Overall, a mean of 3.17 mL (range: 1.04 to 4.16 mL) was administered to the
Cocaine HCl Topical Solution 4% treated subjects (n=347), a mean of 3.17 mL (range: 1.19 to
5.25 mL) was administered to the Cocaine HCl Topical Solution 10% treated subjects (n=341),
and a mean of 3.27 mL (range: 1.60 to 4.71 mL) was administered to the placebo treated subjects
(n=187). For the cocaine-treated subjects, this equates to a mean of 126.7 mg cocaine (range:
41.6 to 166.4 mg) administered to the Cocaine HCl Topical Solution 4% treated subjects (n=347)
and a mean of 317.0 mg cocaine (range: 119.0 to 525.0 mg) administered to the Cocaine HCl
Topical Solution 10% treated subjects (n=341) (Table 2.7.4.1.2-1).
Across all studies, the number of dosed subjects with missing values for volume of study drug
administered are: 2 missing from Cocaine HCl Topical Solution 4% treatment group; 4 missing
from Cocaine HCl 10% treatment group; and 2 missing from placebo treatment group.
Overall, the mean total number of pledgets per subject was 3.16 in the Cocaine HCl Topical
Solution 4% treatment group, 3.18 in the Cocaine HCl Topical Solution 10% treatment group,
and 3.31 in the placebo treatment group. The majority of exposure durations were 20 minutes,
with a range of 5 minutes to 27 minutes (ISS, in-text Table 3-1). Overall, 8 subjects received
less than 20 minutes exposure to the study drug, and 30 subjects received more than 20 minutes
exposure to the study drug (ISS Listing 20).
As to the non-healthy subjects enrolled in the Phase III studies (Table 2.7.4.1.2-2), a mean of
3.08 mL (range: 1.04 to 4.16 mL) was administered to the Cocaine HCl Topical Solution 4%
treated subjects (n=313), a mean of 3.08 mL (range: 1.19 to 5.25 mL) was administered to the
Cocaine HCl Topical Solution 10% treated subjects (n=309), and a mean of 3.18 mL (range: 1.60
to 4.71 mL) was administered to the placebo treated subjects (n=165). For the cocaine-treated
non-healthy subjects, this equates to a mean of 123.06 mg cocaine (range: 41.6 to 166.4 mg)
administered to the Cocaine HCl Topical Solution 4% treated subjects and a mean of 308.4 mg
cocaine (range: 119.0 to 525.0 mg) was to the Cocaine HCl Topical Solution 10% treated
subjects (n=309) (Table 2.7.4.1.2-2).

 Table 2.7.4.1.2-1 – Summary of Study Drug Administration by Study and Treatment
                                                     Safety Population (N=841)
                                                         Mean
                  Study           Treatment              (SD)            n        Min, Max       Median
 Total mL      COCA4vs10-001    Cocaine HCl 4%          2.74 (0.883)         55     1.0, 4.2        2.40
 per Subject
               COCA4vs10-002    Cocaine HCl 4%          3.15 (0.967)      258       2.0, 4.0        4.00
                LNT-P6-733      Cocaine HCl 4%          4.00 (0.000)         34     4.0, 4.0        4.00
                  Overall       Cocaine HCl 4%          3.17 (0.956)      347       1.0, 4.2        4.00
               COCA4vs10-001    Cocaine HCl 10%         2.59 (0.896)         56     1.2, 5.3        2.28
               COCA4vs10-002    Cocaine HCl 10%         3.19 (0.971)      253       2.0, 4.0        4.00
                LNT-P6-733      Cocaine HCl 10%         4.00 (0.000)         32     4.0, 4.0        4.00
                  Overall       Cocaine HCl 10%         3.17 (0.974)      341       1.2, 5.3        4.00
               COCA4vs10-001        Placebo             3.03 (0.880)         38     1.6, 4.7        3.21


                                              Confidential
                                                                                   FDASUPP011863
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document       52-7 Filed 06/25/20 Page 40 of 203
                                                                                                                          JA-1627
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                         Page 8 of 23
2.7.4 Summary of Clinical Safety                                                                          NDA 209575


 Table 2.7.4.1.2-1 – Summary of Study Drug Administration by Study and Treatment
                                                         Safety Population (N=841)
                                                              Mean
                   Study               Treatment              (SD)              n          Min, Max         Median
                COCA4vs10-002           Placebo             3.22 (0.967)        127           2.0, 4.0         4.00
                  LNT-P6-733             Placebo            4.00 (0.000)            22        4.0, 4.0         4.00
                     Overall             Placebo            3.27 (0.930)        187           1.6, 4.7         4.00
 Total mg per COCA4vs10-001          Cocaine HCl 4%       109.78 (35.331)           55     41.6, 166.4        96.00
 Subject
              COCA4vs10-002          Cocaine HCl 4%       125.89 (38.687)       258        80.0, 160.0       160.00
                  LNT-P6-733         Cocaine HCl 4%        160.00 (0.000)           34     160.0, 160.0      160.00
                     Overall         Cocaine HCl 4%       126.68 (38.229)       347        41.6, 166.4       160.00
                COCA4vs10-001       Cocaine HCl 10%       258.93 (89.556)           56     119.0, 525.0      228.00
                COCA4vs10-002       Cocaine HCl 10%       319.37 (97.082)       253        200.0, 400.0      400.00
                  LNT-P6-733        Cocaine HCl 10%        400.00 (0.000)           32     400.0, 400.0      400.00
                     Overall        Cocaine HCl 10%       317.01 (97.422)       341        119.0, 525.0      400.00
 Abbreviations: Min, minimum; max, maximum; n, number of subject; SD, standard deviation.
 Source: ISS, in-text Table 3-1



 Table 2.7.4.1.2-2 – Summary of Study Drug Administration by Subject Type and
                Treatment
                                                         Safety Population (N=841)
                                                              Mean
                                a
                 Subject Type          Treatment              (SD)             n           Min, Max         Median
 Total mL      Healthy              Cocaine HCl 4%         4.00 (0.000)        34          4.00, 4.00        4.00
 per Subject
               Non-Healthy          Cocaine HCl 4%         3.08 (0.964)       313          1.04, 4.16         3.64
               Healthy              Cocaine HCl 10%        4.00 (0.000)        32          4.00, 4.00         4.00
               Non-Healthy          Cocaine HCl 10%        3.08 (0.984)       309          1.19, 5.25         3.84
               Healthy              Placebo                4.00 (0.000)        22          4.00, 4.00         4.00
               Non-Healthy          Placebo                3.18 (0.949)       165          1.60, 4.71         3.85
 Total mg per Healthy               Cocaine HCl 4%        160.00 (0.000)       34        160.00, 160.00      160.00
 Subject
               Non-Healthy          Cocaine HCl 4%       123.06 (38.556)      313         41.60, 166.40      145.60
               Healthy              Cocaine HCl 10%       400.00 (0.000)       32        400.00, 400.00      400.00
               Non-Healthy          Cocaine HCl 10%      308.41 (98.424)      309        119.00, 525.00      384.00
 Abbreviations: Min, minimum; max, maximum; n, number of subject; SD, standard deviation.
 Source: ISS, in-text Table 3-2
 a
   Subjects enrolled in the LNT-P6-733 Phase I study were healthy volunteers, while subjects enrolled in the two
 Phase III studies were non-heathy subjects with a predetermined need from a physician for a diagnostic
 procedure or surgery on or through the nasal mucous membranes of either one or two nostrils that merited the
 use of anesthesia.



                                                   Confidential
                                                                                            FDASUPP011864
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document       52-7 Filed 06/25/20 Page 41 of 203
                                                                                                                    JA-1628
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                   Page 9 of 23
2.7.4 Summary of Clinical Safety                                                                    NDA 209575


2.7.4.1.3 Demographics and Other Characteristics of Study Population
Subject demographics were similar across the two Phase III studies.
In the COCA4vs10-001 study, 42.8% of subjects were male, and 57.2% of subjects were female.
Mean subject age was 39.0 years, with a median age of 39.0 years (range = 18 to 70 years). The
majority of subjects were white (80.5%), not Hispanic or Latino (81.1%), and non-smokers
(88.1%), with a mean weight of 187.9 lbs.
In the COCA4vs10-002 study, 39.2% of subjects were male, and 60.8% of subjects were female.
Mean subject age was 37.6 years, with a median age of 36.0 years (range = 18 to 76 years). The
majority of subjects were white (80.8%), not Hispanic or Latino (85.1%), and non-smokers
(79.9%), with a mean weight of 179.4 lbs.
Demographics of the Phase I study differed from the Phase III studies by trial design. In
particular, the LNT-P6-733 study enrolled a younger and healthier study population that included
treatment group stratification by gender. As such, 50% of subjects were male, and 50% of
subjects were female. Mean subject age was 29.4 years, with a median age of 29.5 years (range
= 20 to 40 years). None (0%) of the subjects were smokers (ISS, in-text Table 4-1 and in-text
Table 4-3).
Demographic profiles by Phase III study and active treatment are shown in Table 2.7.4.1.3-1
(continuous variables), and Table 2.7.4.1.3-2 (categorical variables).

Table 2.7.4.1.3-1 - Demographics and Baseline Characteristics by Treatment and Study
               for Phase III Study Subjects – Continuous Variables
                                             Safety Population
                                         a
Variable           Treatment or Study           Mean       SD           n        Min        Max      Median
Age (years)      Cocaine HCl 4% - Non-          38.57     13.184       316       18          76       37.00
                 Healthy Subjects
                 Cocaine HCl 10% - Non-         38.15     12.753       318        18         71       37.00
                 Healthy Subjects
                 COCA4vs10-001                  38.96     13.140       159        18         70       39.00
                 COCA4vs10-002                  37.57     12.923       646        18         76      36.00
Weight (lb)      Cocaine HCl 4% - Non-          178.84    47.374       316       102        365      174.00
                 Healthy Subjects
                 Cocaine HCl 10% - Non-         182.19    46.480       318       100        380      176.00
                 Healthy Subjects
                 COCA4vs10-001                  187.94    48.619       159       110        310      180.00
                 COCA4vs10-002                  179.41    46.350       646       100        380      175.00
Abbreviations: Min, minimum; max, maximum; n, number of subject; SD, standard deviation.
Source: ISS, in-text Table 4-1.
a
  Subjects enrolled in the two Phase III studies were non-heathy subjects with a predetermined need from a
physician for a diagnostic procedure or surgery on or through the nasal mucous membranes of either one or two
nostrils that merited the use of anesthesia




                                                  Confidential
                                                                                          FDASUPP011865
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document        52-7 Filed 06/25/20 Page 42 of 203
                                                                                                                    JA-1629
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                  Page 10 of 23
2.7.4 Summary of Clinical Safety                                                                    NDA 209575


Table 2.7.4.1.3-2 - Demographics and Baseline Characteristics by Treatment and Study
               for Phase III Study Subjects – Categorical Variables
                                           Safety Population (N=841)
                                                                                 Cocaine HCl      Cocaine HCl
                                                                                  4%, Non-         10%, Non-
                                       COCA4vs10-001       COCA4vs10-002           Healthy           Healthy
Variable        Category                  (N=159)             (N=646)             (N=316)a          (N=318)a
Gender          Male                     68(42.8%)           253(39.2%)          117(37.0%)       125(39.3%)
                Female                   91(57.2%)           393(60.8%)          199(63.0%)       193(60.7%)
Race            American Indian or        1(0.6%)              2(0.3%)             1(0.3%)           2(0.6%)
                Alaska Native
                Asian                      4(2.5%)              31(4.8%)            11(3.5%)        13(4.1%)
                Black or African          26(16.4%)            85(13.2%)           52(16.5%)       45(14.2%)
                American
                Native Hawaiian or          0(0.0%)               4(0.6%)           0(0.0%)         3(0.9%)
                Other Pacific
                Islander
                White                     128(80.5%)          522(80.8%)          250(79.1%)       255(80.2%)
History of      Smoker                     19(11.9%)          130(20.1%)           61(19.3%)        56(17.6%)
Tobacco Use     Non-Smoker                140(88.1%)          516(79.9%)          255(80.7%)       262(82.4%)
Source: ISS, in-text Table 4-3 and in-text Table 4-4.
a
  Subjects enrolled in the two Phase III studies were non-heathy subjects with a predetermined
need from a physician for a diagnostic procedure or surgery on or through the nasal mucous
membranes of either one or two nostrils that merited the use of anesthesia

2.7.4.1.3.1 Prior and Concomitant Medications
Prior and concomitant medications were recorded and classified using the Anatomical
Therapeutic Chemical (ATC) classification and preferred drug names according to World Health
Organization (WHO) Drug Dictionary, December 2016, standard.
Most subjects (611 [72.7%]) in the safety population used at least 1 prior or concomitant
medication (ISS Appendix Table 11, Listing 17). Table 2.7.4.1.3.1-1 summarizes the
concomitant medications reported by ≥ 5% of subjects by WHO preferred drug name by
treatment, excluding anesthetic or analgesic medications taken on the day of the treatment for
placebo or cocaine failure Phase III subjects.
No successfully treated cocaine subject in the Phase III studies recorded any concomitant
anesthetic or analgesic medication use on the day of study drug administration (ISS, Appendix
Table 17).

 Table 2.7.4.1.3.1-1 - Summary of Prior and Concomitant Medications Used by at Least
                5% of Subjects by Treatment and Subject Type
                                           Safety Population (N=841)
                                                      Cocaine HCl 4%,       Cocaine HCl 10%,     Placebo, Non-
                                                       Non-Healthya           Non-Healthya         Healthya
                                                          (N=316)               (N=318)             (N=168)
 ANTIHISTAMINES FOR SYSTEMIC USE                         35(11.1%)             56(17.6%)          21(12.5%)
  ZYRTEC                                                  8(2.5%)               16(5.0%)           9(5.4%)


                                                   Confidential
                                                                                           FDASUPP011866
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document       52-7 Filed 06/25/20 Page 43 of 203
                                                                                                                     JA-1630
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                   Page 11 of 23
2.7.4 Summary of Clinical Safety                                                                     NDA 209575


 Table 2.7.4.1.3.1-1 - Summary of Prior and Concomitant Medications Used by at Least
                5% of Subjects by Treatment and Subject Type
                                           Safety Population (N=841)
                                                    Cocaine HCl 4%,       Cocaine HCl 10%,       Placebo, Non-
                                                     Non-Healthya           Non-Healthya           Healthya
                                                        (N=316)               (N=318)               (N=168)
 ANTIINFLAMMATORY AND                                    29(9.2%)              39(12.3%)            16(9.5%)
 ANTIRHEUMATIC PRODUCTS, NON-
 STEROIDS
  IBUPROFEN                                              15(4.7%)               21(6.6%)            11(6.5%)
 DRUGS FOR PEPTIC ULCER AND                             42(13.3%)              48(15.1%)           19(11.3%)
 GASTRO-OESOPHAGEAL REFLUX
 DISEASE (GORD)
  OMEPRAZOLE                                             21(6.6%)              23(7.2%)             6(3.6%)
 HORMONAL CONTRACEPTIVES FOR                            35(11.1%)              26(8.2%)             12(7.1%)
 SYSTEMIC USE
  EUGYNON                                                0(0.0%)                0(0.0%)             0(0.0%)
 MULTIVITAMINS, PLAIN                                    30(9.5%)              38(11.9%)           23(13.7%)
  MULTIVITAMINS, PLAIN                                   15(4.7%)               22(6.9%)            13(7.7%)
 OTHER ANALGESICS AND ANTIPYRETICS                       30(9.5%)              33(10.4%)            15(8.9%)
  PARACETAMOL                                            0(0.0%)                0(0.0%)             1(0.6%)
 OTHER NUTRIENTS                                         8(2.5%)                13(4.1%)            10(6.0%)
  FISH OIL                                               6(1.9%)                12(3.8%)            10(6.0%)
 Source: ISS, in-text Table 4.1-1
 a
   Subjects enrolled in the LNT-P6-733 Phase I study were healthy volunteers, which subjects enrolled in the two
 Phase III studies were non-heathy subjects with a predetermined need from a physician for a diagnostic procedure
 or surgery on or through the nasal mucous membranes of either one or two nostrils that merited the use of
 anesthesia.
Across both Phase III studies, 41 (24.4%) placebo subjects recorded use of concomitant
anesthetic or analgesic medications (ISS, Listing 18). It is worth noting that the surgical or
diagnostic procedure was a non-study procedure, which was delayed in COCA4vs10-001 study a
minimum of 24 hours and in the COCA4vs10-002 study a minimum of 90 minutes after study
drug application, and generally could be up to 24 hours or more, and therefore not all of the
concomitant medications taken for the secondary procedure were recorded in the study
databases. Consequently, the counts of placebo subjects not recording any use of anesthetic or
analgesic medications will be higher than the actual counts.
Refer to ISS Section 4.1 for a detailed review of the anesthetic and analgesic medications used
by Phase III study subjects.

2.7.4.2 Adverse Events
Adverse events (AEs) from each individual study were coded using Version 17.0 of the Medical
Dictionary for Regulatory Activities (MedDRA). Analysis tables provided in this section
include AEs that occurred on or after the first exposure to study drug (i.e., treatment emergent
AEs [TEAEs]), while the data listings provided in the ISS include all AEs recorded during each
study, regardless of their temporal relationship to study drug administration.



                                                   Confidential
                                                                                           FDASUPP011867
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document      52-7 Filed 06/25/20 Page 44 of 203
                                                                                                           JA-1631
Cocaine Hydrochloride Topical Solution, 4% and 10%                                         Page 12 of 23
2.7.4 Summary of Clinical Safety                                                           NDA 209575


2.7.4.2.1 Analysis of Adverse Events
A summary of the counts and percentages of Phase III study subjects reporting TEAEs is
presented by treatment group in Table 2.7.4.2.1-1. The number and percentage of subjects
reporting at least one TEAE by treatment is as follows: 271 (85.8%) Cocaine HCl Topical
Solution 4% subjects (N=316), 292 (91.8%) Cocaine HCl Topical Solution 10% subjects
(N=318), and 129 (76.8%) placebo subjects (N=168).
TEAEs were generally mild in severity, with no subjects reporting life threatening or disabling
TEAEs.
By treatment, the following was observed when analyzing the TEAE relationship to study drug:
   •   Subjects experiencing at least one TEAE that was at least probably or definitely related to
       study drug: 59 (18.7%) Cocaine HCl Topical Solution 4% subjects, 82 (25.7%) Cocaine
       HCl Topical Solution 10% subjects, and 1 (0.6%) placebo subject.
   •   Subjects experiencing a maximum TEAE study drug relationship of possibly related to
       study drug: 234 (86.3%) Cocaine HCl Topical Solution 4% subjects, 260 (81.8%)
       Cocaine HCl Topical Solution 10% subjects, and 25 (14.9%) placebo subjects.
   •   Subjects whose TEAEs were considered not related to study drug: 37 (11.7%) Cocaine
       HCl Topical Solution 4% subjects, 32 (10.1%) Cocaine HCl Topical Solution 10%
       subjects, and 104 (61.9%) placebo subjects.
Only 1 subject reported an AE that met the FDA regulatory definition of a serious AE (SAE),
and only 1 subject withdrew from the study due to an AE. No deaths occurred on study. AE
severity grade number standards were defined in the trial protocols for hypertension, tachycardia,
and temperature.

 Table 2.7.4.2.1-1 - Adverse Events Summary
                                            Safety Population (N=841)
                                                            Cocaine HCl   Cocaine HCl
                                                             4%, Non-      10%, Non-    Placebo, Non-
                                                              Healthy       Healthy        Healthy
                                                              (N=316)       (N=318)        (N=168)
 Subjects with at Least One AE                               271(85.8%)   292(91.8%)     129(76.8%)
 Maximum AE Severity Grade
  1-Mild                                                     238(75.3%)   257(80.8%)     118(70.2%)
  2-Moderate                                                  18(5.7%)     24(7.5%)       4(2.4%)
  3-Severe                                                    15(4.7%)     11(3.5%)       7(4.2%)
  4-Life Threatening or Disabling                             0(0.0%)      0(0.0%)        0(0.0%)
  5-Death Related to AE                                       0(0.0%)      0(0.0%)        0(0.0%)
 Highest Relationship of AE to Study Drug
  Not Related                                                 37(11.7%)    32(10.1%)     104(61.9%)
  Possibly                                                   175(55.4%)   178(56.0%)      24(14.3%)
  Probably                                                    48(15.2%)    65(20.4%)       1(0.6%)
  Definitely                                                   11(3.5%)     17(5.3%)       0(0.0%)
 Subjects Experiencing at Least One SAE                        0(0.0%)      1(0.3%)        0(0.0%)



                                                  Confidential
                                                                                   FDASUPP011868
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document              52-7 Filed 06/25/20 Page 45 of 203
                                                                                                                                JA-1632
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                              Page 13 of 23
2.7.4 Summary of Clinical Safety                                                                                NDA 209575


 Table 2.7.4.2.1-1 - Adverse Events Summary
                                               Safety Population (N=841)
                                                                    Cocaine HCl         Cocaine HCl
                                                                     4%, Non-            10%, Non-         Placebo, Non-
                                                                      Healthy             Healthy             Healthy
                                                                      (N=316)             (N=318)             (N=168)
 Subjects Withdrawn Due to an AE                                       1 (0.3%)            0(0.0%)             0(0.0%)
 Deaths                                                                0(0.0%)             0(0.0%)             0(0.0%)
 Source: ISS, Appendix Table 41
 a
   Subjects enrolled in the LNT-P6-733 Phase I study were healthy volunteers, which subjects enrolled in the two Phase III
 studies were non-heathy subjects with a predetermined need from a physician for a diagnostic procedure or surgery on or
 through the nasal mucous membranes of either one or two nostrils that merited the use of anesthesia.

2.7.4.2.1.1 Common Adverse Events
In Phase III study subjects, the system organ classes (SOCs) that had TEAEs reported in at least
5% of any treatment group were Vascular Disorders, Cardiac Disorders, Investigations, and
Respiratory, Thoracic and Mediastinal Disorders (Table 2.7.4.2.1.1-1), with Vascular Disorders
being the most commonly report SOC across all three treatment groups.
Within the Vascular Disorders SOC, the most commonly reported TEAE was Hypertension,
which occurred in 78.5% of Cocaine HCl Topical Solution 4% subjects, 85.5% of Cocaine HCl
Topical Solution 10% subjects, and 67.3% of placebo subjects.

Table 2.7.4.2.1.1-1 - Number and Percentage of Subjects with Adverse Events by Subject
               Typea, by Most Frequent SOCs (≥ 5%)
                                               Safety Population (N=841)
                                                           Cocaine HCl 4%         Cocaine HCl 10%              Placebo
                                                            Non-Healthya           Non-Healthya             Non-Healthya
                                                              (N=316)                 (N=318)                  (N=168)
Total Number of TEAEs                                              386                    472                     182
Subjects with at Least One TEAE                               271(85.8%)              292(91.8%)             129(76.8%)
Cardiac Disorders                                              34(10.8%)               51(16.0%)               12(7.1%)
  Atrioventricular block first degree                            1(0.3%)                2(0.6%)                 3(1.8%)
  Bradycardia                                                   10(3.2%)                2(0.6%)                 5(3.0%)
  Bundle branch block left                                       0(0.0%)                1(0.3%)                 0(0.0%)
  Bundle branch block right                                      0(0.0%)                0(0.0%)                 1(0.6%)
  Conduction disorder                                            1(0.3%)                0(0.0%)                 0(0.0%)
  Myocardial ischaemia                                           0(0.0%)                1(0.3%)                 0(0.0%)
  Sinus tachycardia                                              6(1.9%)                9(2.8%)                 0(0.0%)
  Tachycardia                                                   13(4.1%)                30(9.4%)                2(1.2%)
  Tachycardia paroxysmal                                         2(0.6%)                6(1.9%)                 1(0.6%)
  Ventricular extrasystoles                                      1(0.3%)                0(0.0%)                 0(0.0%)
Investigations                                                 32(10.1%)               50(15.7%)              20(11.9%)
  Blood pressure diastolic decreased                             0(0.0%)                0(0.0%)                 1(0.6%)
  Blood pressure diastolic increased                             0(0.0%)                2(0.6%)                 0(0.0%)
  Blood pressure increased                                       2(0.6%)                1(0.3%)                 2(1.2%)



                                                        Confidential
                                                                                                     FDASUPP011869
      Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 46 of 203
Cody Laboratories, Inc.
                                                                                                                    JA-1633
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                  Page 14 of 23
2.7.4 Summary of Clinical Safety                                                                    NDA 209575


Table 2.7.4.2.1.1-1 - Number and Percentage of Subjects with Adverse Events by Subject
               Typea, by Most Frequent SOCs (≥ 5%)
                                          Safety Population (N=841)
                                                    Cocaine HCl 4%       Cocaine HCl 10%           Placebo
                                                     Non-Healthya         Non-Healthya           Non-Healthya
                                                       (N=316)               (N=318)               (N=168)
 Blood pressure systolic increased                       0(0.0%)              2(0.6%)               0(0.0%)
 Electrocardiogram QRS complex prolonged                 4(1.3%)              8(2.5%)               3(1.8%)
 Electrocardiogram QT prolonged                          7(2.2%)              10(3.1%)              3(1.8%)
 Electrocardiogram ST segment elevation                  0(0.0%)              2(0.6%)               0(0.0%)
 Electrocardiogram T wave amplitude decreased            0(0.0%)              1(0.3%)               0(0.0%)
 Electrocardiogram T wave inversion                      1(0.3%)              1(0.3%)               0(0.0%)
 Electrocardiogram abnormal                              0(0.0%)              0(0.0%)               1(0.6%)
 Heart rate decreased                                    3(0.9%)              9(2.8%)               5(3.0%)
 Heart rate increased                                   18(5.7%)              21(6.6%)              8(4.8%)
 Respiratory rate decreased                              0(0.0%)              1(0.3%)               1(0.6%)
 Respiratory rate increased                              0(0.0%)              1(0.3%)               0(0.0%)
Respiratory, Thoracic and Mediastinal Disorders         21(6.6%)              26(8.2%)              8(4.8%)
 Cough                                                   1(0.3%)              0(0.0%)               0(0.0%)
 Epistaxis                                               1(0.3%)              1(0.3%)               0(0.0%)
 Hyperventilation                                        2(0.6%)              1(0.3%)               2(1.2%)
 Hypoxia                                                 0(0.0%)              0(0.0%)               1(0.6%)
 Intranasal paraesthesia                                 0(0.0%)              1(0.3%)               0(0.0%)
 Nasal congestion                                        0(0.0%)              1(0.3%)               0(0.0%)
 Nasal discomfort                                        1(0.3%)              0(0.0%)               0(0.0%)
 Nasal polyps                                            1(0.3%)              0(0.0%)               0(0.0%)
 Nasal septum deviation                                 11(3.5%)              18(5.7%)              2(1.2%)
 Nasal turbinate hypertrophy                             3(0.9%)              1(0.3%)               3(1.8%)
 Reflux laryngitis                                       2(0.6%)              2(0.6%)               0(0.0%)
 Rhinalgia                                               1(0.3%)              1(0.3%)               0(0.0%)
 Rhinorrhoea                                             0(0.0%)              1(0.3%)               0(0.0%)
 Tachypnoea                                              0(0.0%)              0(0.0%)               1(0.6%)
 Tonsillar disorder                                      0(0.0%)              1(0.3%)               0(0.0%)
 Upper-airway cough syndrome                             0(0.0%)              1(0.3%)               0(0.0%)
Vascular Disorders                                     253(80.1%)            276(86.8%)           115(68.5%)
  Diastolic hypertension                                 6(1.9%)              6(1.9%)               3(1.8%)
  Haemorrhage                                            0(0.0%)              1(0.3%)               0(0.0%)
  Hot flush                                              1(0.3%)              0(0.0%)               0(0.0%)
  Hypertension                                         248(78.5%)            272(85.5%)           113(67.3%)
  Hypotension                                            5(1.6%)              1(0.3%)               5(3.0%)
  Systolic hypertension                                  0(0.0%)              2(0.6%)               0(0.0%)
Source: ISS, in-text Table 5.4.1-2
a
  Subjects enrolled in the LNT-P6-733 Phase I study were healthy volunteers, while subjects enrolled in the two
Phase III studies were non-heathy subjects with a predetermined need from a physician for a diagnostic procedure
or surgery on or through the nasal mucous membranes of either one or two nostrils that merited the use of
anesthesia.



                                                  Confidential
                                                                                          FDASUPP011870
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document             52-7 Filed 06/25/20 Page 47 of 203
                                                                                                                    JA-1634
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                  Page 15 of 23
2.7.4 Summary of Clinical Safety                                                                    NDA 209575


Some of the findings that were identified after study drug administration were pre-existing
conditions that are more appropriately classified as medical history events rather than TEAEs.
These were reported in the Phase III study subjects and were findings related to the underlying
nasal conditions required for study eligibility. These events include the following: exostosis,
nasal polyps, nasal septum deviation, and nasal turbinate hypertrophy. Although recorded in the
database as TEAEs, these events were deemed unrelated to study drug, pledget, and procedure.
In Phase III study subjects, TEAEs by preferred terms (PTs) that occurred in at least 1% of
subjects and at a higher incidence rate in one of the Cocaine HCl Topical Solution treatment
groups as compared to placebo are shown in Table 2.7.4.2.1.1-2. Of the 13 PTs meeting this
criterion, 2 PTs would be more appropriately classified as pre-existing conditions (exostosis and
nasal septum deviation). The largest gap in frequencies was observed for hypertension, in which
an incidence rate difference of approximately 18% exists between the Cocaine HCl Topical
Solution 10% treatment group and the placebo treatment group.
Table 2.7.4.2.1.1-2 - Number and Percentage of Subjects with Adverse Events by Subject
               Typea, by PTs Occurring More Frequently in Cocaine HCl Treatment
               Groups Than in Placebo (≥ 1% Frequency in Cocaine HCl Treatment)
                                                  Safety Population (N=841)
                                                           Cocaine HCl 4%     Cocaine HCl 10%      Placebo
                                                            Non-Healthya       Non-Healthya      Non-Healthya
                                                              (N=316)             (N=318)          (N=168)
Cardiac disorders                                             34(10.8%)          51(16.0%)          12(7.1%)
  Bradycardia                                                  10(3.2%)           2(0.6%)           5(3.0%)
  Sinus tachycardia                                            6(1.9%)            9(2.8%)           0(0.0%)
  Tachycardia                                                  13(4.1%)           30(9.4%)          2(1.2%)
  Tachycardia paroxysmal                                       2(0.6%)            6(1.9%)           1(0.6%)
Investigations                                                32(10.1%)          50(15.7%)         20(11.9%)
  Electrocardiogram QRS complex prolonged                      4(1.3%)            8(2.5%)           3(1.8%)
  Electrocardiogram QT prolonged                               7(2.2%)            10(3.1%)          3(1.8%)
  Heart rate increased                                         18(5.7%)           21(6.6%)          8(4.8%)
  Respiratory rate decreased                                   0(0.0%)            1(0.3%)           1(0.6%)
Musculoskeletal and connective tissue disorders                1(0.3%)            9(2.8%)           0(0.0%)
  Exostosis                                                    1(0.3%)            9(2.8%)           0(0.0%)
Nervous system disorders                                       8(2.5%)            8(2.5%)           1(0.6%)
  Headache                                                     4(1.3%)            2(0.6%)           0(0.0%)
Psychiatric disorders                                          4(1.3%)            1(0.3%)           0(0.0%)
  Anxiety                                                      4(1.3%)            1(0.3%)           0(0.0%)
Respiratory, thoracic and mediastinal disorders                21(6.6%)           26(8.2%)          8(4.8%)
  Nasal septum deviation                                       11(3.5%)           18(5.7%)          2(1.2%)
Vascular disorders                                            253(80.1%)         276(86.8%)        115(68.5%)
  Hypertension                                                248(78.5%)         272(85.5%)        113(67.3%)
Source: ISS, Appendix Table 39
a
  Subjects enrolled in the LNT-P6-733 Phase I study were healthy volunteers, while subjects enrolled in the two
Phase III studies were non-heathy subjects with a predetermined need from a physician for a diagnostic procedure
or surgery on or through the nasal mucous membranes of either one or two nostrils that merited the use of
anesthesia.

Adverse events by cocaine dose (mg) are summarized in ISS, Section 5.4.6. In the most-
commonly reported TEAE, Hypertension, there does not appear to be a dose-dependent
relationship of the TEAE rates among the Cocaine HCl Topical Solution 4% doses. However,

                                                        Confidential
                                                                                              FDASUPP011871
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 48 of 203
                                                                                                      JA-1635
Cocaine Hydrochloride Topical Solution, 4% and 10%                                    Page 16 of 23
2.7.4 Summary of Clinical Safety                                                      NDA 209575


there appears to be a slight dose-dependent relationship within the Cocaine HCl Topical Solution
10% treatment group, as the TEAE rate of Hypertension decreased with increasing doses of
cocaine.
A slight dose-dependent relationship of TEAEs with increasing doses in both Cocaine HCl
Topical Solution, 4% and 10%, treatment groups is apparent in subjects experiencing
Tachycardia, which is the second-most prevalent TEAE.

2.7.4.2.1.2 Deaths
No deaths occurred during any of the clinical studies.

2.7.4.2.1.3 Other Serious Adverse Events
Only 1 subject reported an AE that met the FDA regulatory definition of a serious AE (SAE).
This subject (subject number 11900188; study COCA4vs10-001) was a 49 year old black male
who received 388 mg of cocaine (total of 3.88 mL of Cocaine HCl Topical Solution 10%,
applied to both nostrils). The subject experienced an asymptomatic ST depression secondary to
ischaemia. The subject was completely asymptomatic and fully recovered as measured by a
repeated 12-lead ECG conducted by the Investigator. The SAE was severe in intensity, possibly
related to study drug, and resolved within 3 days (ISS, Listing 5). This subject did not require
any medical treatment for this SAE.

2.7.4.2.1.4 Other Significant Adverse Events
One subject from the COCA4vs10-002 study withdrew early due to an adverse event (ISS,
Listing 2). The subject received 2 mL of Cocaine HCl Topical Solution 4%, which equates to 80
mg of Cocaine HCl. Five (5) minutes after the initiation of treatment, the subject was reported as
having severe intermittent paroxysmal hypertension and mild anxiety, which resulted in early
removal of the pledgets. Both events were considered possibly related to study drug.

2.7.4.2.1.5 Analysis of Adverse Events by Organ System or Syndrome
Adverse events by organ system are summarized and discussed in Section 2.7.4.2.1.1.

2.7.4.2.2 Narratives
The narrative for the SAE described in Section 2.7.4.2.1.3 is located in the COCA4vs10-001
clinical study report, Appendix 16.5.1.

2.7.4.3 Clinical Laboratory Evaluations
Clinical laboratory evaluations are listed by subject in ISS Listing 7 (Hematology), ISS Listing 8
(Blood Chemistry), ISS Listing 9 (Urine Drug and Pregnancy Screenings), and ISS Listing 10
(Blood Coagulation and Cardiac Enzymes). No analysis tables were generated for the ISS as
neither Phase III study collected post-study drug administration labs. Phase III study laboratory
tests were only done at screening. An analysis of pre- and post-study drug administration labs
for the Phase I study subjects can be found in the LNT-P6-733 clinical study report.




                                            Confidential
                                                                              FDASUPP011872
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 49 of 203
                                                                                                      JA-1636
Cocaine Hydrochloride Topical Solution, 4% and 10%                                    Page 17 of 23
2.7.4 Summary of Clinical Safety                                                      NDA 209575


2.7.4.4 Vital Signs, Physical Findings, and Other Observations Related to Safety

2.7.4.4.1 Vital Signs
Overall, few of the changes in vital signs from normal baseline values to abnormal values
observed during treatment of the non-healthy subjects enrolled in the 2 Phase III studies were
clinically significant. No clinically relevant trends were observed in the safety populations,
except for the mean and non-clinically significant, asymptomatic heart rate (HR), systolic blood
pressure (SBP), and diastolic blood pressure (DBP) increases which were rapid, transiently
elevated, and returned back to baseline by the end of the recovery period which were dose-
related. The following summarizes the vital sign observations in HR, SBP, and DBP in Phase III
subjects:
Heart Rate
   •   For both Cocaine HCl Topical Solution treatment groups, a gradual increase in mean HR
       occurred during pledget retention (time 0 to 20 minutes), peaked approximately 5
       minutes after pledget removal (20 to 25 minutes after the start of pledget insertion), and
       declined gradually back to baseline. Maximal mean HR increased from baseline by 5 and
       10 bpm, and returned to baseline within 45 and 60 minutes after pledget insertion for the
       Cocaine HCl Topical Solution 4% and 10% treatments, respectively.
   •   There was no HR change during placebo administration, but a subsequent mean HR
       reduction of 5 bpm until the subjects were released from recovery was observed.
   •   Although not clinically significant, the increase in HR from baseline was greater,
       occurred quicker, and required a longer time to return to baseline in the Cocaine HCl
       Topical Solution 10% treatment group compared to the Cocaine HCl Topical Solution
       4% treatment group; a heart rate increase was not observed in the placebo group.
Systolic Blood Pressure
   •   For both Cocaine HCl Topical Solution treatment groups, a gradual mean increase in SBP
       occurred during pledget retention (time 0 to 20 minutes), peaked 5 minutes after pledget
       removal (25 minutes after the start of pledget insertion), and declined gradually back
       towards baseline. Maximal mean SBP increased from baseline by approximately 6 and 9
       mmHg, and declined to approximately 2 mmHg above baseline within 60 minutes after
       pledget insertion for the Cocaine HCl Topical Solution 4% and 10% treatments,
       respectively. SBP returned to baseline by the end of recovery for the Cocaine HCl 4
       Topical Solution % treatment while remaining approximately 1 mmHg above baseline for
       the Cocaine HCl Topical Solution 10% treatments.
   •   In the placebo group, there was an initial elevation of SBP immediately after pledget
       insertion (mean 4 mmHg at time 5 minutes), declined to 2 mmHg above baseline at 20 to
       25 minutes after the start of pledget retention, and was back to baseline or lower by 45
       minutes and remained at these levels until the subjects were released from recovery.
   •   Although not clinically significant, the increase in SBP from baseline was greater,
       occurred quicker, and required a longer time to return to baseline in the Cocaine HCl
       Topical Solution 10% treatment group compared to the Cocaine HCl Topical Solution



                                            Confidential
                                                                             FDASUPP011873
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 50 of 203
                                                                                                      JA-1637
Cocaine Hydrochloride Topical Solution, 4% and 10%                                    Page 18 of 23
2.7.4 Summary of Clinical Safety                                                      NDA 209575


       4% treatment group; systolic blood pressure increased the least in the placebo treatment
       group.
Diastolic Blood Pressure
   •   For both Cocaine HCl Topical Solution treatment groups, a gradual mean increase in
       DBP occurred during pledget retention (time 0 to 20 minutes), peaked 5 to 10 minutes
       after pledget removal (25 to 30 minutes after the start of pledget insertion), and declined
       gradually back towards baseline. Maximal mean DBP increased from baseline by
       approximately 6 and 8 mmHg, and declined to approximately 3 mm Hg above baseline
       within 60 minutes after pledget insertion for the Cocaine HCl Topical Solution 4% and
       10% treatments, respectively. DBP remained approximately 1 mm Hg above baseline for
       both the Cocaine HCl Topical Solution 4% and 10% treatments at the end of recovery.
   •   In the placebo group, there was an initial elevation of DBP immediately after pledget
       insertion (time 5 minutes), remained within to 2.5 to 3.5 mm Hg above baseline until 25
       minutes after the start of pledget retention, and was back to baseline or lower by 50
       minutes and fluctuated ± 1 mm Hg around baseline until the subjects were released from
       recovery.
   •   Although not clinically significant, the increase in DBP from baseline was greater,
       occurred quicker, and required a longer time to return to baseline in the Cocaine HCl
       Topical Solution 10% treatment group compared to the Cocaine HCl Topical Solution
       4% treatment group; diastolic blood pressure was slightly elevated during pledget
       retention before returning to baseline in the placebo group.

2.7.4.4.2 ECGs
Single lead monitoring ECGs were performed in the Phase III studies at screening, immediately
prior to study drug administration, and every 5 minutes until discharge from phase 1 recovery,
which was a minimum of 90 minutes post study drug pledget removal. Twelve (12)-lead ECGs
were performed in the Phase III studies at screening and at discharge from phase 1 recovery.
Monitoring ECGs
Overall, 2 subjects (1 in each Phase III study) in the safety population experienced an abnormal
clinically significant monitoring ECG.
In COCA4vs10-001, 1 subject (11900188; Cocaine HCl Topical Solution 10% treatment group)
experienced an abnormal clinically significant monitoring ECG reported as an ‘other: T wave
inversion’ abnormality, which began prior to study drug administration and occurred
intermittently throughout the study drug’s application, procedure and recovery period; with a
subsequent abnormal clinically significant finding approximately 1 h after the initiation of drug
administration of ‘other: ST depression’ (ISS, Listing 15). No medical treatment was required.
In COCA4vs10-002, 1 subject (Subject 11301093; Cocaine HCl Topical Solution 4% treatment
group) experienced an abnormal clinically significant monitoring ECG reported as ‘tachycardia,
with heart rate >20 bpm from baseline’, which occurred from 10 to 40 minutes after pledget
application. No medical management was required and the increased HR resolved spontaneously
(ISS, Listing 15).



                                            Confidential
                                                                              FDASUPP011874
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 51 of 203
                                                                                                         JA-1638
Cocaine Hydrochloride Topical Solution, 4% and 10%                                       Page 19 of 23
2.7.4 Summary of Clinical Safety                                                         NDA 209575


No subject in the Cocaine HCl 4% treatment, Cocaine HCl Topical Solution 10% treatment, or
placebo groups experienced a monitoring ECG consistent with a finding of asystole,
supraventricular tachycardia, ventricular tachycardia, arrhythmia (atrial fibrillation, ventricular
fibrillation, torsades de pointes, accelerated idioventricular rhythm), complete heart block,
prolongation of QRS, ST segment elevation, Q wave appearance, or development of a 0.1mV or
more of a J point elevation/depression.
Central 12-lead ECGs
   •   No clinically significant change from baseline was observed in the safety population for
       the mean PR interval in the Cocaine HCl Topical Solution 4% treatment (0.57 msec),
       Cocaine HCl Topical Solution 10% treatment (-1.06 msec), and placebo (0.73 msec)
       groups (ISS, Appendix Table 55). Overall, there appears to be no significant impact of
       conduction through the AV node.
   •   There was no clinically significant change from baseline observed in the safety
       population for the mean QRS interval in the Cocaine HCl Topical Solution 4% treatment
       (0.22 msec), Cocaine HCl Topical Solution 10% treatment (0.75 msec), and placebo
       (0.35 msec) groups (ISS, Appendix Table 56). Overall, there appears to be no significant
       impact on conduction through the Bundle Branch conduction system.
   •   A clinically insignificant prolongation of the mean QT interval was observed in the safety
       population for the Cocaine HCl Topical Solution 4% treatment (5.72 msec), Cocaine HCl
       Topical Solution 10% treatment (3.51 msec), and placebo (7.51 msec) groups from
       baseline (ISS, Appendix Table 57). A slight prolongation of the mean QTcF interval was
       observed in the safety population for the Cocaine HCl Topical Solution 4% treatment
       (3.75 msec), Cocaine HCl Topical Solution 10% treatment (3.25 msec), and placebo
       (3.19 msec) groups from baseline (ISS, Appendix Table 58). A clinically insignificant
       prolongation of the mean QTcB interval was observed from baseline in the safety
       population for the Cocaine HCl Topical Solution 4% treatment (2.75 msec) and Cocaine
       HCl Topical Solution 10% treatment (3.20 msec) groups versus placebo (0.92 msec)
       (ISS, Appendix Table 59). Overall, there appears to be no significant clinical impact on
       ventricular electrical depolarization and repolarization.
   •   ECG results for the heart rate (HR) and RR interval change from baseline in the safety
       population are presented in ISS, Appendix Table 60 and ISS, Appendix Table 61,
       respectively. Overall, the placebo group had the greatest, but still, clinically insignificant
       change from baseline for these two 12-lead ECG parameters.
   •   ECG abnormality findings which occurred more frequently in the Cocaine HCl
       treatments groups versus placebo group included tachycardia, QT Interval prolongation,
       premature ventricular contraction (PVC), old myocardial infarction, recent myocardial
       infarction, and T wave inversion (ISS, Appendix Table 54). None of the old or recent
       myocardial infarction results were related to the clinical trials.




                                            Confidential
                                                                                FDASUPP011875
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 52 of 203
                                                                                                        JA-1639
Cocaine Hydrochloride Topical Solution, 4% and 10%                                      Page 20 of 23
2.7.4 Summary of Clinical Safety                                                        NDA 209575


2.7.4.5 Safety in Special Groups and Situations

2.7.4.5.1 Intrinsic Factors
Adverse events by demographic subgroups (gender, age, and race) are presented in ISS, Section
5.4.5. Adverse events by surgery or diagnostic procedures are presented in ISS, Section 12.2.
There do not appear to be any differences between TEAE rates within gender, age groups, race
categories, or procedure.

2.7.4.5.2 Extrinsic Factors
No safety analyses with respect to extrinsic factors, such as alcohol and tobacco use, were
conducted. Literature data on potential interactions with alcohol and tobacco are presented in
ISS, Section 11.1.

2.7.4.5.3 Drug Interactions
Literature data pertinent to potential drug-drug interactions is discussed in ISS, Section 11 and in
the Summary of Clinical Pharmacology Studies, Section 2.7.2.

2.7.4.5.4 Use in Pregnancy and Lactation
Pregnancy
There are no adequate and well-controlled studies of Cocaine HCl Topical Solution, 4% and
10%, in pregnant women. No epidemiological data exists for Cocaine HCl 4% or 10% solutions
used medically in pregnant women.
Nursing Mothers
Cocaine and its metabolites are excreted in breast milk. Infant cocaine exposures via breast milk
have shown signs of intoxication and serious adverse effects including irritability, vomiting,
diarrhea, tremors, seizures, and respiratory distress.

2.7.4.5.5 Overdose
Acute overdoses of Cocaine HCl are characterized by a severe and significant constellation of
clinically overt features which includes a combination of cardiac arrhythmias, cardiovascular
depression, convulsions, hypertension, hyperthermia, metabolic acidosis, and myocardial
ischemia.
Management (Dittmar, 2008)
An overdose with cocaine is potentially lethal, and consultation with a regional poison control
center is recommended. Immediate treatment includes support of cardiorespiratory function and
measures to reduce drug absorption, i.e. removal of the pledget(s).
Respiratory support (after convulsion, or if apneic, or if Cheyne-Stokes respiration), with
primary attention given to the reestablishment of adequate respiratory exchange through
provision of a patent airway and the institution of assisted or controlled ventilation should be
used as necessary. Oxygen, intravenous fluids, and other supportive measures should be
employed as indicated. Utilize cardiac resuscitation and anti-arrhythmics for massive overdose,
as required.


                                            Confidential
                                                                               FDASUPP011876
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 53 of 203
                                                                                                       JA-1640
Cocaine Hydrochloride Topical Solution, 4% and 10%                                     Page 21 of 23
2.7.4 Summary of Clinical Safety                                                       NDA 209575


Extreme excitability and convulsion prevention is accomplished with intravenous
benzodiazepine or short-acting barbiturate. Hypertension management with intravenous
labetalol, phentolamine or sodium nitroprusside is advised. Propranolol has been used to treat
cocaine-induced hypertension and arrhythmias but may potentiate cocaine toxicity, i.e., results in
paradoxical hypertension presumably due to unopposed α-adrenergic stimulation. A beta-
blocker with both α- and β-adrenergic effects such as labetalol is preferred for hypertension, but
it does not ameliorate cocaine-induced coronary arterial vasoconstriction.
Psychiatric reactions, characterized by delusions may respond to neuroleptics (phenothiazine and
butyrophenone). Though these agents also may increase the chance of seizures. Benzodiazepines
may be useful in reducing anxiety.
None of the Phase III subjects experienced a constellation of overdose potential events.

2.7.4.5.6 Drug Abuse
Abuse of Cocaine HCl is primarily characterized by a constellation of euphoria, feeling high, and
increased wellbeing. None of the Phase III subjects experienced a constellation of abuse
potential events.

2.7.4.5.7 Withdrawal and Rebound
No AEs potentially related to withdrawal effects were reported during the Sponsor’s clinical
studies, and none were expected due to the short course of treatment.

2.7.4.5.8 Effects on Ability to Drive or Operate Machinery or Impairment of Mental
Ability
Cocaine HCl Topical Solution, 4% and 10%, was administered to Phase III study subjects in
preparation for out-patient procedures. There were no reports of any subjects experiencing
transportation-related issues in the next day and 7 day phone call or office visit follow ups.

2.7.4.6 Postmarketing Data
Adverse events recorded in the FDA and WHO databases primarily reflect toxicities from non-
therapeutic uses, misuse, abuse or overdose situations, while the minimal postmarketing
therapeutic use reports are consistent with the published literature associated with its use in
anesthetic applications. Cardiovascular TEAEs, including increased heart rate, tachycardia,
increase blood pressure (systolic and diastolic), and transient hypertension, are the major adverse
events associated with cocaine when used in anesthetic therapeutic doses. A detailed review of
the FDA and WHO databases is provided in ISS, Section 8.1.




                                            Confidential
                                                                              FDASUPP011877
Cody Laboratories, Inc.     Case 1:20-cv-00211-TNM   Document 52-7 Filed 06/25/20 Page 54 of 203
                                                                                                                        JA-1641
Cocaine Hydrochloride Topical Solution, 4% and 10%                                                      Page 22 of 23
2.7.4 Summary of Clinical Safety                                                                        NDA 209575


2.7.4.7 Appendix
All tabular presentations are provided in-text.




                                                          Confidential
                                                                                                   FDASUPP011878
       Case 1:20-cv-00211-TNM
Cody Laboratories, Inc.                   Document   52-7 Filed 06/25/20 Page 55 of 203
                                                                                                  JA-1642
Cocaine Hydrochloride Topical Solution, 4% and 10%                                Page 23 of 23
2.7.4 Summary of Clinical Safety                                                  NDA 209575


2.7.4.8 References
Dittmar PK and Olmedo R (2008). An evidence-based approach to cocaine-associated
emergencies. Emergency Medicine Practice 10 (1): 1-20.




                                            Confidential
                                                                           FDASUPP011879
                 Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 56 of 203
                                                                                                           JA-1643
            NDA 209-575
            Drug Name: Topical cocaine




                        STATISTICAL REVIEW AND EVALUATION
                                   FILING REVIEW OF AN NDA/BLA
            NDA/BLA #:                   NDA 209-575
            Related IND #:               IND 106,499
            Product Name:                Cocaine hydrochloride topical solution, 4% and 10%
            Indication(s):               Induction of local anesthesia for diagnostic procedures and
                                         surgeries on or through the accessible mucous membranes of
                                         the nasal cavities
            Applicant:                   Cody Laboratories, Inc
            Dates:                       Received: September 21, 2017
                                         PDUFA: July 21, 2018
            Review Priority:             Standard
            Biometrics Division:         II
            Statistical Reviewer:        Feng Li, Ph.D.
            Concurring Reviewers: David, Petullo, M.S.
            Medical Division:            Division of Anesthesia, Analgesia, and Addiction Products
            Clinical Team:               Medical Officer: Renee Petit-Scott, M.D.
                                         Medical Team Leader: Rigoberto Roca, M.D.
            Project Manager:             Shelly Kapoor




                                                                                                       1

                                                                                       FDASUPP011886
Reference ID: 4181355
                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 57 of 203
                                                                                                                               JA-1644
            NDA 209-575
            Drug Name: Topical cocaine




            1. Summary of Efficacy/Safety Clinical Trials to be Reviewed
                              Table 1: Summary of Trials to be Assessed in the Statistical Review
            Trial ID        Design*           Treatment/ Sample        Endpoint/Analysis         Preliminary Findings
                                              Size
            COCA4vs10- MC, R, DB,             Cocaine 4%/ 39           Primary: analgesic        Cocaine 10% were
            001             PG, PC trial      Cocaine 10%/ 41          success                   superior to placebo with
                                              Placebo/ 40              Key Secondary: None statistical significance.
                                                                                                 Cocaine 4% failed to
                                                                                                 efficacy.
            COCA4vs10- MC, R, DB,             Cocaine 4%/ 258          Primary: analgesic        Both cocaine 4% and
            002             PG, PC trial      Cocaine 10%/ 254         success                   10% were superior to
                                              Placebo/ 127             Key Secondary: None placebo with statistical
                                                                                                 significance.
            * MC: multi-center, R: randomized, DB: double-blind, PG: parallel group, PC: placebo controlled, AC: active
            controlled




            2. Assessment of Protocols and Study Reports
              Table 2: Summary of Information Based Upon Review of the Protocol(s) and the
                                            Study Report(s)
            Content Parameter                                                               Response/Comments
            Designs utilized are appropriate for the indications requested.        Yes.
            Endpoints and methods of analysis are specified in the                 Yes.
            protocols/statistical analysis plans.
            Interim analyses (if present) were pre-specified in the protocol       Yes. DSMB report provided but meeting
            with appropriate adjustments in significance level. DSMB               minutes not located.
            meeting minutes and data are available.
            Appropriate details and/or references for novel statistical            Not applicable.
            methodology (if present) are included (e.g., codes for simulations).
            Investigation of effect of missing data and discontinued follow-up     Yes.
            on statistical analyses appears to be adequate.


            3. Electronic Data Assessment
                                          Table 3: Information Regarding the Data
         Content Parameter                                                Response/Comments
         Dataset location                                                 \\Cdsesub1\evsprod\NDA209575\0001\m5\datasets
         Were analysis datasets provided?                                 Yes.
         Dataset structure (e.g., SDTM or ADaM)                           Indicated as SDTM and ADaM.
         Are the define files sufficiently detailed?                      Yes.


                                                                                                                           2

                                                                                                      FDASUPP011887
Reference ID: 4181355
                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 58 of 203
                                                                                                                                     JA-1645
            NDA 209-575
            Drug Name: Topical cocaine

         Content Parameter                                                     Response/Comments
         List the dataset(s) that contains the primary endpoint(s)             ADEF
         Are the analysis datasets sufficiently structured and defined
         to permit analysis of the primary endpoint(s) without excess
         data manipulation? *                                                  Yes.
         Are there any initial concerns about site(s) that could lead to
         inspection? If so, list the site(s) that you request to be
         inspected and the rationale.                                     No.
         Safety data are organized to permit analyses across clinical
         trials in the NDA/BLA.                                           Not applicable.
             * This might lead to the need for an information request or be a refuse to file issue depending on the ability to
             review the data.




            4. Filing Issues
            Table 4: Initial Overview of the NDA/BLA for Refuse-to-file (RTF):
         Content Parameter                                       Yes       No     NA                 Comments
         Index is sufficient to locate necessary reports,        x
         tables, data, etc.
         ISS, ISE, and complete study reports are available      x
         (including original protocols, subsequent
         amendments, etc.)
         Safety and efficacy were investigated for gender,                 x           Subgroup analyses for efficacy were not
         racial, and geriatric subgroups investigated.                                 located. A corresponding information
                                                                                       request was sent to the applicant.
         Data sets are accessible, sufficiently documented,      x
         and of sufficient quality (e.g., no meaningful data
         errors).
         Application is free from any other deficiency that      x
         render the application unreviewable,
         administratively incomplete, or inconsistent with
         regulatory requirements


            IS THE APPLICATION FILEABLE FROM A STATISTICAL PERSPECTIVE?
            Yes


            5. Comments to be Conveyed to the Applicant

            5.1. Refuse-to-File Issues




                                                                                                                                 3

                                                                                                          FDASUPP011888
Reference ID: 4181355
                 Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 59 of 203
                                                                                                                JA-1646
            NDA 209-575
            Drug Name: Topical cocaine

             Subgroup analyses were not located in the current submission. In response to an information
            request sent on November 9, 2017, the applicant indicated a response would be provided by
            November 18, 2017.



            5.2. Information Requests/Review Issues

            The following information requests for both study COCA4vs10-001 and study COCA4vs10-
            002 was conveyed to the applicant.

                   We could not locate subgroup analyses for efficacy by race, age, and sex in your NDA
                    submission. Indicate the location of these subgroup analyses or submit them if not
                    included in the original submission.
                   Submit a subject level dataset that contains the date and time of the Von Frey Filament
                    test as well as the date and time of treatment unblinding. If already submitted, indicate
                    which datasets and variables contain such information.
                   Provide the software programs such as SAS codes used to create all ADaM datasets
                    and generate tables and figures associated with primary and secondary efficacy
                    analyses.




                                                                                                           4

                                                                                          FDASUPP011889
Reference ID: 4181355
                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 60 of 203
                                                                                                        JA-1647
    ---------------------------------------------------------------------------------------------------------
    This is a representation of an electronic record that was signed
    electronically and this page is the manifestation of the electronic
    signature.
    ---------------------------------------------------------------------------------------------------------
    /s/
    ----------------------------------------------------
    FENG LII
    FEN
    11/14/2017

    DAVID
        V M PETULLO
    11/15/2017
    I concur.




                                                                                    FDASUPP011890
Reference
  f ren ID: 4181355
                         Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 61 of 203
                                                                                                              JA-1648



                                             CLINICAL PHARMACOLOGY REVIEW
                        NDA:                              209575
                        Submission Date:                  September 21st 2017
                        Relevant IND(s):                  106499
                        Submission Type; Code:            Original NDA; 505(b)(2)
                        Brand Name:                       Numbrino
                        Generic Name:                     Cocaine Hydrochloride Topical Solution 4%
                                                          and 10%
                        Formulation; Strength(s):         Aqueous solution of 4% cocaine hydrochloride
                                                          (40 mg/mL) and 10% cocaine hydrochloride
                                                          (100 mg/mL)
                        Clinical Pharmacology Reviewer:   Deep Kwatra, Ph.D.
                        Team Leader:                      Yun, Xu, Ph.D.
                        Division Director:                Chandrahas Shajwalla. Ph.D.
                        OCP Division:                     Division of Clinical Pharmacology II
                        OND Division:                     Anesthesia Analgesia and Addiction Products
                        Sponsor:                          Cody Laboratories Inc.
                        Proposed Indication:              NUMBRINO is a liquid formulation of cocaine
                                                          hydrochloride indicated for the introduction of
                                                          local (topical) anesthesia for diagnostic
                                                          procedures and surgeries on or through the
                                                          accessible mucous membranes of the nasal
                                                          cavities
                        Proposed Dosage Regimen:          One (1) mL of NUMBRINO should be applied
                                                          to each pledget. One (1) or two (2) pledgets that
                                                          are ½” x 3” containing anesthetic solution
                                                          should be applied topically per nostril, with a
                                                          maximum of 2 pledgets used per nostril;
                                                          maximum of 4 pledgets per procedure.
                                                          Pledgets should be retained in the nasal cavity
                                                          for 20 minutes, with removal occurring
                                                          immediately prior to the patient’s procedure or
                                                          surgery.




                                                                                           FDASUPP011934
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 62 of 203
                                                                                                                                                                                                             JA-1649



                    TABLE OF CONTENTS
                    LIST OF FIGURES ...................................................................................................................................... 4
                    LIST OF TABLES ........................................................................................................................................ 4
                    1 EXECUTIVE SUMMARY ...................................................................................................................... 5
                        1.1 RECOMMENDATION .............................................................................................................................. 5
                        1.2 PHASE 4 COMMITMENTS ...................................................................................................................... 5
                        1.3 SUMMARY OF CLINICAL PHARMACOLOGY FINDINGS ........................................................................... 5
                                   Clinical Pharmacology Studies: ............................................................................................. 8
                               Phase 1 Study LNT-P6-733: ................................................................................................................................ 8
                                           Clinical Studies: ..................................................................................................................... 8
                               Phase 3 Study (with commercial scale formulation): ........................................................................................... 8
                                   Pharmacokinetic Single-Dose Study Study LNT-P6-733 of Cocaine HCl Topical Solution,
                           4% and 10%: .......................................................................................................................................... 9
                                   Summary of DDI Information:...............................................................................................10
                    2 QUESTION BASED REVIEW...............................................................................................................12
                        2.1 GENERAL ATTRIBUTES OF THE DRUG .................................................................................................12
                                    What are the highlights of the chemistry and physical-chemical properties of the drug
                           substance, and the formulation of the drug product? ............................................................................12
                                    What is the regulatory history of Cocaine Hydrochloride? ...................................................12
                                    What is the composition of the to-be-marketed formulation of Cocaine Hydrochloride
                           Topical Solution, 4% and 10%? ............................................................................................................13
                                    What are the proposed mechanism(s) of action and therapeutic indication(s)? ...................13
                                    What are the proposed dosage and route of administration? ................................................13
                                    What is the core studies submitted in this NDA? ...................................................................14
                        2.2 GENERAL CLINICAL PHARMACOLOGY ................................................................................................14
                                    What efficacy and safety information (e.g., biomarkers, surrogate endpoints, and clinical
                           endpoints) contribute to the assessment of clinical pharmacology study data? How was it measured?
                                    15
                                    What are the general PK characteristics of the drug? ..........................................................15
                               Absorption: Study LNT-P6-733 ........................................................................................................................ 15
                               Absorption: Literature Summary ....................................................................................................................... 18
                               Distribution: ....................................................................................................................................................... 21
                               Metabolism: ....................................................................................................................................................... 21
                               Excretion: .......................................................................................................................................................... 23
                               Dose-proportionality of Topical cocaine: .......................................................................................................... 24
                        2.3 INTRINSIC FACTORS ............................................................................................................................24
                               Gender ............................................................................................................................................................... 25
                               Age .................................................................................................................................................................... 26
                               Race ................................................................................................................................................................... 26
                               Renal Impairment .............................................................................................................................................. 26
                               Hepatic Impairment ........................................................................................................................................... 27
                               Effect of a Butyrylcholinesterase Deficiency..................................................................................................... 27
                                  What is the pediatric plan? ....................................................................................................28
                        2.4 EXTRINSIC FACTORS ...........................................................................................................................29
                                  Pharmacokinetic Drug Interactions: .....................................................................................29
                                  Potential Pharmacodynamic Drug-Drug Interactions: .........................................................31
                               Sympathomimetics: ........................................................................................................................................... 32
                               CNS Stimulants: ................................................................................................................................................ 32
                               Beta Blockers:.................................................................................................................................................... 32
                               Anti-Depressants ............................................................................................................................................... 33
                               Clozapine ........................................................................................................................................................... 33
                               Monoamine-Oxidase Inhibitors ......................................................................................................................... 34




                                                                                                                                                                        FDASUPP011935
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 63 of 203
                                                                                                                                                                                                           JA-1650


                               Ethanol............................................................................................................................................................... 34
                               Alpha-modifying Agents ................................................................................................................................... 34
                               Halothane Anesthesia ........................................................................................................................................ 35
                        2.5 ANALYTICAL SECTION .........................................................................................................................35
                                      Are the active moieties identified and measured in the plasma in the clinical pharmacology
                           and biopharmaceutics studies? What is the QC sample plan? What are the accuracy, precision and
                           selectivity of the method? ......................................................................................................................35
                               Bio-analytical Facility: ...................................................................................................................................... 35
                               Bio-analytical Method: ...................................................................................................................................... 35
                               Bio-analytical Validation: .................................................................................................................................. 36
                    3 DETAILED LABELING RECOMMENDATIONS .............................................................................47
                        7.2 CHOLINESTERASE INHIBITORS ...........................................................................................................47
                        7.7 DISULFIRAM........................................................................................................................................47
                        8.6 HEPATIC IMPAIRMENT .......................................................................................................................48
                        8.7 RENAL IMPAIRMENT...........................................................................................................................48
                        8.8 PSEUDOCHOLINESTERASE DEFICIENCY .............................................................................................48
                        12.3 PHARMACOKINETICS ........................................................................................................................49
                    4 APPENDICES ..........................................................................................................................................52
                        4.1 REFERENCES.......................................................................................................................................52
                        4.2 INDIVIDUAL STUDY SYNOPSES: ...........................................................................................................57
                                   Study Designs ........................................................................................................................57
                                   Study Synopses.......................................................................................................................57
                               Study LNT-P6-733 ............................................................................................................................................ 57
                        4.3 SPONSOR’S PROPOSED LABEL: ...........................................................................................................58




                                                                                                                                                                       FDASUPP011936
Reference ID: 4280593
                         Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 64 of 203
                                                                                                                                                                                                                         JA-1651



                    LIST OF FIGURES
                    Figure 1: Concentration-Time profile in healthy adult subjects after a single intranasal dose of topical
                    cocaine (4%); Source studies CTS 2015016, CTS 2015013 and CTS 2015014 ..................................................... 17
                    Figure 2: Mean Serum Cocaine Concentrations After Pledget Application of Cocaine HCl 4% and Cocaine
                    HCl 10%. Source: Liao, 1999 .................................................................................................................................................... 20
                    Figure 3: Systemic Metabolic Pathways of Cocaine. Source: Kolbrich, 2006 ........................................................ 22

                    LIST OF TABLES
                    Table 1: Physical-Chemical Properties of Cocaine Hydrochloride ........................................................................... 12
                    Table 2: Composition of Cocaine Hydrochloride Topical Solution, 4% and 10 %............................................... 13
                    Table 3: PK parameter values in healthy adult subjects after a single intranasal dose of topical cocaine
                    (4%); Source studies CTS 2015016, CTS 2015013 and CTS 2015014 ..................................................................... 15
                    Table 4: Cocaine,                                                                                               Pharmacokinetic Parameters. Source:
                    Kolbrich, 2006 ................................................................................................................................................................................ 23
                    Table 5: Assay Performance for Cocaine ............................................................................................................................. 37
                    Table 6: Assay Performance for                                                       .......................................................................................................... 39
                    Table 7: Assay Performance for                                                                    ............................................................................................. 41
                    Table 8: Assay Performance for                                        ......................................................................................................................... 43
                    Table 9: Assay Performance for Norcocaine ...................................................................................................................... 45




                                                                                                                                                                                  FDASUPP011937
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 65 of 203
                                                                                                                  JA-1652



                    1    Executive Summary

                    1.1 Recommendation
                    The sponsor has not fully completed the QT evaluation requirements for the NDA
                    209575 as the data submitted is insufficient (Based on the review by the QT-IRT group).
                    The sponsor submitted a new protocol during the NDA review period for a new
                    Thorough QT (tQT) study which has been reviewed and the comments have been
                    conveyed to the sponsor. The final study report for that study has not been submitted yet.
                    Hence, from the Clinical Pharmacology perspective, NDA 209963 is NOT
                    ACCEPTABLE until the sponsor fulfills the QT evaluation requirements.

                    Based on internal team discussion, if the sponsor submits the study report for the tQT
                    study prior to end of the PADUFA clock (July 21, 2018), the clock can be extended for
                    this application to give the team time to review the new tQT report. However, if the
                    report cannot be submitted before the PADUFA date, then from a clinical pharmacology
                    prospective, this submission is not acceptable. However, barring lack of the tQT
                    evaluation, other aspects of the clinical pharmacology have been adequately addressed.

                    1.2 Phase 4 Commitments
                    None

                    1.3     Summary of Clinical Pharmacology Findings
                    Cody Laboratories Inc (a wholly owned subsidiary of Lannett Co Inc.) submitted a 505
                    (b)(2) application seeking U.S. marketing approval of Cocaine HCl Topical Solution, 4%
                    and 10% for the for the introduction of topical anesthesia for diagnostic procedures and
                    surgeries on or through the accessible mucous membranes of the nasal cavities. The
                    clinical development program for Cocaine Hydrochloride Topical Solution included two
                    Phase 3 studies Study COCA4vs10-001 and COCA4vs10-002) evaluating the safety and
                    efficacy of Cocaine HCl Topical Solution, 4% and 10% for diagnostic procedures and
                    surgeries on or through the mucous membranes of the nasal cavities. The clinical
                    development program also includes a single Phase I PK, prospective, double-blind, single
                    center, randomized, crossover study of Cocaine HCl Topical Solution 4% and 10%
                    (LNT-P6-733). In addition to the clinical and in vitro studies used to support the clinical
                    pharmacology information in the submission, the sponsor has evaluated scientific
                    literature for cocaine and provided a summary of the published data for the clinical and
                    nonclinical pharmacology, PK, single- and repeated-dose toxicity, reproductive and
                    developmental toxicology, and carcinogenicity potential of cocaine as a part of this NDA.

                    Prior to submission of the NDA the sponsor was informed of the need to provide full
                    articles if literature was used to support any pertinent clinical pharmacology information.
                    Additionally, an IR was sent to the sponsor stating “For all human PK studies, you cited
                    and summarized from literature, we are unable to locate the bioanalytical
                    validation/performance data and raw PK data in your NDA submission. We recommend
                    you to contact the authors to obtain this information. Due diligence is required to acquire




                                                                                               FDASUPP011938
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 66 of 203
                                                                                                                   JA-1653



                    such information about the studies, otherwise you must provide adequate justification that
                    the required information is not obtainable and why the results from the literature can still
                    be used to support your proposed product.” Sponsor claimed that only two literature
                    references discuss PK through intranasal route and were therefore considered primary
                    supportive articles, while the remaining involved other routes of cocaine administration and
                    were considered secondary supportive articles. The sponsor contacted the authors for these
                    relevant articles for raw data and bioanalytical information. The sponsor stated that the
                    raw data was no longer available and the bioanalytical information was adequately
                    described and that both studies were before the first FDA Bioanalytical Method
                    Validation Guidance document publication in the year 2001.

                    It appears that most of the information is consistent across different publication
                    regardless which analytical methods used. Also, most of the clinical pharmacology
                    claims the sponsor has submitted and will be populated within the label is being derived
                    from the Phase-I studies conducted by the sponsor. The efficacy and safety information is
                    also being derived from the pivotal Phase-III study. Hence the review team has decided
                    that the safety and efficacy of the proposed dosing regimen has been established.

                    An additional IR was sent to the sponsor stating “It appears that you have not conducted
                    dedicated studies or subpopulation analysis to study the pharmacokinetics of your
                    product in special populations such as hepatically impaired or renal impaired patients.
                    Your literature summary also does not provide sufficient details to guide dosing in these
                    special populations. Summarize the available literature and provide full articles to guide
                    dosing in these patients. Additionally, cite and summarize any articles that discuss any
                    pharmacokinetic differences or lack there off, related to age, sex, or race for cocaine
                    HCl.” The sponsor responded with stating that Additional Literature searches were done
                    in hepatic and renal impaired patient populations and no literature was identified to guide
                    dosing in these populations. Sponsor also claimed that due to limited elimination of
                    unchanged drug in Urine (1-5%) patients with significant renal impairment would not be
                    expected to be clinically impacted by the product's elimination from the body. But since
                    metabolism is the main mechanism of elimination for cocaine products, a decreased liver
                    function has a potential to result in increased exposure of cocaine in hepatic impaired
                    subjects. Additionally, there is a lack of dedicated study or literature evidence provided
                    by the sponsor to prove otherwise, a conservative approach to labeling is warranted.
                    Hence, the product will be labeled to not to be used in subjects with hepatic impairment
                    and to use alternative anesthetics if there is no data available. The sponsor would be
                    advised to conduct dedicated hepatic impairment study as even though the lack of this
                    study is not an approvability issues, a conservative recommendation in labeling would be
                    an only path forward. For patients with renal impairment, since renal is not the main
                    elimination pathway for parent drug or active metabolites and the product is not for
                    chronic use, a dedicated renal impairment study may not be required according to the
                    renal impairment guidance. It could be handled by labeling language alone.




                                                                                               FDASUPP011939
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 67 of 203
                                                                                                                      JA-1654



                    For the literature related to age, sex or race, they stated that additional literature searches
                    were done in these patient populations and no literature was identified regarding PK in
                    different ages and race. Various PK literature was identified and summarized for cocaine,
                    and/or its metabolites, which have been evaluated in adult patients or animals for gender
                    differences between males and females (and over the menstrual cycle). No gender
                    differences were identified in literature.

                    To address the QT prolongation evaluation of the NDA application, the sponsor did not
                    perform a dedicated TQT study but instead decided to do subpopulation analysis using
                    cardiac monitoring in their phase III study. This submission was reviewed by the office’s
                    QT-Internal Review Team (IRT) and the QT-IRT deemed that the data submitted was
                    insufficient and that a dedicated tQT study was required to fulfill the QT requirements.
                    The IRT deferred it to the Division to decide whether the study should be conducted pre-
                    or post-approval. Based on the discussion with the clinical team it was determined that
                    the product has effects on heart rate and potential for QT prolongation and since there has
                    been no significant information provided to alleviate these concerns, it amounts to a
                    safety issue and hence a TQT study would be required pre-approval. This was
                    communicated to the sponsor and the sponsor has in turn submitted a TQT protocol to the
                    division for review. The comments on this study protocol were sent to the sponsor on
                    June 13th 2018. If the completed study reports for this study are not submitted within time
                    to allow for a substantial review, then this amounts to an approvability issue and based on
                    the discussions with the clinical team the recommendation would be not to approve the
                    product. For details on the QT-IRTs review on the adequacy of the initially submitted
                    data, refer to the QT-IRT review by Dr. Lars Johannesen, submitted to DARRTS on
                    February 21st 2018. For further details on clinical team’s thoughts on the QT data, refer to
                    the clinical review by Dr. Renee Pettit Scott (medical officer). A summary of the two
                    major deficiencies identified in the QT-IRT review are mentioned below.

                        1. Patient ECG data: Both phase 3 studies included collection of 12-lead ECGs at
                           screening and after phase 1 recovery (> 90 min post-dose). The timing of the 12-
                           lead ECGs that were collected is not adequate to permit quantification of the
                           effects of cocaine on the QTc interval as the Tmax of cocaine is ~30 min. In
                           addition, monitoring ECGs were collected, which appears to cover the time of
                           peak cocaine concentration, but no QT data was submitted from these ECGs. An
                           IR was sent to the Applicant (DARRTS 02/20/2018) requesting submission of
                           these data. The Applicant responded to the IR stating that no quantitative ECG
                           measurements were collected from these ECGs per the SPA-approved Case
                           Report Forms (NDA 209575, sequence 0010).

                        2. Healthy volunteer ECG data: The first post-dose ECG in this study was ~1 h 20
                           min postdose and does therefore not capture the time of peak cocaine
                           concentration. Additionally, the study did not include a positive control or
                           sufficiently high exposures to waive the requirement for a positive control.




                                                                                                  FDASUPP011940
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 68 of 203
                                                                                                                    JA-1655




                    For decades, cocaine has been used as an anesthetic and vasoconstricting agent by
                    physicians. However, despite this prolonged usage of cocaine hydrochloride as a local
                    anesthetic for a variety of surgical and diagnostic procedures, there was no cocaine
                    product approved by the agency for such indications at the time of submission of this
                    NDA.

                    Cocaine Hydrochloride (HCl) is an effective local anesthetic which binds to and blocks
                    the voltage-gated sodium channels in the neuronal cell membrane. Although the
                    compound has had a long and varied history of use, it is now primarily used in
                    otolaryngology, as its unique properties (being both a local vasoconstrictor and a topical
                    anesthetic, coupled with rapid onset and short duration of action) make it a suitable agent
                    for otolaryngological procedures

                    For this NDA, A Pre-NDA meeting was healed on April 18th, 2017. A written response
                    only Pre-IND meeting, and A Type-C guidance meeting were held on 08/07/2013,
                    01/29/2015 respectively under IND 118527. The clinical development program includes
                    four phase 1 clinical pharmacology studies with TBM formulation (reviewed) and one
                    pivotal phase 3 safety and efficacy study using the TBM formulation.


                           Clinical Pharmacology Studies:
                    One clinical pharmacology Study LNT-P6-733 was conducted for this application. The
                    study was conducted with commercial scale formulation and the literature provided by
                    the sponsor all together fulfills the clinical pharmacology information of the proposed
                    product from regulatory requirement perspective.

                        Phase 1 Study LNT-P6-733:
                        • Phase 1, single dose crossover bioavailability study of Cocaine HCL 4% and 10%
                           solutions following topical application in the nasal cavity in healthy male and female
                           volunteers.



                            Clinical Studies:
                    Sponsor conducted two pivotal Phase 3 clinical studies. The Phase 3 study, Study
                    2013011 was conducted with commercial scale formulation and serves for assessing the
                    clinical safety and efficacy for this product.

                    Phase 3 Study (with commercial scale formulation):
                       • Study COCA4vs10-001 Phase III, Randomized, Double-blind, Placebo
                           controlled, Multicenter study to compare efficacy to placebo and characterize risk
                           profile of either single topical application of Cocaine HCl 4% at a maximum of
                           160 mg or Cocaine HCl 10% at a maximum of 400 mg in subjects with need for




                                                                                                FDASUPP011941
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 69 of 203
                                                                                                                 JA-1656



                            diagnostic procedure or surgery on or through the nasal membranes that merits
                            use of anesthesia. The total number of subjects in this study were    with
                            getting the drug ( at 10%,        at 4%) and     getting placebo.
                        •   Study COCA4vs10-002 Phase III, Randomized, Double-blind, Placebo
                            controlled, Multicenter study to compare efficacy to placebo and characterize risk
                            profile of either single topical application of Cocaine HCl 4% at a maximum of
                            160 mg or Cocaine HCl 10% at a maximum of 400 mg in subjects with need for
                            diagnostic procedure or surgery on or through the nasal membranes that merits
                            use of anesthesia. The total number of subjects in this study were    with
                            getting the drug (     at 10%,       at 4%) and      getting placebo.

                    Next is summary of the key findings in the Clinical Pharmacology Study.


                            Pharmacokinetic Single-Dose Study LNT-P6-733 of Cocaine HCl Topical
                            Solution, 4% and 10%:
                    Study LNT-P6-733 was a single center, randomized, single dose, double blind
                    (investigator- and subject-blinded to Test-1 versus Test-2), laboratory-blinded, 2-period,
                    6-sequence, crossover design in healthy male and female subjects. The following
                    investigational products and doses were administered: Test-1 (single 160 mg dose, using
                    Cocaine HCl topical solution 4%); Test-2 (single 400 mg dose, using Cocaine HCl
                    topical solution 10%); and placebo (topical solution).              subjects entered the
                    study and      subjects completed the study. Study subjects were randomized to 1 of 6
                    treatment sequences. The randomization was stratified by gender to ensure inclusion of
                    both males and females into each of the placebo and non-placebo sequences.
                    The study treatments (placebo, 160 mg cocaine HCl, and 400 mg cocaine HCl) were
                    administered topically, in the nasal cavity, i.e., four pledgets were treated with 4 mL of
                    the assigned solution (160 mg cocaine HCl 4%, 400 mg cocaine HCl 10%, or placebo).
                    Two pledgets were placed into each nostril (one pledget on the inner left side and one
                    pledget on the inner right side of each nostril). The pledgets were retained in the nasal
                    cavity for 20 minutes prior to being removed. Subjects remained seated for at least 1 hour
                    following placement of the pledgets into the nasal cavity. Subjects could leave the
                    clinical site 24 hours following pledget removal. The drug administrations (last pledget
                    placement in each study period) were separated by 7 calendar days.

                        •   Cocaine exhibits plasma peak and total systemic exposure which is comparable to
                            that reported in the medical literature, being approximately dose-proportional,
                            with <35% absorption of cocaine from the pledgets. A mean of 23.44% of the
                            total administered cocaine HCl dose was absorbed for the 160 mg Test-1 dose
                            (4% cocaine solution) (n=34) and a mean of 33.34 % of the total administered
                            cocaine HCl dose was absorbed for the 400 mg Test-2 dose (10% cocaine
                            solution) (n=32)
                        •   In this study cocaine was rapidly absorbed during the drug exposure period. The
                            mean Cmax for 4% solution was (142.7 ± 11.1 ng/mL) observed shortly after the




                                                                                              FDASUPP011942
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 70 of 203
                                                                                                                  JA-1657



                            time of pledget removal (Tmax of 0.5 hours). The mean Cmax for 10% solution
                            was (433.5 ± 39.1 ng/mL) similarly observed shortly after the time of pledget
                            removal (Tmax of 0.6 hours)
                        •   Plasma concentrations then fell rapidly after pledget removal, with a mean t½ of
                            1.5 hours for the 4% solution and 2 hours for the 10% and cleared from the
                            plasma compartment within 6 hours.
                        •   The mean AUC0-∞ for 4% solution was (239.1 ± 13.5 ng·h/mL). The mean
                            AUC0-∞ for 10% solution was (903.1 ± 92.5 ng·h/mL)
                        •   Overall, the mean peak cocaine concentration in plasma was approximately 3
                            times greater for the 10% solution, with respect to the 4% solution. Similarly, the
                            total exposure (AUC) was about 3-3.5 times greater for the higher strength. The
                            median time to peak concentration was similar between the two strengths (0.5
                            hours), as was the half-life (approximately 1.5 to 2 hours). The intra-subject
                            coefficients of variation were 28.4%, 26.6% and 26.4% for Cmax, AUC0-T, and
                            AUC0-∞, respectively which indicates that the drug products are not highly
                            variable.

                            Summary of DDI Information:

                    No in vitro or in vivo PK DDI studies were conducted with the topical cocaine solution.
                    In vivo cocaine DDI studies were identified in the literature with disulfiram (potential
                    treatment for cocaine dependence). When administered by nasal insufflation, disulfiram
                    increased the plasma concentrations of cocaine by several folds (Cmax by 2-3-fold AUC
                    by 3-5-fold) and decreased cocaine clearance by 3-4-fold. Considering the several-fold
                    increase for both Cmax and AUC with intranasal route of cocaine with co-administration
                    of disulfiram, Cocaine Hydrochloride Topical Solution should be avoided in patients
                    taking disulfiram and consider using other local anesthetic agents.
                    Additional possible Pharmacodynamic interactions have been reported in literature with
                    cocaine and sympathomimetics (epinephrine), CNS Stimulants, beta-blockers, Anti-
                    depressants including tricyclic anti-depressants and selective serotonin reuptake
                    inhibitors (SSRIs), Clozapine, MAO inhibitors (isocarboxazid, phenelzine, selegiline and
                    tranylcypromine), ethanol and alpha modifying agents (reserpine).


                    Overall, adequate information has not been provided characterizing the clinical
                    pharmacology aspects of Cocaine Hydrochloride Topical Solution, mainly for QT
                    prolongation evaluation. Unless the Sponsor can submit the result of the proposed tQT
                    study in time, the current available information provided regarding the QT prolongation
                    effects of the drug are not sufficient to make proper risk assessment with the product. The
                    Sponsor will be recommended to conduct a hepatic impairment study, although it is not
                    considered as an approvability issue since it can be handled by labeling recommendation.
                    The edited labeling can be sent to the sponsor with the revised warning language in
                    patient with hepatic impairment and other situations to inform the sponsor.




                                                                                               FDASUPP011943
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 71 of 203
                                                                                               JA-1658




                                                                               FDASUPP011944
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 72 of 203
                                                                                                                  JA-1659




                            What is the regulatory history of Cocaine Hydrochloride?
                    The US Food and Drug Administration (FDA) approved GOPRELTO (cocaine
                    hydrochloride nasal solution, 4%) on December 14th 2017 from Genus Life Sciences for
                    the induction of local anesthesia of the mucous membranes when performing diagnostic
                    procedures and surgeries on or through the nasal cavities in adults. This applicant did not
                    list GOPRELTO as the listed drug for their 505(b)(2) application so they may not rely on
                    the previous findings for GOPRELTO.




                                                                                               FDASUPP011945
Reference ID: 4280593
                         Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 73 of 203
                                                                                                                  JA-1660




                            What is the composition of the to-be-marketed formulation of Cocaine
                            Hydrochloride Topical Solution, 4% and 10%?
                    The proposed cocaine hydrochloride topical solution, 40 mg/mL (4%) and 100 mg/mL
                    (10%) are Clear, blue-green solution, no precipitate or sediment evident., packaged in a
                    in        USP light resistant glass bottles with white opaque caps. The fill volumes are 4
                    and 10 mL for the 4% and only 4mL for the 10% formulation. Table 2 provides the
                    quantitative composition of the proposed topical solution and the function of each
                    component.

                    Table 2: Composition of Cocaine Hydrochloride Topical Solution, 4% and 10 %
                                            Quality                       40 mg/mL (4%)        100 mg/mL (10%)
                     Component              Standard Function           (mg/mL) (%w/v) (mg/mL) (mg/mL)
                     Cocaine                   USP     Active              40         4.0       100       10.0
                     Hydrochloride, USP                Ingredient
                     Sodium Benzoate, NF       NF
                        D & C Yellow #10       N/A
                        FD & C Green #3        N/A
                        Citric Acid           USP
                        Anhydrous, USP
                        Purified Water, USP   USP
                    NF - National Formulary, USP = United States Pharmacopeia


                            What are the proposed mechanism(s) of action and therapeutic indication(s)?
                    Cocaine HCl is a local anesthetic, which binds to and blocks the voltage-gated sodium
                    channels in the neuronal cell membrane. Cocaine produces potent sympathomimetic
                    effects by increasing norepinephrine concentrations in postsynaptic receptors by
                    inhibiting presynaptic reuptake. Cocaine HCl blocks the initiation or conduction of nerve
                    impulses following local application. When applied topically to mucous membranes, the
                    drug produces a reversible loss of sensation and vasoconstriction. The proposed Cocaine
                    hydrochloride topical solutions (4% and 10%) are indicated for the introduction of local
                    (topical) anesthesia for diagnostic procedures and surgeries on or through the accessible
                    mucous membranes of the nasal cavities.


                           What are the proposed dosage and route of administration?
                    The following are the dosage and administration recommendations for Numbrino.
                       • The recommended dose of NUMBRINO varies and depends upon the area to be
                           anesthetized, vascularity of the tissues, individual tolerance, and the technique of
                           anesthesia.
                       • NUMBRINO should be administered by means of cotton or rayon applicator
                           pledgets applied to the nasal mucosa.




                                                                                               FDASUPP011946
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 74 of 203
                                                                                                                 JA-1661



                        •   One (1) mL of NUMBRINO should be applied to each pledget. One (1) or two (2)
                            pledgets that are ½” x 3” containing anesthetic solution should be applied
                            topically per nostril, with a maximum of 2 pledgets used per nostril; maximum of
                            4 pledgets per procedure.
                        •   Pledgets should be retained in the nasal cavity for 20 minutes, with removal
                            occurring immediately prior to the patient’s procedure or surgery.
                        •   Pledgets should be removed immediately upon any sign or symptoms of untoward
                            adverse events.



                           What is the core studies submitted in this NDA?
                    The core clinical development program includes one phase 1 clinical pharmacology study
                    and two Phase 3 safety and efficacy studies using the final to-be marketed formulation.
                       • Study COCA4vs10-001 Phase III, Randomized, Double-blind, Placebo
                           controlled, Multicenter study to compare efficacy to placebo and characterize risk
                           profile of either single topical application of Cocaine HCl 4% at a maximum of
                           160 mg or Cocaine HCl 10% at a maximum of 400 mg in subjects with need for
                           diagnostic procedure or surgery on or through the nasal membranes that merits
                           use of anesthesia. The total number of subjects in this study were     with
                           getting the drug ( at 10%,        at 4%) and     getting placebo.
                       • Study COCA4vs10-002 Phase III, Randomized, Double-blind, Placebo
                           controlled, Multicenter study to compare efficacy to placebo and characterize risk
                           profile of either single topical application of Cocaine HCl 4% at a maximum of
                           160 mg or Cocaine HCl 10% at a maximum of 400 mg in subjects with need for
                           diagnostic procedure or surgery on or through the nasal membranes that merits
                           use of anesthesia. The total number of subjects in this study were     with
                           getting the drug (     at 10%,       at 4%) and      getting placebo.
                       • Study LNT-P6-733: Phase 1, single dose crossover bioavailability study of
                           Cocaine HCL 4% and 10% solutions following topical application in the nasal
                           cavity in healthy male and female volunteers


                    2.2 General Clinical Pharmacology
                    The clinical efficacy studies, COCA4vs10-001 and COCA4vs10-002 for in subjects with
                    need for diagnostic procedure or surgery on or through the nasal membranes that merits
                    use of anesthesia and the clinical pharmacology study LNT-P6-733 form the basis to
                    support the dosing for this NDA along with some information being derived from the
                    literature.

                    For final assessment of the safety and efficacy findings, see Clinical review by Dr. Renee
                    Petit-Scott (Clinical Reviewer).




                                                                                             FDASUPP011947
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 75 of 203
                                                                                                                             JA-1662



                            What efficacy and safety information (e.g., biomarkers, surrogate endpoints,
                            and clinical endpoints) contribute to the assessment of clinical pharmacology
                            study data? How was it measured?
                    No biological biomarker was assessed in this NDA. In Phase 3 study the primary
                    endpoint was anesthetic success immediately after application and sustained throughout
                    the diagnostic procedure or surgery. A subject was considered a treatment success if they
                    met the following for each nostril that received the study drug application:
                        • Prior to the procedure or surgery, a zero out of ten-pain score on the 11-point pain
                            scale (0 = no pain, 10 = unbearable pain) based on the von Frey filament
                            challenge after one application of the assigned treatment solution (placebo,
                            Cocaine HCl Topical Solution 4% or 10%).
                        • During the procedure or surgery, no further anesthetic or analgesic treatment was
                            required (only Cocaine HCl Topical Solution 4% and 10% subjects who receive a
                            procedure or surgery).
                    Otherwise, the subject was considered a treatment failure

                            What are the general PK characteristics of the drug?

                    Absorption: Study LNT-P6-733
                    One PK study was performed which sought to demonstrate the minimal amount of
                    cocaine absorbed when Cocaine HCl Topical Solution, 4% and 10%, was applied by
                    pledget administration in adults. The maximum doses that could be applied to the nasal
                    mucosa were administered, i.e., a 160-mg dose from the Cocaine HCl Topical Solution,
                    4% and a 400-mg dose from the Cocaine HCl Topical Solution, 10%. Tabular summaries
                    of the mean plasma absorption (%) and PK parameters (AUC0-∞, Cmax, Tmax, and
                    Thalf) for cocaine are provided in Table 3.
                    Table 3: Percentage absorption and other PK characteristics of a single intranasal dose of topical
                    cocaine (4% & 10%)
                     Study/                   # Subjects Treatment                    Mean Parameters (SD)
                    Protocol Product ID /       Entered/      Dose,       %Fa        AUC0-∞        Cmax     Tmax     Thalf
                       #       Lot # / Dose / Completed       Form,                (ng·h/mL)b (ng/mL)        (h)c    (h)d
                                                                                                    b
                    (Canada)     Pledgets*       (M/F)        Route
                    LNT-       Cocaine HCl                 160 mg per    23.44       286.68      142.68     0.50     1.54
                    P6-733     Topical        (         ) 4 mL           (8.88)       (45.6)      (44.9)   (0.17- (13.5)
                               Solution, 4%                Intranasal                                       1.00)
                               (2016139654)
                               160 mg
                               (Test-1)
                               Cocaine HCl                 400 mg per    33.34       960.09      433.53     0.50     2.01
                               Topical                     4 mL         (10.71)       (43.1)      (49.3)   (0.33- (36.8)
                               Solution,                   Intranasal                                       1.00)
                               10%
                               (2016119525)
                               400 mg
                               (Test-2)




                                                                                                       FDASUPP011948
Reference ID: 4280593
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 76 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 77 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 78 of 203
                                                                                                                   JA-1665


                    Table 4: Summary of Plasma Cocaine Pharmacokinetic Parameters (160 mg Cocaine HCl 4%, and
                    400 mg Cocaine HCl 10%)
                                                     Cocaine HCl (Test-1)         Cocaine HCl (Test-2)
                         Parameter (Units)              160 mg (        )            400 mg (       )

                                                     Mean          (C.V. %)      Mean           (C.V. %)
                         Cmax (ng/mL)                142.68          (44.9)      433.53          (49.3)
                         ln (Cmax)                   4.8668           (9.0)      5.9804           (7.0)
                                         a
                         Tmax (hours)                 0.50         (0.17-1.00)    0.50        (0.33-1.00)
                         AUC0-T (ng·h/mL)            279.01          (46.6)      950.54          (43.5)
                         ln (AUC0-T)                 5.5528           (6.8)      6.7761           (5.9)
                         AUC0-∞ (ng·h/mL)            286.68          (45.6)      960.09          (43.1)
                         ln (AUC0-∞)                 5.5828           (6.7)      6.7874           (5.9)
                         AUC0-T/0-∞ (%)              97.05            (1.2)       98.88           (0.7)
                         λZ (hours-1)                0.4576          (13.7)      0.3757          (26.1)
                         Thalf (hours)                1.54           (13.5)       2.01           (36.8)
                    a
                     Median (range)
                    Source: CSR Study LNT-P6-733,




                    Absorption: Literature Summary
                    Cocaine is absorbed by all routes of administration (oral, nasal, or local application). The
                    amount of cocaine absorbed depends on the route of administration. Two major factors
                    which influence the rate of absorption from any site of administration are the rate of
                    blood flow to that site and the surface area over which absorption may occur.
                    Topical intranasal cocaine HCl (1.5 mg/kg) is rapidly absorbed, with peak plasma
                    concentrations (120-474 ng/mL) occurring within 30-60 minutes [1]. The bioavailability
                    of topical intranasal cocaine HCl, measured by the area under the plasma concentration-
                    time curve, is estimated to be four to six times less than reported for an equivalent
                    intravenous dose (0.19-2.0 mg/kg) [2]. Five clinical studies evaluating the absorption of
                    intranasal cocaine, using non-pledget methods of administration (1976-1988), are
                    presented in a review article [1]. Absorption following nasal dosing was faster than
                    following oral dosing [3]. Peak absorption occurred at 30 minutes in one study [4] and
                    between 15 to 60 minutes or 60 to 120 minutes in other studies [5, 6]. Exposure increased
                    linearly with increasing intranasal dose [2, 7] and time of peak concentration lengthened
                    with increasing intranasal dose [2]. Concentrations decreased gradually following Cmax
                    [6], with cocaine persisting in the plasma for 4 to 6 hours and detectable on the nasal
                    mucosa for 3 hours




                                                                                                FDASUPP011951
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 79 of 203
                                                                                                                  JA-1666



                    Cocaine Absorption through pledgets in Literature: Cocaine HCl administration using
                    pledgets decreases absorption of cocaine compared with its direct application to the nasal
                    mucosa [8].
                    Approximately one third of the dose of cocaine HCl is absorbed systemically after its
                    application to the nasal mucosa using pledgets at concentrations of 4% (160 mg dose/4
                    mL) retained for 10 or 20 minutes, and 10% (400 mg dose/4 mL) retained for 20 minutes,
                    prior to standard procedures related to rhinologic surgery [7].
                    Specifically, at surgery for a septoplasty or septorhinoplasty, with patients (     ) under
                    general anesthesia, nostrils were packed with 6 standard surgical 3.5-inch pledgets, 1
                    each along the roof, middle turbinate, and floor of the nose (3/nostril). Group I subjects
                    received pledgets soaked with 4 mL of 4% cocaine HCl solution (160 mg) retained for 10
                    minutes. Group II subjects received pledgets soaked with 4 mL of 4% cocaine HCl
                    solution (160 mg) retained for 20 minutes, and Group III subjects received pledgets
                    soaked with 4 mL of 10% cocaine HCl solution (400 mg) retained for 20 minutes.
                    Mean systemic absorption rates were 33% in Group I, 32% in Group II, and 38% in
                    Group III (range, 28% to 42%) with a 35% mean for all groups combined. Combining the
                    data among all groups reveals that 17% of cocaine applied to the nasal mucosa was
                    absorbed within 5 minutes, 25% was absorbed within 10 minutes, and 32% was absorbed
                    within 15 minutes.
                    With one exception, serum cocaine concentrations were linearly related to cocaine dose
                    by using linear regression analysis and the coefficient of variability (r2=0.79). Serum
                    cocaine concentration (y-axis) in milligrams per liter, correlated with cocaine dose (x-
                    axis) in milligrams per kilogram through the equation Y = 0.11X - 0.055. The range of
                    cocaine serum concentrations in Group I, II and III, were 70-220 ng/mL (excluding
                    subject 4), 100-180 ng/L and 520-720 ng/L, respectively.




                                                                                              FDASUPP011952
Reference ID: 4280593
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 80 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 81 of 203
                                                                                                                    JA-1668



                    surgical patients that received 160 mg of a 4% cocaine solution by application of soaked
                    cotton pledgets to the nasal mucosa [7], mean plasma cocaine concentrations at 20
                    minutes after the start of administration of 4% cocaine (166 ng/mL) were only slightly
                    higher than those in healthy subjects that received cocaine under a similar dosing
                    paradigm in the sponsors study (142.68 ng/mL).


                    Distribution:
                    No studies of the distribution, metabolism, and excretion of cocaine following topical
                    intranasal administration of cocaine were identified in the literature. However, the
                    distribution, metabolism, and elimination of cocaine have been examined in several
                    published clinical studies with different routes of cocaine administration, including IV,
                    insufflation, and smoked.

                    After intake, cocaine was widely distributed throughout body tissues and crosses the
                    blood brain barrier. Volume of distribution ranged between 1.5 and 2 L/kg [10-14], which
                    exceeds total body water volume (approximately 0.6 L/kg) [15] Cocaine accumulated in
                    the heart, kidneys, adrenals, and liver, with the rate of uptake and clearance varying
                    among organs [16]. Cocaine and its metabolites are excreted in breast milk [17, 18]; they
                    cross the placenta by simple diffusion, and accumulate in the fetus after repeated use
                    [19].

                    The free fraction of cocaine averaged 0.083 (91.7% bound) in serum at 25 ng/mL [20]
                    Concentration dependence in binding was observed, with free fraction remaining
                    reasonably stable up to 100 ng/mL (free fraction of 0.084 [20] and 0.16 [21]) and
                    increasing at higher concentrations. Increases in free fraction were most pronounced at
                    concentrations above 5 μg/mL [20].

                    Metabolism:
                    Cocaine is primarily eliminated by hydrolysis to                           and
                                         , its two major (inactive) metabolites, with subsequent renal
                    elimination [1, 2, 13, 22-26]. Carboxylesterases are located in the endoplasmic reticulum
                    and catalyze the hydrolysis of lipophilic esters (cocaine) to their more water-soluble
                    alcohol and acyl substituents. hCE1 and hCE2 are low affinity, high capacity enzymes
                    able to hydrolyze a wide variety of structurally dissimilar esters. There is evidence for the
                    involvement of carboxylesterases in the metabolism of endogenous substrates such as
                    lipids and steroids, but their primary function is to protect the body from foreign
                    substances encountered through the diet and other routes [26].
                    Metabolism of cocaine to its two major and minor metabolites is shown in Figure 3 [25].
                    BE is one of the major metabolites in plasma after all routes of administration. BE is
                    formed from spontaneous chemical hydrolytic conversion and hepatic carboxylesterase-1
                    (hCE-1) [26]. Specifically, hCE-1 demethylates 40-45% of cocaine to BE [23]. BE is
                    further oxidized to minor metabolites m- and p-hydroxylbenzoylecgonine (mOHBE and
                    pOHBE) [25]. An additional metabolite, cocaethylene (also known as ethylcocaine), was




                                                                                                FDASUPP011954
Reference ID: 4280593
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 82 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 83 of 203
                                                                                                                   JA-1670



                    metabolized to N-hydroxynorcocaine, norcocaine nitroxide, and finally, to the
                    hepatotoxic norcocaine nitrosonium ion (in certain animal species) [1].

                    A second minor pathway of cocaine metabolism is the hydroxylation of cocaine to p- and
                    m-hydroxycocaine (pOHCOC and mOHCOC) [23, 25]. Cocaine and its metabolite
                    plasma concentrations were evaluated (N=18, healthy subjects) after receiving low (75
                    mg/70 kg) and high (150 mg/70 kg) subcutaneous cocaine hydrochloride doses [23, 25].
                    Plasma specimens were collected prior to and up to 48 h after dosing and analyzed by gas
                    chromatography-mass spectrometry (2.5 ng/mL limit of quantification). Cocaine was
                    detected within 5 min, with mean ± SE peak concentrations of 300.4 ± 24.6 ng/mL (low)
                    and 639.1 ± 56.8 ng/mL (high) 30-40 min after dosing. BE and EME generally were first
                    detected in plasma 5-15 min post-dose. Two to four hours after dosing, BE and EME
                    reached mean maximum concentrations of 321.3 ± 18.4 (low) and 614.7 ± 46.0 ng/mL
                    (high) and 47.4 ± 3.0 (low) and 124.4 ± 18.2 ng/mL (high), respectively. Times of last
                    detection were BE > EME > cocaine. Minor metabolites were detected much less
                    frequently for up to 32 h, with peak concentrations 18 ng/mL for all analytes except
                    pOHBE (up to 57.7 ng/mL). Peak plasma concentrations, time to achieve peak levels and
                    the area under the concentration curve for cocaine and its major metabolites is presented
                    in Table 2.7.2.1.2-2.

                    Table 5: Cocaine,                                         Pharmacokinetic Parameters.
                    Source: Kolbrich, 2006




                    Excretion:
                    Cocaine is rapidly excreted from the body in humans, with, half-life values reported in
                    the literature in the range of 1 hour [1, 10, 14]. Systemic clearance of cocaine after IV
                    administration in humans has been reported to be approximately 2 L/min [1](29
                    mL/min/kg, assuming a 70 kg body weight) [10, 12, 14], which exceeds estimated human
                    plasma flow in the liver (approximately 12 mL/min/kg) and kidney (approximately 10
                    mL/min/kg), as well as glomerular filtration rate (GFR; 1.8 mL/min/kg) [15]. This
                    suggests that significant routes of cocaine elimination are extrahepatic and extrarenal,
                    which is consistent with the role of plasma esterases and non-enzymatic ester hydrolysis
                    in cocaine elimination.
                    Urinary excretion was the principal route of elimination. BE and EME accounted for 80%
                    to 90% of the urinary metabolites and had a t½ of 3 to 6 h and 3 to 4 h, respectively, based




                                                                                               FDASUPP011956
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 84 of 203
                                                                                                                     JA-1671



                    on urinary excretion rates [11, 22, 32]. Cocaine’s metabolites can be detected in the urine
                    for 14-60 hours after cocaine administration[1]. Only a small percentage of cocaine was
                    excreted as unchanged drug (1% to 9%) [12, 33] and norcocaine (2% to 6%) [13]. The
                    elimination half-life for cocaine and its metabolites was generally longer when cocaine
                    was administered following insufflation compared to the smoked and IV routes. Cocaine
                    CLr has been reported to be 31 mL/min (approximately 0.47 mL/min/kg based on mean
                    body weight of 67 kg), or approximately 1.4% of total CL [10]. This is similar to the
                    mean CLr observed after administration of topical cocaine solution (47 mL/min or 0.66
                    mL/min/kg). These low CLr values are consistent with the minimal recovery of
                    unchanged cocaine in urine.


                    Dose-proportionality of Topical cocaine:
                    The mean peak cocaine concentration in plasma was approximately times greater for
                    the 10% solution, with respect to the 4% solution. Similarly, the total exposure (AUC)
                    was about           times greater for the higher strength. Cocaine t1/2 values were similar
                    after the two treatments. These data suggest that the increase in cocaine exposure was
                    approximately dose proportional from 160 mg to 400 mg. Literature also stats that peak
                    plasma concentrations are proportional to the dose administered[2]. Overall, the plasma
                    PK estimates for cocaine and its metabolites (Cmax and AUC) were proportional to dose.
                    In general, these results are consistent with those from the medical literature.


                    2.3 Intrinsic factors
                    The effect of intrinsic factors (ie, age, gender, body weight and BMI) on the PK of
                    cocaine following topical nasal administration of topical we not studied by the sponsor.
                    Additionally, The Sponsor did not conduct dedicated studies (or subpopulation analyses)
                    regarding the PK profile of a single-dose of its product in special populations, i.e., hepatic
                    or renal impaired patients.
                    Literature searches were conducted from December 21, 2017 to January 11, 2018.
                    Searches were conducted in multiple databases, including PubMed, CINAHL, EMBASE,
                    and IPA. The following search criteria were used, in humans and animals, as
                    combinations of ‘and/or’ (but not limited to), for the pharmacokinetics of cocaine HCl
                    (including metabolites) evaluated for gender, age and/or race (human only).
                        • Age (adult) Assessment – young adult or old adult or geriatric or elderly, and
                        • Race Assessment – race, white, Caucasian, or black, African-American, or ethnic
                            or ethnicity, and
                        • Gender Assessment – gender or male or female, and
                        • Cocaine or cocaine HCl or cocaine metabolites
                                                                 , or norcocaine (NORC)), and
                        • Anesthesia, topical or anesthesia, nasal or anesthesia, IV or anesthesia, inhalation
                            or anesthesia) and pharmacokinetics, toxicology or toxicokinetics.
                    No PK data was discovered for cocaine, or its metabolites, assessed in adult patients or
                    animals over various ages. Pediatrics age categories are under evaluation as part of the




                                                                                                FDASUPP011957
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 85 of 203
                                                                                                                    JA-1672



                    PSP. No PK data was discovered for cocaine, or its metabolites, assessed in humans for
                    various races or ethnicities. Various PK data sets exist for cocaine, and/or its metabolites,
                    which have been evaluated in adult patients or animals for gender differences between
                    males and females (and over the menstrual cycle).


                    Gender
                    Plasma cocaine concentrations are not expected to be affected by gender. Although,
                    population PK analyses have not been conducted to support the lack of gender effect on
                    the pharmacokinetics of cocaine, the Phase III trials did not indicate a significant
                    difference existed between the genders.

                    No significant human gender difference exists in the PK profile for cocaine when
                    misused or abused (i.e., non-anesthetic use), as summarized in a systematic review by
                    various routes of administration (intranasal, intravenous, or smoked) for cocaine [34].
                    Graziani’s systematic review was conducted (Medline searched, 1990 to 2014) to
                    discover articles related to gender differences in alcohol, cocaine and cocaethylene
                    pharmacokinetics and pharmacodynamics. No significant gender differences were found
                    in the pharmacokinetics of cocaine (taken alone) in cocaine-dependent or cocaine-using
                    subjects in 7 studies, ages 20-45 years of age; administered as 0.06 to 2 mg/kg single-
                    intranasal doses (2 studies); 0.2-0.4 mg/kg single-intravenous doses (1 study); and as 0.4
                    mg/kg, 6 x 50 mg, and 6 x 6 mg or 12mg or 25 mg single and repeated doses smoked (as
                    base) (3 studies). In one additional intra-nasal study, the plasma cocaine concentrations
                    after a 0.9 mg/kg singe-dose of cocaine, were lower in women overall, with peak plasma
                    cocaine concentrations greater in the follicular phase compared to the luteal phase.
                    An additional review demonstrated no significant human gender differences in the PK
                    profile for cocaine when abused [35, 36]; which included no difference in gender for non-
                    human primates. Six of the seven human articles in this review by Evans (2010) are
                    included in the Graziani’s (2014) review. In addition, the Evans’ review suggests that
                    peak cocaine plasma levels do not vary between the follicular and luteal phases of the
                    menstrual cycle in women who either smoked or used cocaine intranasally. Similarly,
                    there were no sex differences or menstrual cycle phase differences for the metabolites of
                    cocaine plasma concentrations[34, 35]. These cocaine PK findings in humans and non-
                    human primates are consistent with other studies in humans; i.e., including one additional
                    intravenous (IV) cocaine investigation using 0.2-0.4 mg/kg single-doses of cocaine [37]
                    included in the review by Evans (2010).

                    No significant animal gender difference exists in the PK profile for cocaine, as studied in
                    the rhesus monkey after IV administration of cocaine [38]. No PK differences were
                    observed in female rabbits compared to humans using cocaine at recreational doses [39].
                    Gender does influence the PK of cocaine in rodents. However, the rodent model (mice
                    and rats) has been shown to not be applicable to humans [40-42], i.e., human studies
                    demonstrate gender does not influence the PK profile of cocaine.




                                                                                                FDASUPP011958
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 86 of 203
                                                                                                                  JA-1673



                    Age
                    Geriatric
                    Plasma cocaine concentrations are not expected to be affected by age. The clearance of
                    cocaine has not been evaluated in this patient population when compared to younger
                    patients. However, Cocaine HCl Topical Solution, 4% and 10%, should be used with
                    caution in elderly patients (65 years and older), since they are more likely to exhibit
                    vascular side effects associated with the drug product.
                    Pediatric
                    The PK of cocaine and its metabolites from Cocaine HCl Topical Solutions, 4% and
                    10%, have not been studied in pediatric patients. A pediatric study plan for Cocaine HCl
                    Topical Solution, 4%, is included in the NDA.



                    Race
                    Plasma cocaine concentrations are not expected to be affected by race. Although,
                    population PK analyses have not been conducted to support the lack of race effect on
                    pharmacokinetics of cocaine, the Phase III trials did not indicate a significant difference
                    existed between races.


                    Renal Impairment
                    The pharmacokinetics of Cocaine HCl Topical Solution, 4% and 10%, in patients with
                    renal impairment has not been studied. In the Sponsor’s clinical trials, subjects with
                    decreased renal function were ineligible for inclusion, which prevents an evaluation of
                    the influence of renal insufficiency on the drug product.

                    No PK data was discovered for cocaine, or its metabolites, in patients with renal
                    impairment, which would provide sufficient detail to guide the single-dose application
                    with the Sponsor’s drug product. However, according to literature, cocaine is eliminated
                    predominantly by metabolism in humans, with little excreted unchanged in the urine.
                    Only 1 -10% of a dose of cocaine is eliminated unmetabolized in urine [11, 12, 22, 44].
                    Consistent with this low urinary recovery, cocaine CLr is less than 2% of CL [10]. CLr
                    values are less than 40% of human GFR (125 mL/min) [15]. With low amounts of
                    (unchanged) cocaine eliminated by renal clearance, patients with significant renal
                    impairment would
                    not be expected to be clinically impacted by the product's elimination from the body.
                    Metabolites of cocaine are excreted in urine but they are inactive metabolites.

                    Based on information available on the metabolism and excretion of cocaine, dose
                    initiation in patients with renal impairment should follow a conservative approach.
                    Dosages should be adjusted per the clinical situation.




                                                                                                FDASUPP011959
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 87 of 203
                                                                                                                  JA-1674



                    Hepatic Impairment
                    The pharmacokinetics of Cocaine HCl Topical Solution, 4% and 10%, in patients with
                    impaired hepatic function has not been studied. No PK data was discovered for cocaine,
                    or its metabolites, in patients with hepatic impairment, which would provide sufficient
                    detail to guide the single-dose application with the Sponsor’s drug product.
                    Cocaine appears to show non-renal and non-oxidative, non-CYP450 esterases metabolic
                    pathway for elimination and NCOC exhibits plasma peak and total systemic exposure
                    that is less than 1% of that achieved with cocaine, and is cleared from the plasma
                    compartment/systemic circulation within 8 hours, which minimizes its potential
                    pharmacologic activity plasma cocaine concentrations may not be expected to be affected
                    in patients with hepatic impairment. However, based on the proprietary information that
                    the agency is aware of regarding increased exposures of cocaine in hepatic impaired
                    patients there is a high possibility of increased exposures and hence increased adverse
                    events with Cocaine HCl Topical Solution, 4% and 10% in these subjects.
                    Hence, since the clearance of cocaine has not been evaluated in these patient populations
                    when compared to patients with normal hepatic function and sufficient information is not
                    available to guide dosing in these subjects it is thus not advisable to dose NUMBRINO in
                    patients with hepatic impairment.


                    Effect of a Butyrylcholinesterase Deficiency
                    Cocaine is rapidly metabolized in plasma by butyrylcholinesterase and thus, its
                    metabolism may be diminished in individuals with butyrylcholinesterase deficiency;
                    however, whether this might have clinically significant effects is not clear.
                    Many genotypes are possible, depending on the combination of alleles (wild type and/or
                    at least 50 variants, four of which are most prevalent) inherited by an individual [45-47].
                    Based on responses of individuals to succinylcholine, a genetically-determined reduction
                    of 30% or less in butyrylcholinesterase activity is associated with minimal clinical
                    significance. The frequency of the homozygous, wild type genotype, which confers
                    normal enzyme activity in an individual, is as high as 98% in the general population. Of
                    the alternative genotypes, those that may result in moderately to extremely enhanced
                    sensitivity to succinylcholine range in frequency from 0.0007% to 0.03% of the general
                    population. However, cocaine is administered as a topical intranasal dose instead of IV
                    like succinylcholine and has very low systemic exposure. Additionally there are several
                    collateral metabolic pathways involved in the biotransformation of cocaine in vivo, and
                    serum and liver cholinesterases have been shown to have very high capacities, with
                    conservative maximum enzyme velocity (Vmax) estimates of approximately 10 nmol/mL
                    (~3000 ng/mL) and 115 nmol/g (~35,000 ng/g), respectively, per 30 minutes [Stewart et
                    al, 1979], which far exceed the observed mean Cmax in humans (142.7 ng/mL and 433.5
                    ng/mL) after an intranasal dose of 4% and 10% topical cocaine solutions. With the
                    combination of these multiple factors the likelihood of butyrylcholinesterase deficiency
                    exerting a clinically relevant effect on the disposition cocaine is low. However, cocaine




                                                                                              FDASUPP011960
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 88 of 203
                                                                                                                 JA-1675



                    should still be used carefully in patients with reduced cholinesterase activity. Plasma
                    cholinesterase activity may be diminished in the presence of genetic abnormalities of
                    plasma cholinesterase (e.g., patients heterozygous or homozygous for atypical plasma
                    cholinesterase gene), pregnancy, severe liver or kidney disease, malignant tumors,
                    infections, burns, anemia, decompensated heart disease, peptic ulcer, or myxedema.
                    Additionally, plasma cholinesterase activity may also be diminished by chronic
                    administration of oral contraceptives, glucocorticoids, or certain monoamine oxidase
                    inhibitors, and by irreversible inhibitors of plasma cholinesterase (e.g., organophosphate
                    insecticides, echothiopate, and certain antineoplastic drugs). In either case. No dosage
                    adjustment of Cocaine Hydrochloride Topical Solution is advised in patients. But patients
                    with reduced plasma cholinesterase activity should be monitored for adverse reactions
                    such as headache, epistaxis, and clinically-relevant increases in heart rate or blood
                    pressure.


                           What is the pediatric plan?




                                                                                             FDASUPP011961
Reference ID: 4280593
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 89 of 203
                                                                                                          JA-1676
               FOOD AND DRUG ADMINISTRATION
               Center for Drug Evaluation and Research
               Office of Prescription Drug Promotion

                    ****Pre-decisional Agency Information****

               Memorandum
               Date:          June 27, 2018

               To:            Renee Petit-Scott, M.D.
                              Medical Officer
                              Division of Anesthesia, Analgesia, and Addiction Products (DAAAP)

                              Shelly Kapoor, PharmD
                              Regulatory Project Manager, (DAAAP)

                              Lisa E. Basham, MS
                              Associate Director for Labeling, (DAAAP)

               From:          Koung Lee, RPh, MS
                              Regulatory Review Officer
                              Office of Prescription Drug Promotion (OPDP)

               CC:            Sam Skariah, PharmD
                              Team Leader, OPDP

               Subject:       OPDP Labeling Comments for Numbrino (cocaine hydrochloride) nasal
                              solution, CII

               NDA:           209575


      In response to DAAAP’s consult request dated November 9, 2017, OPDP has reviewed the
      proposed prescribing information (PI), carton and container labeling for the original NDA for
      Numbrino (cocaine hydrochloride) nasal solution, CII.

      PI: OPDP’s comments on the proposed labeling are based on the draft PI received by
      electronic mail from Division of Anesthesia, Analgesia, and Addiction Products (DAAAP)
      on June 22, 2018, and are provided below.

      Carton and Container Labeling: OPDP has reviewed the attached proposed carton and
      container labeling submitted by the sponsor to the electronic document room on May 30, 2018,
      and we do not have any comments.

      Thank you for your consult. If you have any questions, please contact Koung Lee at (240)
      402-8686 or Koung.lee@fda.hhs.gov.



                                                                                                      1
                                                                                    FDASUPP012036
Reference ID: 4283769
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 90 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 91 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 92 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 93 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 94 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 95 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 96 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 97 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 98 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 99 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 100 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 101 of 203
                                                                                                                               JA-1688




   476     System reactions are excitatory and/or depressant, and may be characterized by nervousness,
   477     restlessness and excitement. Tremors and eventually tonic-clonic convulsions may result. Emesis
   478     may occur.
   479
   480




                                                                                               Page 12 of 36




                                                                                                               FDASUPP012048
Reference ID: 4283769
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 102 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 103 of 203
                                                                                                                                     JA-1690




   530     Use of other sympathomimetics may enhance the cardiovascular effects of either or both
   531     medications and the risk of adverse effects by increasing the levels of circulating
   532     catecholaminesThere are reports in the published literature of myocardial ischemia, myocardial
   533     infarction, and ventricular arrhythmias after concomitant administration of topical intranasal cocaine
   534     with epinephrine and phenylephrine during nasal and sinus surgery.
   535
   536     Avoid use of additional vasoconstrictor agents such as epinephrine and phenylephrine with
   537     NUBMIRNO during nasal and sinus surgery. If concomitant use is unavoidable, prolonged vital sign
   538     and ECG monitoring may be required.
   539
   540     7.4 Alpha-modifying Agents
   541
   542     Postganglionic blocking agents potentiate cocaine-induced sympathetic stimulation; concurrent use
   543     may increase the risk of hypertension and cardiac arrhythmias.
   544
   545     7.5 Monoamine-Oxidase Inhibitors
   546
   547     Cocaine HClhydrochloride may potentiate the effects and toxicity of MAO inhibitors.
   548
   549




                                                                                                     Page 14 of 36




                                                                                                                     FDASUPP012050
Reference ID: 4283769
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 104 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 105 of 203
                                                                                                                                     JA-1692




   597     Human Data
   598     There are no available data on the use of intranasal cocaine hydrochloride solution in pregnant
   599     women to inform a drug-associated risk for major congenital malformations or miscarriage. There
   600     are published data describing adverse developmental outcomes in women with chronic cocaine
   601     abuse during pregnancy. The published case-control and observational studies examining the effect
   602     of in utero cocaine exposure on fetal growth parameters, after controlling for confounding variables,
   603     found exposure was associated with reduced fetal growth compared with non-drug-abuse
   604     populations.
   605     Published data from a large number of studies of women with chronic cocaine abuse during
   606     pregnancy are inconsistent in their findings with regard to congenital malformations, prematurity,
   607     miscarriage, premature rupture of membranes and gestational hypertension. The applicability of the
   608     findings from these studies of chronic abuse in pregnancy to a single topical exposure is limited.
   609     Prenatal cocaine exposure (associated with non medical prolonged misuse and/or abuse) is
   610     significantly associated with congenital anomalies, reported to occur in up to 40% of infants. Cocaine
   611     use during the early months of pregnancy can cause spontaneous abortion. Up to 38% of early
   612     pregnancies may result in miscarriage in cocaine abusing mothers. An increased risk of premature
   613     labor, premature preterm rupture of membranes, and preterm birth are observed in 17% to 29% of
   614     pregnancies. Placental abruption accounts for 2% to 15% of adverse effects of cocaine abuse during
   615     pregnancy; stillbirths occur at a rate 8% above the general population. Evidence of brain
   616     malformation and cardiovascular abnormalities can occur in approximately 35% and up to 40% of
   617     exposed fetuses, respectively. Intrauterine growth restriction and low birth weight are observed in
   618     22% to 34% of all infants exposed to cocaine in utero, as are, smaller head size with shorter body
   619     length for gestational age.
   620




                                                                                                     Page 16 of 36




                                                                                                                     FDASUPP012052
Reference ID: 4283769
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 106 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 107 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 108 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 109 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 110 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 111 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 112 of 203
                                                                                                                                     JA-1699




   897     In severe overdoses, delirium, Cheyne-Stokes respiration, convulsions, unconsciousness, and death
   898     from respiratory arrest may result. Seizures, psychosis, cardiovascular effects such as
   899     dysrhythmias, myocardial infarction and cardiovascular collapse may also occur.
   900
   901     10.2 Treatment
   902
   903     An overdose with cocaine is potentially lethal, and consultation with a regional poison control center
   904     is recommended. Immediate treatment includes support of cardiorespiratory function and measures
   905     to reduce drug absorption, i.e. removal of the pledget(s).
   906
   907     Respiratory support (after convulsion, or if apneic, or if Cheyne Stokes respiration), with primary
   908     attention given to the reestablishment of adequate respiratory exchange through provision of a
   909     patent airway and the institution of assisted or controlled ventilation should be used as necessary.
   910     Oxygen, intravenous fluids, and other supportive measures should be employed as indicated. Utilize
   911     cardiac resuscitation and anti arrhythmics for massive overdose, as required.
   912
   913     Extreme excitability and convulsion prevention is accomplished with intravenous benzodiazepine or
   914     short acting barbiturate. Hypertension management with intravenous labetalol, phentolamine or
   915     sodium nitroprusside is advised. Propranolol has been used to treat cocaine induced hypertension
   916     and arrhythmias but may potentiate cocaine toxicity, i.e., results in paradoxical hypertension
   917     presumably due to unopposed α adrenergic stimulation. A beta blocker with both α and β
   918     adrenergic effects such as labetalol is preferred for hypertension, but it does not ameliorate cocaine
   919     induced coronary arterial vasoconstriction.
   920
   921     Psychiatric reactions, characterized by delusions may respond to neuroleptics (phenothiazine and
   922     butyrophenone). Though these agents also may increase the chance of seizures. Benzodiazepines
   923     may be useful in reducing anxiety.
   924
   925




                                                                                                     Page 23 of 36




                                                                                                                     FDASUPP012059
Reference ID: 4283769
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 113 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 114 of 203
                                                                                                                                    JA-1701




   970     When applied topically to the mucous membranes of the nose, cocaine HClhydrochloride reduces
   971     the acuity of smell or taste. Local nasal vasoconstriction from topically applied cocaine shrinks the
   972     nasal mucosa, enlarges the nasal passages, and minimizes the incidence and extent of bleeding
   973     during nasal procedures (maintaining hemostasis).
   974
   975




                                                                                                    Page 25 of 36




                                                                                                                    FDASUPP012061
Reference ID: 4283769
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 115 of 203
                                                                                                                                         JA-1702




   976     Effects on Central Nervous System
   977
   978     Cocaine binds differentially to dopamine, serotonin, and norepinephrine transport proteins and
   979     directly prevents the re-uptake of dopamine, serotonin, and norepinephrine into pre-synaptic
   980     neurons. Cocaine causes CNS cortical stimulation and increased motor activity. Mydriasis and
   981     seizure threshold lowering may occur.
   982
   983     Low doses of cocaine in humans do not change respiratory rate or depth. At high doses, medullary
   984     CNS mediated increase in respiratory rate and decrease in tidal volume may occur, which may be
   985     followed by respiratory depression. Overdose situations may cause respiratory failure.
   986
   987     Hypothalamic thermoregulatory center stimulation may cause a pyrogenic effect. Cocaine may
   988     increase body temperature by directly producing heat through stimulated muscle activity and
   989     indirectly through vasoconstriction, which may decrease heat loss.
   990
   991     Dopamine level alterations are primarily responsible for the addictive property of cocaine.
   992
   993     Effects on Cardiovascular System
   994
   995     Central and peripheral stimulatory effects may result in inotropic and chronotropic effects, increasing
   996     cardiac activity and causing tachycardia. Intense peripheral vasoconstriction may result in extremely
   997     elevated systolic and diastolic blood pressure.
   998
   999     Cocaine may increase myocardial oxygen demand, while simultaneously producing vasoconstriction
  1000     of coronary arteries. Reversible cardiac ischemia, premature ventricular contractions, ventricular
  1001     tachycardia, ventricular fibrillation, asystole, and myocardial infarction have been rarely reported.
  1002
  1003     Effects on Endocrine System
  1004
  1005     Cocaine may disturb glucose control because of its propensity to cause hyperglycemia.
  1006
  1007     Effects on Gastrointestinal Tract and Other Smooth Muscle
  1008
  1009     Cocaine has an anorexic effect, like other CNS stimulants. It does not decrease gastric, biliary, or
  1010     pancreatic secretions, and does not decrease propulsive peristaltic colonic contractions.
  1011     Vasoconstriction may produce ischemia of the spleen and intestines.
  1012
  1013     Effects on Vascular System
  1014
  1015     The relationship between local anesthetic effectiveness and toxicity of cocaine is a function of the
  1016     patient’s state of health, medical condition, nasal mucosa integrity and extent of systemic absorption
  1017     of cocaine (from the pledgets). When applied to mucous membranes by pledget administration,
  1018     topical anesthesia develops rapidly and persists for 30 minutes or longer depending on the
  1019     concentration of cocaine HClhydrochloride solution used, the dose, and on the vascularity of the
  1020     tissue.
  1021
  1022     In a human adult, single-dose pharmacokinetic study, the application Cocaine cocaine Hydrochloride
  1023     hydrochloride Topical topical Solutionsolution, 4% and 10%, for 20 minutes by pledgets produced
  1024     nasal vasoconstriction significantly reducing capillary blood flow, assessed by laser Doppler
  1025     perfusion. Statistical analysis showed that 160 mg (4 mL, 4%) and 400 mg (4 mL, 10%) cocaine
  1026     HClhydrochloride topical solution doses are significantly different from placebo (each comparison p
  1027     <0.0001), suggesting reduced blood flow and increased vasoconstriction to the nasal mucous
  1028     membranes.
                                                                                                         Page 26 of 36




                                                                                                                         FDASUPP012062
Reference ID: 4283769
                          Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 116 of 203
                                                                                                                                      JA-1703




  1029
  1030     12.3 Pharmacokinetics
  1031     NUMBRINO is an aqueous solution of cocaine hydrochloride for topical use only.
  1032     Absorption
  1033
  1034     Application of NUMBRINO for 20 minutes by pledget administration to the nasal mucosa in healthy
  1035     adults significantly minimizes the systemic absorption of the applied dose of cocaine
  1036     HClhydrochloride . The mean systemic absorption of cocaine from a single 160 mg dose (4 mL, 4%)
  1037     was 23.44% of the topically applied dose. The mean systemic absorption of cocaine from a single
  1038     400 mg dose (4 mL, 10%) was 33.34% of the topically applied dose (Table 2).
  1039     Application of NUMBRINO to broken or inflamed mucosa or more than four, simultaneous or
  1040     sequentially applied, saturated pledgets could result in higher plasma levels of local anesthetic and
  1041     systemic absorption that carries the risk of systemic toxicity.
  1042
  1043     Table 2. Systemic Absorption of NUMBRINO in Healthy Adult Subjects Minimized by Pledget
  1044     Administration (single nasal dose of 160 mg and 400 mg Cocaine HClHydrochloride Topical
  1045     Solution over 20 minutes)
  1046
               NUMBRINO             Age       Application     Estimated1       Mean Cmax           Median
               Dose (4 mL)         Range        Time           Systemic         (ng/mL)           Tmax (min)
                                    (yr)        (min)         Absorption                         Cmax (ng/mL)

               160 mg (4%)         20-40          20           23.44%            142.68               30
                                                                                  n=33               142.7

              400 mg (10%)         20-40          20           33.34%            433.53               30
                                                                                  n=30               433.5
           1
  1047       Estimated absorbed dose was calculated by subtracting the residual amount of drug in the pledgets
  1048     from the administered dose; Tmax includes time 0 (the start of pledget insertion to pledget removal
  1049     (20 minutes) to the time Cmax was observed, i.e. 10 minutes after removal of the pledgets.
  1050
  1051     Distribution
  1052
  1053     Cocaine has been described in literature as approximately 84-92% bound to human plasma
  1054     proteins. Cocaine is extensively distributed to tissues and crosses the blood brain barrier. Its volume
  1055     of distribution is approximately 2 L/kg. Cocaine crosses the placenta by simple diffusion, and
  1056     accumulates in the fetus after repeated use.
  1057
  1058     Metabolism
  1059
  1060     Cocaine is metabolized by two major hydrolytic pathways. Cocaine (40-45%) is metabolized by
  1061     hydrolysis to benzoylecgonine (major, but inactive metabolite) by hepatic carboxylesterase-1.
  1062     Cocaine (40-45%) is also metabolized by hydrolysis to ecgonine methyl ester (major, but inactive
  1063     metabolite) by plasma butyrylcholinesterase and hepatic carboxylesterase-2.
  1064
  1065     Cocaine is minimally metabolized by hydrolysis to ecgonine (minor, inactive metabolite) by
  1066     carboxylesterase-2.
  1067
  1068     Cocaine (5-10%) is N-demethylated by the CYP3A4 enzyme system to produce the active
  1069     metabolite, norcocaine. Total systemic exposure of norcocaine is less than one percent that
  1070     observed with cocaine.
                                                                                                      Page 27 of 36




                                                                                                                      FDASUPP012063
Reference ID: 4283769
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 117 of 203
                                                                                                        JA-1704




  1071
  1072




                                                                        Page 28 of 36




                                                                                        FDASUPP012064
Reference ID: 4283769
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 118 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 119 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 120 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 121 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 122 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 123 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 124 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 125 of 203
                                                                                                        JA-1712




  1344                                       Distributed by:
  1345                                  Lannett Company, Inc.
  1346                                  Philadelphia, PA 19154
  1347
  1348                                    Manufactured by:
  1349                                  Cody Laboratories, Inc.
  1350                                    Cody, WY 82414
  1351
  1352     11-211 Rev. 12/2017
  1353




                                                                        Page 36 of 36




                                                                                        FDASUPP012072
Reference ID: 4283769
1-TNM Document 52-7 Filed 06/25/20
11-TNM Document 52-7 Filed 06/25/20
11-TNM Document 52-7 Filed 06/25/20
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 129 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 130 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 131 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 132 of 203
                                                                                                         JA-1719
          --------------------------------------------------------------------------------------------
          This is a representation of an electronic record that was signed
          electronically and this page is the manifestation of the electronic
          signature.
          --------------------------------------------------------------------------------------------
          /s/
          ------------------------------------------------------------

          KOUNG U LEE
          06/27/2018




                                                                                        FDASUPP012079
Reference ID: 4283769
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 133 of 203
                                                                                                                          JA-1720

                 From:               Kapoor, Shelly
                 To:                 Kristie Stephens; Katy Rudnick
                 Cc:                 RegAffairs
                 Subject:            NDA 209575 Label- 12.24.2019
                 Date:               Tuesday, December 24, 2019 11:03:00 AM
                 Attachments:        NDA 209575 Label TO FIRM 12.24.19.docx
                 Importance:         High


                 Dear Kristie,

                 Please find attached the package insert label for NDA 209575 ( Topical Cocaine) with our
                 comments.

                 Please review this document, as well as the additional comments below, and:

                        1. Accept all changes you agree with.
                        2. Make revisions ( in track changes) and add a rationale comment for any language with which
                           you do not agree.
                        3. Please check for the accuracy of the cross references.
                        4. Please check for any formatting (font, spacing, etc.) or typographical errors and make those
                           corrections.

                 Please return the PI document as well as the amended carton/container labels to me via email only.
                 There is no need to submit formally to your NDA at this time, as there may be additional negotiation
                 before the action date.

                 Please let us know your revisions or concurrence to both the PI and the carton/container comments
                 (below) as soon as possible but no later than 12pm ET Friday, January 3, 2020.

                 Additional Labeling comments:

                 Carton and Container Labels:




                                                                                                    FDASUPP012080
Reference ID: 4538883
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 134 of 203
                                                                                                                                                            JA-1721

                 Carton (4%, 4 ml and 10 mL):
                    4.




                 Kindly acknowledge receipt of this email.

                 Warm Regards,
                 Shelly

                 Shelly Kapoor, PharmD, RAC
                 Regulatory Project Manager
                 Anesthesiology, Addiction Medicine, and Pain Medicine
                 Division of Regulatory Operations for Neuroscience
                 Office of Regulatory Operations
                 Center for Drug Evaluation and Research
                 U.S. Food and Drug Administration
                 (P) 240.402.2787
                 (E) Shelly.Kapoor@fda.hhs.gov

                 THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE PARTY TO WHOM IT IS ADDRESSED AND MAY CONTAIN
                 INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, AND PROTECTED FROM DISCLOSURE UNDER LAW. If you are
                 not the addressee, or a person authorized to deliver the document to the addressee, you are hereby notified that any review disclosure,
                 dissemination, copying, or other action based on the content of this communication is not authorized. If you have received this document
                 in error, please immediately notify us by email or telephone.




                                                                                                                              FDASUPP012081
Reference ID: 4538883
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 135 of 203
                                                                                         Signature Page 1 of 1
                                                                                                     JA-1722
          --------------------------------------------------------------------------------------------
          This is a representation of an electronic record that was signed
          electronically. Following this are manifestations of any and all
          electronic signatures for this electronic record.
          --------------------------------------------------------------------------------------------
          /s/
          ------------------------------------------------------------

          SONAM S KAPOOR
          12/24/2019 11:10:51 AM




                                                                                        FDASUPP012082
Reference ID: 4538883
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 136 of 203
                                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 137 of 203
                                                                                                                                                                                JA-1724




50             Risk of life threatening respiratory depression in patients acutely ill debilitated having excessive systemic exposure (damaged mucosa
51   pseudocholinesterase deficiency) or on concomitant central nervous system depressants: Monitor closely, particularly during initiation, and have
52   resuscitative equipment and drugs immediately available Remove pledgets if still in contact with the nasal mucosa (5 1 5 2 5 3 5 7)
53             Risk of use in patients with hypertension cardiovascular disease thyrotoxicosis or known hypersensitivity to sympathomimetic amines:
54   Shown to increase blood pressure and heart rate in clinical trial patients. Monitor blood pressure and heart rate. Use in patients with inadequately
55   controlled hypertension or active thyroid disease is not advised. (5.4 5 5)
56   ----------------------ADVERSE REACTIONS------------------------
57   The Mmost common adverse reactions (> >1%) occurring in patients treated with NUMBRINO were hypertension, tachycardia bradycardia QT interval
58   prolongation sinus tachycardia and QRS complex prolongation increased heart rate diastolic hypertension, and tachycardia, bradycardia, sinus
59   tachycardia, tachycardia paroxysmal, heart rate increased, QT interval prolongation, QRS complex prolongation, headache, and anxiety. (6.1)
60   Transient, asymptomatic eElevations in systolic blood pressure (≥ 25 mm Hg from baseline), diastolic blood pressure (≥ 15 mm Hg from baseline), and
61   tachycardia heart rate >30% of baseline (≥ 20 beats per minute from baseline) have been reported. (6.1)
62   To report SUSPECTED ADVERSE REACTIONS, contact Cody Laboratories, Inc. at 1-844-834-0530 or FDA at 1-800-FDA-1088 or
63   www.fda.gov/medwatch.
64   -----------------------DRUG INTERACTIONS------------------------
65    Epinephrine Phenylephrine: There have been reports of myocardial ischemia myocardial infarction and ventricular arrhythmias with concomitant
66     use during nasal surgery. Avoid use of additional vasoconstrictor agents with NUMBRINO. If concomitant use is unavoidable prolonged vital sign
67     and ECG monitoring may be required. (5 3 7)
68     Disulfiram: Disulfiram treatment increases plasma cocaine exposure. Avoid using NUMBRINO in patients taking disulfiram. (7.7)
69    CNS stimulants: Concomitant administration may result in nervousness, irritability, or possibly convulsions. ( 7.1)
70    Cholinesterase inhibitors: Concomitant administration may increase the risk of cocaine toxicity. (7.2)
71    Sympathomimetics, alpha modifyingppostganglionic blocking agents, and tricyclic antidepressants: Concomitant administration may increase the risk
72     of cardiovascular adverse reactions. (7.3, 7.4, 7.6)
73    Monoamine-oxidase inhibitors: Concomitant administration may potentiate the effects and toxicity of monoamine-oxidase inhibitors. (7 5)
74   ----------------USE IN SPECIFIC POPULATIONS---------------

75    Pregnancy: May cause fetal harm. (8.1)
76    Lactation Breastfeeding not recommended during treatment, but a lactating woman can pump and discard breast milk for 48 hours after treatment (8
77     .2) Breastfeeding not recommended within 48 hours of dosingAvoid breastfeeding 48 hours after treatment. (8.2)
78    Geriatric Patientss: May be more susceptible to cardiovascular adverse events (8.5)
79    Hepatic impairment: t is not recommended to dose NUMBR NO in patients with hepatic impairment (8.6).
80    Renal impairment: Monitor for adverse reactions such as headache epistaxis and clinically-relevant increases in heart rate or blood pressure (8.7).
81   See 17 for PATIENT COUNSELING INFORMATION.
82                                                                                                                                  06/2019Revised 12/20197

83
84
85




                                                                                                                                                 Page 2 of 36




                                                                                                                                                                FDASUPP012084
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 138 of 203
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 139 of 203
                                                                                                                                  JA-1726




154   FULL PRESCRIBING INFORMATION
155
                                 WARNING: ABUSE AND DEPENDENCE

          CNS stimulants, including cocaine hydrochloride, have a high potential for abuse
                                      and dependence. (5.1)
156
157
158
159   1     INDICATIONS AND USAGE
160
161   NUMBRINO (cocaine hydrochloride) nasal solution is a liquid formulation of cocaine hydrochloride
162   indicated for the introduction induction of local (topical) anesthesia of the mucous membranes when
163   performing for diagnostic procedures and surgeries on or through the access ble mucous
164   membranes of the nasal cavities in adults.
165
166   2     DOSAGE AND ADMINISTRATION
167
168   2.1 Important Dosage and Administration Instructions
169
170           NUMBRINO (cocaine hydrochloride) is for intranasal use only.
171           Do not apply NUMBRINO to damaged nasal mucosa.
172           Unless the FDA has determined that these products can be substituted, do not
173            substitute NUMBRINO and other intranasal cocaine products because this may result
174            in different local and/or systemic exposures.
175
176   The recommended dose of NUMBRINO varies and depends upon the area to be anesthetized,
177   vascularity of the tissues, individual tolerance, and the technique of anesthesia.
178
179   NUMBRINO should be administered by means of cotton or rayon applicator pledgets applied to the
180   nasal mucosa. One (1) mL of NUMBRINO should be applied to each pledget. One (1) or two (2)
181   pledgets that are ½” x 3” containing anesthetic solution should be applied topically per nostril, with a
182   maximum of 2 pledgets used per nostril; maximum of 4 pledgets per procedure. Pledgets should be
183   retained in the nasal cavity for 20 minutes, with removal occurring immediately prior to the patient’s
184   procedure or surgery. Pledgets should be removed immediately for any sign or symptoms of
185   untoward adverse events.
186
187
188   2.2 Dosing Recommendations
189
190   The recommended dose of NUMBRINO ranges from 40 mg to 160 mg, depending on the nasal
191   mucosal area to be anesthetized and the procedure to be performed. Each pledget absorbs one mL
192   of NUMBRINO nasal solution. A maximum of two soaked cotton or rayon pledgets may be placed in
193   each nasal cavity, for a total dose of 160 mg for NUMBRINO nasal solution 4%.
194
195   The total dose for any one procedure or surgery should not exceed 3 mg/kg cocaine hydrochloride.
196
197   The recommended size of the cotton or rayon pledgets for use with NUMBRINO measure ½ inch x 3
198   inch (sold separately).
199
200   2.3 Preparation and Administration of NUMBRINO Pledgets
                                                                                                   Page 4 of 36




                                                                                                                  FDASUPP012086
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 140 of 203
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 141 of 203
                                                                                                                                JA-1728




248   5   WARNINGS AND PRECAUTIONS
249
250   The safety and effectiveness of NUMBRINO depends on the proper dosage, correct administration
251   technique, adequate precautions, and readiness for emergencies. NUMBRINO is for TOPICAL USE
252   ONLY. NOT FOR INJECTION OR OPHTHALMIC USE.
253
254   5.1 Potential for Abuse and Dependencee
255
256   Central nervous system (CNS) stimulants, including cocaine hydrochloride, have a high potential for
257   abuse and dependence [see Drug Abuse and Dependence (9.2, 9.3)].

258

259   5.2 Seizures
260
261   It has been reported in the literature that cocaine hydrochloride may lower the convulsive threshold.
262   The risk may be higher in patients with a history of seizures or in patients with prior
263   electroencephalogram (EEG) abnormalities without seizures, but has been reported in patients with
264   no prior history or EEG evidence of seizures. Monitor patients for development of seizures.

265

266   5.3 Blood Pressure and Heart Rate Increases
267
268   As reported in the literature, cocaine hydrochloride causes an increase in observed blood pressure
269   and heart rate. In the Phase 3 clinical studiesies with NUMBRINO, increases in blood pressure and
270   heart rate of greater than 30% above baseline values were observed for 60 minutes or longer
271   following pledget removal. Monitor for changes in vital signs changes, including heart rate and
272   rhythm, after administration of NUMBRINO.
273
274   Avoid use of NUMBRINO in patients with a history of myocardial infarction, coronary artery disease,
275   congestive heart failure, irregular heart rhythm, abnormal ECG, or uncontrolled hypertension. Avoid
276   use of additional vasoconstrictor agents such as epinephrine or phenylephrine with NUMBRINO. If
277   concomitant use is unavoidable, prolonged vital sign and ECG monitoring may be required.
278
279   Although not reported in the NUMBRINO clinical trials, myocardial infarction has been reported in
280   the literature, and can occur when the drug has been used as recommended [see Adverse
281   Reactions (6)].

282

283   5.4 Toxicology Screening
284



                                                                                                 Page 6 of 36




                                                                                                                FDASUPP012088
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 142 of 203
                                                                                                                                 JA-1729




285   The cocaine hydrochloride in NUMBRINO may be detected in plasma for up to one week after
286   administration. Cocaine hydrochloride and its metabolites may be detected in urine toxicology
287   screening for longer than one week after administration.

288

289

290   Respiratory Depression

291

292   RESUSCITATIVE EQUIPMENT AND DRUGS SHOULD BE IMMEDIATELY AVAILABLE WHEN
293   ANY LOCAL ANESTHETIC IS USED.

294

295   Although not reported in the NUMBRINO clinical trials, idiopathic or idiosyncratic medullary
296   respiratory center stimulation followed by medullary center depression with serious, life threatening,
297   or fatal respiratory depression, can occur even when the drug has been used as recommended and
298   not misused or abused [see Adverse Reactions (6)].

299

300   Application of NUMBRINO (by saturated pledgets) for a longer duration than recommended or the
301   simultaneous or sequential application of more than the recommended number of NUMBRINO
302   saturated pledgets could result in serious adverse effects.

303

304   Clinicians must know the initial signs and symptoms of cocaine toxicity and the appropriate
305   treatment required to manage toxicities. The major effects of cocaine toxicity include Central
306   Nervous System effects such as agitation, seizures and psychosis, and Cardiovascular effects such
307   as arrhythmias and rarely myocardial infarction and cardiovascular collapse.

308

309   Accidental mucous membrane application, exposure or ingestion of NUMBRINO especially in
310   children, can result in a fatal overdose of cocaine.

311

312   5.2 Interactions with Central Nervous System Depressants

313

314   Respiratory depression with serious, life threatening or fatal consequences may result if high doses
315   of cocaine are administered concomitantly with central nervous system depressants (e.g., alcohol,
316   long acting barbiturates, opioids).

317

318   5.3 Damaged Mucosa

                                                                                                  Page 7 of 36




                                                                                                                 FDASUPP012089
                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 143 of 203
                                                                                                                           JA-1730




319

320   NUMBRINO is not recommended for application on traumatized mucous membranes because of the
321   risk of systemic toxicity.

322

323   5.4 Use in Patients with Hypertension, Cardiovascular Disease or Thyrotoxicosis
324
325   NUMBRINO should be used with caution in patients with hypertension, cardiovascular disease or
326   thyrotoxicosis. Cocaine is absorbed systemically and may cause systemic vasoconstriction and
327   tachycardia leading to reduced cardiac oxygenation while increasing oxygen demand.
328
329   Although not reported in the NUMBRINO clinical trials, myocardial infarction has been rarely
330   reported in the literature, and can occur even when the drug has been used as recommended and
331   not misused or abused [see Adverse Reactions (6)].
332
333




                                                                                            Page 8 of 36




                                                                                                           FDASUPP012090
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 144 of 203
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 145 of 203
                                                                                                                               JA-1732




376   Because clinical studies trials are conducted under widely varying conditions, adverse event reaction
377   rates observed in the clinical studies trials of a drug cannot be directly compared to rates in the
378   clinical studies trials of another drug and may not reflect the rates observed in clinical practice.
379
380   A total of 702 subjects in 4 clinical studies (two Phase 3 Randomized Clinical Trials, one
381   Pharmacokinetic study, and one QT study) were treated with NUMBRINO during the clinical
382   development program; including 383 subjects treated with the 4% solution, and 382 subjects treated
383   with the 10% solution.
384
385
386   NUMBRINO nasal solution has been evaluated in one Phase 1 study, one QT study and two Phase
387   3 studies, which included 702 adult subjects who received a single application of NUMBRINO nasal
388   solution 4%, NUMBRINO nasal solution 10%, or placebo. The randomized, double-blind, placebo
389   controlled Phase 3 studies were conducted in adult patients undergoing diagnostic procedures and
390   surgeries on or through the mucous membranes of the nasal cavities, of which 316 received
391   NUMBRINO nasal solution 4%, 318 received NUMBRINO nasal solution 10%, and 168 received
392   placebo. Safety was evaluated for up to 7 days after dosing.
393
394   In a Phase 3 study, patients received a mean dose of 126 mg (80 to 160 mg, N=259) of cocaine
395   hydrochloride using NUMBRINO nasal solution 4% and a mean dose of 319 mg (200 to 400 mg,
396   N=259) of cocaine hydrochloride using NUMBRINO nasal solution 10% as a single application.
397
398




                                                                                               Page 10 of 36




                                                                                                               FDASUPP012092
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 146 of 203
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 147 of 203
                                                                                                                               JA-1734




434   Table 2. Common Adverse Reactions with NUMBRINO , 4% and 10%, in ≥> 1% of Treated
435   Patients in Study 2
436
       MedDRA System Organ           NUMBRINO, 4%         NUMBRINO, 10%        Placebo
       Class and Preferred Term      (N=259) n, %         (N=259) n, %         (N=128) n, %
       Vascular Disorders            203 (78)             224 (87)             86 (67)
       Hypertension                  201 (78)             220 (85)             85 (66)
       Cardiac Disorders             31 (12)              47 (18)              10 (8)
       Tachycardia                   12 (5)               28 (11)              1 (1)
       Bradycardia                   8 (3)                1 (0.4)              5 (4)
       Sinus tachycardia             6 (2)                9 (4)                0
       Investigations                13 (5)               30 (12)              8 (6)
       QRS prolonged                 4 (2)                8 (3)                3 (2)
       QT interval prolonged         7 (3)                10 (4)               3 (2)
437
438   6.2 Other Adverse Reactions* Observed During the Premarketing Evaluation of NUMBRINO
439
440   Adverse reactions may be due to high plasma concentrations of cocaine as a result of excessive
441   and rapid systemic absorption. Reactions are systemic in nature and involve the Central Nervous
442   System and/or the Cardiovascular system. A small number of reactions may result from
443   hypersensitivity, idiosyncrasy or diminished tolerance on the part of the patient. Central Nervous
444   System reactions are excitatory and/or depressant, and may be characterized by nervousness,
445   restlessness and excitement. Tremors and eventually tonic-clonic convulsions may result. Emesis
446   may occur.
447
448




                                                                                               Page 12 of 36




                                                                                                               FDASUPP012094
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 148 of 203
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 149 of 203
                                                                                                                                 JA-1736




474
475   7.2   Epinephrine, Phenylephrine
476
477   There are reports in the published literature of myocardial ischemia, myocardial infarction, and
478   ventricular arrhythmias after concomitant administration of topical intranasal cocaine with
479   epinephrine and phenylephrine during nasal and sinus surgery.
480
481   Avoid use of additional vasoconstrictor agents such as epinephrine and phenylephrine with
482   NUBMIRNO during nasal and sinus surgery. If concomitant use is unavoidable, prolonged vital sign
483   and ECG monitoring may be required.
484
485   7.3 Disulfiram
486   Published literature reported that disulfiram treatment increased plasma cocaine exposure (AUC and
487   Cmax), by several folds after acute intranasal cocaine administration. Another literature reported that
488   co-administration of disulfiram increased AUC of plasma cocaine by several folds after intravenous
489   cocaine administration [see Clinical Pharmacology (12.3)].
490   Avoid using NUMBRINO in patients taking disulfiram. Consider using other local anesthesia.
491
492
493   7.4 Cholinesterase Inhibitors
494
495   Inhibition of butyrylcholinesterase activity by cholinesterase inhibitors (echothiophate iodide
496   ophthalmic solution), antimyasthenics (neostigmine), cyclophosphamide, and possibly thiotepa, can
497   reduce or slow the metabolism of cocaine, thereby increasing and/or prolonging its effects and
498   increasing the risk of toxicity.




                                                                                                 Page 14 of 36




                                                                                                                 FDASUPP012096
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 150 of 203
                                                                                                                                 JA-1737




499
500   Cocaine has been described in literature to be primarily metabolized and inactivated by non-
501   enzymatic ester hydrolysis and hepatic carboxylesterase, and also by plasma cholinesterase,
502   hepatic carboxylesterase, and CYP3A4. The pharmacokinetics of NUMBRINO in patients with
503   reduced plasma cholinesterase activity has not been studied.
504   Plasma cholinesterase activity may be decreased by chronic administration of certain monoamine
505   oxidase inhibitors, oral contraceptives, glucocorticoids, antimyasthenics (neostigmine),
506   cyclophosphamide, and possibly thiotepa.
507   It may also be diminished by administration of irreversible plasma cholinesterase inhibitors such as
508   echothiophate, organophosphate insecticides, and certain antineoplastic agents. Patients with
509   reduced plasma cholinesterase (pseudocholinesterase) activity may have reduced clearance and
510   increased exposure of plasma cocaine after administration of NUMBRINO.
511   Because cocaine is metabolized by multiple enzymes, the effect of reduced plasma cholinesterase
512   activity on cocaine exposure may be limited. No dosage adjustment of NUMBRINO is needed in
513   patients with reduced plasma cholinesterase. Monitor patients with reduced plasma cholinesterase
514   activity for adverse reactions such as clinically-relevant increases in heart rate or blood pressure.
515
516   7.54 Alpha-modifying AgentsPostganglionic blocking agents
517
518   Agents such as Postganglionic blocking agentsreserpine potentiate cocaine-induced sympathetic
519   stimulation; concurrent use may increase the risk of hypertension and cardiacand cardiac
520   aarrhythmias that may be life-threatening.
521
522   7.65 Tricyclic Antidepressants
523
524   Tricyclic antidepressants may increase the activity of the sympathetic nervous system, which may
525   also be increased by administration of cocaine hydrochloride.
526
527   7.7 Monoamine-Oxidase Inhibitors
528
529   Cocaine HClhydrochloride may potentiate the effects and toxicity of MAO inhibitors.
530
531




                                                                                                 Page 15 of 36




                                                                                                                 FDASUPP012097
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 151 of 203
                                                                                                                               JA-1738




532   7.6 Tricyclic Antidepressants
533
534   Tricyclic antidepressants may increase the activity of the sympathetic nervous system, which may
535   also be increased by administration of cocaine HCl.
536
537   7.7 Halothane Anesthesia
538
539   Maintenance of anesthesia with halothane may augment an interaction between cocaine HCl and
540   catecholamines by sensitizing the myocardium. However, deeper levels of general anesthesia inhibit
541   adrenal release of catecholamines and may conversely decrease the potential arrhythmogenic
542   effects.
543
544
545   7.7      Disulfiram
546   Published literature reported that disulfiram treatment increased plasma cocaine exposure, including
547   both (AUC and Cmax), by several folds after acute intranasal cocaine administration. Another
548   literature reported that co-administration of disulfiram increased AUC of plasma cocaine by several
549   folds after intravenous cocaine administration [see Clinical Pharmacology (12.3)].
550   Avoid using NUMBRINO in patients taking disulfiram. Consider using other local anesthesia.
551
552
553   8   USE IN SPECIFIC POPULATIONS
554   8.1 Pregnancy
555   Risk Summary
556   There are no adequate and well controlled studies available data on the use of NUMBRINO in
557   pregnant women to identify a drug- associated risk of major birth defects, miscarriage or adverse
558   maternal or fetal outcomes. Adverse maternal and fetal/neonatal outcomes have been seen in
559   women with chronic cocaine abuse during pregnancy (see Data).. Limited available data from
560   published literature on use of cocaine in pregnant women are not sufficient to inform a drug
561   associated risk for major birth defects and miscarriage. Adverse pregnancy outcomes, including
562   premature delivery and low birth weight, have been seen in infants born to mothers dependent on
563   cocaine [see Clinical Considerations]. NUMBRINO should only be used be used in pregnant women
564   only if the potential benefit justifies the potential risk to the fetus.
565
566   In published animal reproduction studies, cocaine administered to pregnant females during the
567   gestational period produced hydronephrosis (0.5 times the human reference dose (HRD) of 37.5 mg
568   via the 4% solution), developmental delays in the offspring (1.5 times the HRD), cerebral
569   hemorrhage and fetal edema (2.0 times the HRD), reduced fetal body weights and brain weights
570   (2.6 times the HRD), and reduced fetal survival (3.7 times the HRD).
571   Single dose administration of cocaine intravenously during organogenesis in mice produced
572   cryptochidism, anophthalmia, exencephaly, and delayed ossification at 7.8 times the HRD. In rats, a
573   single dose of cocaine administered by intraperitoneal injection produced edematous fetuses,
574   hemorrhages and limb defects at 12.9 times the HRD ([see Animal Data)].
575   TThe estimated background risk of major birth defects and miscarriage for the indicated
576   population(s) are unknown. All pregnancies have a background risk of birth defect, loss, or other
577   adverse outcomes. In the U.S. general population, the estimated background risk of major birth
578   defects and miscarriage in clinically recognized pregnancies is 2-4% and 15-20%, respectively.

                                                                                               Page 16 of 36




                                                                                                               FDASUPP012098
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 152 of 203
                                                                                                                                JA-1739




579   Clinical Considerations (associated with non-medical prolonged misuse and/or abuse)
580   Fetal/Neonatal Adverse Reactions
581   Babies born following cocaine abuse by the mother during pregnancy may exhibit dependency,
582   irritability, inconsolability, hypertoxicity, tremulousness, hyperactive motor reflex, sneezing or
583   yawning, lethargy, suck reflex, high pitched cry, poor feeding, poor weight gain, fever, diarrhea,
584   spitting or vomiting, tachypnea, tachycardia, skin abrasions and respiratory distress.
585   Monitor infants born to mothers who have abused cocaine for symptoms of withdrawal.
586   Data
587   Human Data
588   There are no available data on the use of intranasal cocaine hydrochloride solution in pregnant
589   women to inform a drug-associated risk for major congenital malformations or miscarriage. There
590   are published data describing adverse developmental outcomes in women with chronic cocaine
591   abuse during pregnancy. The published case-control and observational studies examining the effect
592   of in utero cocaine exposure on fetal growth parameters, after controlling for confounding variables,
593   found exposure was associated with reduced fetal growth compared with non-drug-abuse
594   populations.
595   Published data from a large number of studies of women with chronic cocaine abuse during
596   pregnancy are inconsistent in their findings with regard to congenital malformations, prematurity,
597   miscarriage, premature rupture of membranes and gestational hypertension. The applicability of the
598   findings from these studies of chronic abuse in pregnancy to a single topical exposure is limited.
599   Prenatal cocaine exposure (associated with non medical prolonged misuse and/or abuse) is
600   significantly associated with congenital anomalies, reported to occur in up to 40% of infants. Cocaine
601   use during the early months of pregnancy can cause spontaneous abortion. Up to 38% of early
602   pregnancies may result in miscarriage in cocaine-abusing mothers. An increased risk of premature
603   labor, premature preterm rupture of membranes, and preterm birth are observed in 17% to 29% of
604   pregnancies. Placental abruption accounts for 2% to 15% of adverse effects of cocaine abuse during
605   pregnancy; stil births occur at a rate 8% above the general population. Evidence of brain
606   malformation and cardiovascular abnormalities can occur in approximately 35% and up to 40% of
607   exposed fetuses, respectively. Intrauterine growth restriction and low birth weight are observed in
608   22% to 34% of all infants exposed to cocaine in utero, as are, smaller head size with shorter body
609   length for gestational age.
610




                                                                                                Page 17 of 36




                                                                                                                FDASUPP012099
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 153 of 203
                                                                                                                                 JA-1740




611   Animal Data
612   Cocaine-induced teratogenicity has been documented for a variety of congenital malformations. The
613   major anomalies reported in animal models are ileal atresia, urogenital, cardiac, ocular, skeletal, and
614   cerebral defects. Specifically, pregnant CF 1 mice exposed to 60 mg/kg of cocaine HCl (an
615   equivalent NUMBRINO dose of 6.1 times and 2.4 times the maximum recommended human dose
616   (MRHD), for cocaine HCl 4% or 10% solutions, respectively) via subcutaneous administration on
617   gestational day 7 and 9 gave birth to fetuses with higher incidences of fetal malformations including
618   extra digits and dilation of the renal pelvis. In a separate study, pregnant rats exposed to cocaine
619   HCl via intraperitoneal injection from gestational day 0 through 19 at doses as low as 1.9 mg/kg (an
620   equivalent NUMBRINO dose of 2.3 times and <1 times the MRHD, for cocaine HCl 4% or 10%
621   solutions, respectively) resulted in a non-dose-dependent increase in fetal resorptions and dose-
622   dependent increases in fetal abnormalities including enlarged bladder and hydronephrosis. The
623   inactive cocaine metabolite, benzoylecgonine, has been shown to preferentially accumulate in fetal
624   tissue in animal studies.
625   Formal animal reproduction and development studies have not been conducted with intranasal
626   cocaine hydrochloride. However, reproduction and development studies with cocaine have been
627   reported in the published literature. Exposure margins below are based on body surface area
628   comparison to the human reference dose (HRD) of 37.5 mg (estimated amount absorbed from the
629   160 mg (4%) cocaine-soaked pledgets).
630
631   Hydronephrosis was noted in embryos from pregnant rats treated wtih cocaine 2.1 mg/kg (0.5 times
632   the HRD) and higher from Gestation Day 0 to 9. Cerebral hemorrhage and endematous fetuses
633   were noted at 2.2 times the HRD and above).
634
635   Developmental delays and altered spontaneous exploratory behavior in response to cocaine were
636   reported in rat pups born to dams treated intravenously with 6 mg/kg cocaine (1.5 times the HRD)
637   from Gestation Day 8 to 20 in the absence of maternal toxicity.
638
639   Reduced fetal body and brain weights and alterations in fetal central neurotransmitter levels were
640   noted following treatment of pregnant mice with 20 mg/kg cocaine from gestation days 8 to 12 or
641   12- to 18 (2.6 times the HRD).
642
643   Reduced fetal survival was noted when pregnant nonhuman primates were dosed with 0.3 mg/kg/h
644   cocaine (3.7 times the HRD on per day basis) via a subcutaneous minipump from Gestation Day 24
645   to birth.
646
647   Exencephaly, cryptochidism, hydronephrosis, anophthalmia, delayed ossification, limb anomalies,
648   and cerebral and intra-abdominal hemorrhage were reported following a single subcutaneous
649   injection of 60 mg/kg cocaine (7.8 times the HRD) to pregant mice between Gestation Day 7 to 12.
650   No significant maternal toxicity was reported at this dose.
651
652   Deficits in associational learning were reported when pregnant rats were treated with cocaine during
653   gestation (10.3 times the HRD) in the absence of maternal toxicity.
654
655   Hemorrhage, fetal edema, and limb defects were reported when pregmnant rats were administered
656   a single injection of cocaine at a dose of 50 mg/kg/day or higher (12.9 times the HRD) during
657   Gestation Day 9 to 19. Increased resorptions were noted at doses higher than 70 mg/kg/day (18.1
658   times the HRD) when administered on Gestation Day 16. No adverse effects were reported at a
659   dose of 40 mg/kg (10.3 times the HRD).
660
661   Fetal deaths, decreased fetal body weights, edematous fetuses and single incidences of cleft palate
662   and hypertrophic ventricle were observed when pregnant rats were treated with intraperitoneal
                                                                                                 Page 18 of 36




                                                                                                                 FDASUPP012100
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 154 of 203
                                                                                                                                 JA-1741




663   cocaine at 60 mg/kg (15.5 times the HRD) from Gestation Day 8 to 12. Maternal toxicity was noted
664   at this dose (mortality). No adverse effect level for fetal and maternal toxicity was noted at 50
665   mg/kg/day (13 times the HRD).
666
667   Decreased body weights, overall body length and crown circumference of offspring were reported
668   when pregnant Rhesus monkeys were treated with escalating doses up to 7.5 mg/kg cocaine TID
669   intramuscularly per day for 5 days per week from prior to conception to term (11.6 times the HRD).
670
671   8.2 Lactation
672
673   Risk Summary
674   Based on case reports in published literature, cocaine is present in human milk at widely varying
675   concentrations. Based on its pharmacochemical characteristics, high concentrations of cocaine are
676   expected in breast milk with systemic exposure. The applicability of these findings to a single topical
677   exposure with limited systemic absorption is unclear. No studies have evaluated cocaine
678   concentrations in milk after topical administration of NUMBRINO.
679   Cocaine is detected in human breastmilk in chronic abuse situations and is expected to be at higher
680   concentrations in milk than in maternal blood based on its physicochemical
681   characteristics. Breastfeeding immediately after administration of NUMBRINO could result in infant
682   plasma concentrations that are approximately half the anticipated maximum maternal plasma
683   concentrations at the clinical dose of 160 mg. The effects of this cocaine plasma concentration in an
684   infant are unknown, but no level of cocaine exposure is considered safe for a breastfed infant.
685
686   Adverse reactions have occurred in infants ingesting cocaine through breastmilk, including vomiting,
687   diarrhea, convulsions, hypertension, tachycardia, agitation and irritability. The long-term effects on
688   infants exposed to cocaine through breast milk are unknown. There are no data on the effects of
689   NUMBRINO on milk production.
690
691   Because of the potential for serious adverse reactions in breastfed infants, advise a lactating woman
692   that breastfeeding is not recommended during treatment with NUMBRINO and to pump and discard
693   breastmilk for 48 hours after use of NUMBRINO.. The literature contains reports of serious adverse
694   effects on the breastfed infant including irritability, vomiting, diarrhea, tremors, seizures and
695   respiratory distress.
696   Clinical Consideration
697   A decision should be made whether to discontinue nursing or postpone a procedure or surgery using
698   NUMBRINO. Advise breast feeding patients to discard expressed milk for at least 48 hours after
699   treatment with NUMBRINO based on the half-life of cocaine and its inactive metabolite,
700   benzoylecgonine [see Clinical Pharmacology (12)].
701
702   The developmental and health benefits of breastfeeding should be considered along with the
703   mother’s clinical need for NUMBRINO and any potential adverse effects on the breastfed child from
704   NUMBRINO or from the underlying maternal condition.
705
706   8.3 Females and Males of Reproductive Potential
707
708   Animal studies suggest that cocaine can alter female reproductive hormone levels, disrupt the
709   estrous cycle, and reduce ovulation at doses approximately 1 to 2 times the HRD based on body
710   surface area [See Nonclinical Toxicology (13.1)].
711
712


                                                                                                 Page 19 of 36




                                                                                                                 FDASUPP012101
                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 155 of 203
                                                                                                                          JA-1742




713   8.4 Pediatric Use
714
715   Safety and effectiveness of NUMBRINO in pediatric patients under the age of 18 have not been
716   established.
717
718   In juvenile male rats, 30 mg/kg subcutaneous cocaine administration for longer than 7 days (7.8
719   times the HRD) produced testicular necrosis. Treatment of juvenile male rats with 15 mg/kg (3.9
720   times the HRD) for 100 days resulted in abnormal sperm morphology and reduced pregnancy rates.
721
722
723   8.5 Geriatric Use
724
725   Of the 802 subjects in the two Phase 3 studies with NUMBRINO 13 subjects (1.6%) were age 65
726   and older, and one subject (0.1%) was 75 years of age or older.
727
728   No untoward or unexpected adverse reactions were seen in elderly patients who received
729   NUMBRINO compared to those subjects that were under the age of 65.
730
731   However, hypertension was observed in all geriatric subjects receiving NUMBRINO. Special
732   precaution should be given when determining the dose of NUMBRINO for geriatric patients,
733   commensurate with their age and physical status.
734
735




                                                                                          Page 20 of 36




                                                                                                          FDASUPP012102
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 156 of 203
                                                                                                                                 JA-1743




736   8.6 Hepatic Impairment
737
738   According to literature, cocaine is eliminated predominantly by metabolism in humans. The
739   clearance of Cocaine is not extensively metabolized in the liver by oxidative CYP450 enzymes.
740   NUMBRINO, 4% and 10%, should be used with caution in patients with hepatic impairment, since
741   the clearance of cocaine has not been evaluated in subjects with hepatic impairment these patient
742   populations when compared to patients with normal hepatic function, and sufficient data are not
743   available in literature to guide dosing in these subjects. , Thus, NUMBRINO should be avoided in
744   patients with hepatic impairment. . Dose initiation in patients with hepatic impairment should follow a
745   conservative approach. Dosages should be adjusted according to the clinical situation [see Clinical
746   Pharmacology (12.3)].
747
748   8.7 Renal Impairment
749
750   According to literature, cocaine is eliminated predominantly by metabolism in humans, with little
751   excreted unchanged in the urineThe metabolites of cocaine and <5% of cocaine are eliminated by
752   the kidneys. The pharmacokinetics of NUMBRINO in patients with renal impairment has not been
753   studied. Based on information available on the metabolism and excretion of cocaine, dose initiation
754   in patients with renal impairment should follow a conservative approach. Monitor patients with renal
755   impairment for adverse reactions such as clinically-relevant increases in heart rate or blood
756   pressure.Dosages should be adjusted according to the clinical situation [see Clinical Pharmacology
757   (12.3)].
758
759   8.8 Pseudocholinesterase Deficiency
760
761   Pharmacokinetics of NUMBRINO in patients with reduced plasma cholinesterase activity has not
762   been studied.
763
764   Genetic abnormalities of plasma cholinesterase (e.g., patients who are heterozygous or
765   homozygous for atypical plasma cholinesterase gene), disease conditions such as malignant
766   tumors, severe liver or kidney disease, decompensated heart disease, infections, burns, anemia,
767   peptic ulcer, or myxedema or other physiological states such as pregnancy may lead to reduced
768   plasma cholinesterase activity. Patients with reduced plasma cholinesterase (pseudocholinesterase)
769   activity may have reduced clearance and increased exposure of plasma cocaine after administration
770   of NUMBRINO.
771
772   BecauseSince cocaine is metabolized by multiple enzymes, the effect of reduced plasma
773   cholinesterase activity on cocaine exposure may be limited. No dosage adjustment of NUMBRINO is
774   needed in patients with reduced plasma cholinesterase. Monitor patients with reduced plasma
775   cholinesterase activity for adverse reactions such as, clinically-relevant increases in heart rate or
776   blood pressure .Because of an inability to metabolize local anesthetics, those patients with
777   pseudocholinesterase deficiency may be a greater risk of developing toxic plasma concentrations of
778   cocaine. Avoid using the product in patients with pseudocholinesterase deficiency [see
779   Contraindications (4)].
780
781   9   DRUG ABUSE AND DEPENDENCE
782
783   9.1 Controlled Substance
784
785   NUMBRINO contains cocaine, a Schedule II controlled substance.
786

                                                                                                 Page 21 of 36




                                                                                                                 FDASUPP012103
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 157 of 203
                                                                                                                                   JA-1744




787   a CNS stimulant, and is a Schedule II controlled substance. Cocaine, l ke other CNS stimulants, can
788   be abused and can be subject to criminal diversion [see Warnings and Precautions ( 5.8)]. Proper
789   security precautions should be taken in accordance with appropriate federal and state laws, in order
790   to help prevent diversion, misuse, or abuse. Unused product should be disposed in accordance with
791   DEA and local regulations.
792
793   9.2 Abuse
794
795   NUMBRINO contains cocaine, a substance with a high potential for abuse. NUMBRINO can be
796   misused and abused, which can lead to addiction. NUMBRINO may also be diverted for abuse
797   purposes [see Warnings and Precautions (5.1)].
798
799   Drug abuse is the intentional non-therapeutic use of a prescription drug, even once, for its rewarding
800   psychological or physiological effects. Drug addiction is a cluster of behavioral, cognitive, and
801   physiological phenomena that develop after repeated substance use and includes: a strong desire to
802   take the drug, difficulties in controlling its use, persisting in its use despite harmful consequences, a
803   higher priority given to drug use than to other activities and obligations, increased tolerance, and
804   sometimes a physical withdrawal. Drug abuse of a substance may occur without progression to
805   drug addiction. “Drug-seeking” behavior is very common in persons with substance use disorders.
806
807   Drug abuse and addiction are conditions that are separate and distinct from physical dependence
808   and tolerance [see Dependence (9.3)]. Health care providers should be aware that abuse and
809   addiction may occur in the absence of symptoms indicative of physical dependence and tolerance.
810
811   Individuals who abuse stimulants may use NUMBRINO for abuse purposes. Adverse events
812   associated with abuse of cocaine include euphoria, excitation, irritability, restlessness, anxiety,
813   paranoia, confusion, headache, psychosis, hypertension, stroke, seizures, dilated pupils, nausea,
814   vomiting, and abdominal pain. Intranasal abuse can produce damage to the nostrils (e.g., ulceration
815   and deviated septum). Abuse of cocaine can result in overdose, convulsions, unconsciousness,
816   coma, and death [see Overdosage (10)].
817
818   NUMBRINO, like all prescription drugs with abuse potential, can be diverted for non-medical use into
819   illicit channels of distribution. In order to minimize these risks, effective accounting procedures
820   should be implemented, in addition to routine procedures for handling controlled substances.
821




                                                                                                   Page 22 of 36




                                                                                                                   FDASUPP012104
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 158 of 203
                                                                                                                                  JA-1745




822   Although NUMBRINO, 4% and 10%, is not meant for dispensing directly to patients; diversion,
823   misuse, or abuse was not reported in the clinical trials. Abuse of NUMBRINO can pose a hazard of
824   overdose and death. This risk is increased with concurrent abuse of alcohol or other substances.
825
826   Chronic cocaine abuse in cocaine dependent individuals increases the risk of cardiac and
827   cerebrovascular events, such as myocardial infarction and ischemic stroke, possibly due to platelet
828   activation and intravascular thrombus formation has been observed.
829
830   Abuse and addiction are separate and distinct from physical dependence and tolerance. Drug
831   addiction is characterized by compulsive use, use for non medical purposes, and continued use
832   despite harm or risk of harm. Drug addiction is a treatable disease, utilizing a multi disciplinary
833   approach, but relapse is common. Healthcare providers should be aware that addiction may not be
834   accompanied by concurrent tolerance and symptoms of physical dependence. The converse is also
835   true. In addition, abuse of cocaine can occur in the absence of true addiction and is characterized by
836   intentional non therapeutic use of a drug for its psychological or physiological effects, often in
837   combination with other psychoactive substances.
838
839   9.3 Dependence
840
841   Physical dependence is a state that develops as a result of physiological adaptation in response to
842   repeated drug use, manifested by withdrawal signs and symptoms after abrupt discontinuation or a
843   significant dose reduction of a drug. NUMBRINO is approved for topicalnasal single use, so physical
844   dependence and withdrawal symptoms are unlikely to develop. Although NUMBRINO is not
845   indicated for chronic therapy, repeated misuse or abuse of this product may lead to physical
846   dependence.
847
848   A single dose of NUMBRINO for a nasal surgery or diagnostic procedure used in accordance with
849   this labeling is not expected to produce dependency or addiction.
850
851   Patients may exh bit tolerance to some of the effects of cocaine, both intended therapeutic effects
852   and adverse effects.
853
854   Cocaine abstinence or withdrawal syndrome is characterized by severe psychiatric reactions:
855   depression, and/or euphoria. Other symptoms also may develop, including irritability, anxiety,
856   weakness, abdominal cramps, and insomnia.
857
858   10   OVERDOSAGE
859
860   No cases of overdose with NUMBRINO were reported in clinical trials. Reported blood pressure and
861   heart rate increases were greater with NUMBRINO nasal solution 10% than with NUMBRINO nasal
862   solution 4%.
863   In the case of an overdose, consult with a Certified Poison Control Center (1-800-222-1222) for up-
864   to-date guidance and advice for treatment of overdosage. Individual patient response to cocaine
865   varies widely. Toxic symptoms may occur idiosyncratically at low doses.
866   Manifestations of cocaine overdose associated with illicit use of cocaine reported in literature and
867   based on reports in FDA’s Adverse Events Reporting System (AERS) database include death,
868   cardio-respiratory arrest, cardiac arrest, respiratory arrest, tachycardia, myocardial infarction,
869   agitation, aggression, restlessness, tremor, hyperreflexia, rapid respiration, confusion,
870   assaultiveness, hallucinations, panic states, hyperpyrexia, and rhabdomyolysis. Fatigue and

                                                                                                  Page 23 of 36




                                                                                                                  FDASUPP012105
                   Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 159 of 203
                                                                                                                                 JA-1746




871   depression usually follow the central nervous system stimulation. Other reactions include
872   arrhythmias, hypertension or hypotension, circulatory collapse, nausea, vomiting, diarrhea, and
873   abdominal cramps. Fatal poisoning is usually preceded by convulsions and coma.
874   Because cocaine is significantly distributed to tissues and rapidly metabolized, dialysis and
875   hemoperfusion are not effective. Acidification of the urine does not significantly enhance cocaine
876   elimination.
877
878   Toxicity from cocaine poisoning can develop rapidly [see Warnings and Precautions (5.1)].
879
880   10.1 Signs and Symptoms
881
882   Serious overdose with cocaine is characterized by CNS excitation, restlessness, anxiousness and
883   confusion. Enhanced reflexes, headache, rapid pulse, irregular respiration, chills, rise in body
884   temperature, mydriasis, exophthalmos, nausea, vomiting and abdominal pain are noticed.
885
886   In severe overdoses, delirium, Cheyne Stokes respiration, convulsions, unconsciousness, and death
887   from respiratory arrest may result. Seizures, psychosis, cardiovascular effects such as
888   dysrhythmias, myocardial infarction and cardiovascular collapse may also occur.
889
890   10.2 Treatment
891
892   An overdose with cocaine is potentially lethal, and consultation with a regional poison control center
893   is recommended. Immediate treatment includes support of cardiorespiratory function and measures
894   to reduce drug absorption, i.e. removal of the pledget(s).
895
896   Respiratory support (after convulsion, or if apneic, or if Cheyne-Stokes respiration), with primary
897   attention given to the reestablishment of adequate respiratory exchange through provision of a
898   patent airway and the institution of assisted or controlled ventilation should be used as necessary.
899   Oxygen, intravenous fluids, and other supportive measures should be employed as indicated. Utilize
900   cardiac resuscitation and anti arrhythmics for massive overdose, as required.
901
902   Extreme excitability and convulsion prevention is accomplished with intravenous benzodiazepine or
903   short-acting barbiturate. Hypertension management with intravenous labetalol, phentolamine or
904   sodium nitroprusside is advised. Propranolol has been used to treat cocaine induced hypertension
905   and arrhythmias but may potentiate cocaine toxicity, i.e., results in paradoxical hypertension
906   presumably due to unopposed α adrenergic stimulation. A beta blocker with both α and β
907   adrenergic effects such as labetalol is preferred for hypertension, but it does not ameliorate cocaine-
908   induced coronary arterial vasoconstriction.
909
910   Psychiatric reactions, characterized by delusions may respond to neuroleptics (phenothiazine and
911   butyrophenone). Though these agents also may increase the chance of seizures. Benzodiazepines
912   may be useful in reducing anxiety.
913
914




                                                                                                 Page 24 of 36




                                                                                                                 FDASUPP012106
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 160 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 161 of 203
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 162 of 203
                                                                                                                                     JA-1749




 985   Effects on Central Nervous System
 986
 987   Cocaine binds differentially to dopamine, serotonin, and norepinephrine transport proteins and
 988   directly prevents the re-uptake of dopamine, serotonin, and norepinephrine into pre-synaptic
 989   neurons. Cocaine causes CNS cortical stimulation and increased motor activity. Mydriasis and
 990   seizure threshold lowering may occur.
 991
 992   Low doses of cocaine in humans do not change respiratory rate or depth. At high doses, medullary
 993   CNS mediated increase in respiratory rate and decrease in tidal volume may occur, which may be
 994   followed by respiratory depression. Overdose situations may cause respiratory failure.
 995
 996   Hypothalamic thermoregulatory center stimulation may cause a pyrogenic effect. Cocaine may
 997   increase body temperature by directly producing heat through stimulated muscle activity and
 998   indirectly through vasoconstriction, which may decrease heat loss.
 999
1000   Dopamine level alterations are primarily responsible for the addictive property of cocaine.
1001
1002   Effects on Cardiovascular System
1003
1004   Cocaine can potentiate central and peripheral sympathetic effects on the cardiovascular system,
1005   resulting in increased inotropic and chronotropic effects, Central and peripheral stimulatory effects
1006   may result in inotropic and chronotropic effects, increasinged cardiac activity, and causing
1007   tachycardia. Intense peripheral vasoconstriction may result in extremely elevated systolic and
1008   diastolic blood pressure.
1009
1010   Cocaine may increase myocardial oxygen demand, while simultaneously producing vasoconstriction
1011   of coronary arteries. Reversible cardiac ischemia, premature ventricular contractions, ventricular
1012   tachycardia, ventricular fibrillation, asystole, and myocardial infarction have been rarely reported.
1013
1014   Effects on Endocrine System
1015
1016   Cocaine may disturb glucose control because of its propensity to cause hyperglycemia.
1017
1018   Effects on Gastrointestinal Tract and Other Smooth Muscle
1019
1020   Cocaine has an anorexic effect, like other CNS stimulants. It does not decrease gastric, biliary, or
1021   pancreatic secretions, and does not decrease propulsive peristaltic colonic contractions.
1022   Vasoconstriction may produce ischemia of the spleen and intestines.
1023
1024   Effects on Vascular System
1025
1026
1027   The relationship between local anesthetic effectiveness and toxicity of cocaine is a function of the
1028   patient’s state of health, medical condition, nasal mucosa integrity and extent of systemic absorption
1029   of cocaine (from the pledgets). When applied to mucous membranes by pledget administration,
1030   topical anesthesia develops rapidly and persists for 30 minutes or longer depending on the
1031   concentration of cocaine HClhydrochloride solution used, the dose, and on the vascularity of the
1032   tissue.
1033
1034   In a human adult, single-dose pharmacokinetic study, the application Cocaine cocaine Hydrochloride
1035   hydrochloride Topical topical Solutionsolution, 4% and 10%, for 20 minutes by pledgets produced
1036   nasal vasoconstriction significantly reducing capillary blood flow, assessed by laser Doppler
1037   perfusion. Statistical analysis showed that 160 mg (4 mL, 4%) and 400 mg (4 mL, 10%) cocaine
                                                                                                     Page 27 of 36




                                                                                                                     FDASUPP012109
                      Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 163 of 203
                                                                                                                                  JA-1750




1038   HClhydrochloride topical solution doses are significantly different from placebo (each comparison p
1039   <0.0001), suggesting reduced blood flow and increased vasoconstriction to the nasal mucous
1040   membranes.
1041
1042   12.3 Pharmacokinetics
1043
1044   NUMBRINO is an aqueous solution of cocaine hydrochloride for topical use only.
1045   Absorption
1046
1047   Application of NUMBRINO for 20 minutes by pledget administration to the nasal mucosa in healthy
1048   adults significantly minimizes the systemic absorption of the applied dose of cocaine
1049   HClhydrochloride . The mean systemic absorption of cocaine from a single 160 mg dose (4 mL, 4%)
1050   was 23.44% of the topically applied dose. The mean systemic absorption of cocaine from a single
1051   400 mg dose (4 mL, 10%) was 33.34% of the topically applied dose (Table 2).
1052   Application of NUMBRINO to broken or inflamed mucosa or more than four, simultaneous or
1053   sequentially applied, saturated pledgets could result in higher plasma levels of local anesthetic and
1054   systemic absorption that carries the risk of systemic toxicity.
1055
1056   Table 2. Systemic Absorption of NUMBRINO in Healthy Adult Subjects Minimized by Pledget
1057   Administration (single nasal dose of 160 mg and 400 mg Cocaine HClHydrochloride Topical
1058   Solution over 20 minutes)
1059
           NUMBRINO             Age       Application     Estimated1       Mean Cmax           Median
           Dose (4 mL)         Range        Time           Systemic         (ng/mL)           Tmax (min)
                                (yr)        (min)         Absorption                         Cmax (ng/mL)

           160 mg (4%)         20-40          20           23.44%            142.68               30
                                                                              n=33               142.7

           400 mg (10%)        20-40          20           33.34%            433.53               30
                                                                              n=30               433.5

1060   1
        Estimated absorbed dose was calculated by subtracting the residual amount of drug in the pledgets
1061   from the administered dose; Tmax includes time 0 (the start of pledget insertion to pledget removal
1062   (20 minutes) to the time Cmax was observed, i.e. 10 minutes after removal of the pledgets.
1063
1064   Distribution
1065
1066   Cocaine has been described in literature as approximately 84-92% bound to human plasma
1067   proteins. Cocaine is extensively distributed to tissues and crosses the blood brain barrier. Its volume
1068   of distribution is approximately 2 L/kg. Cocaine crosses the placenta by simple diffusion, and
1069   accumulates in the fetus after repeated use.
1070
1071   Elimination
1072
1073   Metabolism
1074
1075   Cocaine is metabolized by two major hydrolytic pathways. Cocaine (40 45%) is metabolized by
1076   hydrolysis to benzoylecgonine (major, but inactive metabolite) by hepatic carboxylesterase-1.
1077   Cocaine (40-45%) is also metabolized by hydrolysis to ecgonine methyl ester (major, but inactive
1078   metabolite) by plasma butyrylcholinesterase and hepatic carboxylesterase-2.
1079
                                                                                                  Page 28 of 36




                                                                                                                  FDASUPP012110
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 164 of 203
                                                                                                                               JA-1751




1080   Cocaine is minimally metabolized by hydrolysis to ecgonine (minor, inactive metabolite) by
1081   carboxylesterase-2.
1082
1083   Cocaine (5-10%) is N-demethylated by the CYP3A4 enzyme system to produce the active
1084   metabolite, norcocaine. Total systemic exposure of norcocaine is less than one percent that
1085   observed with cocaine.
1086
1087
1088
1089




                                                                                               Page 29 of 36




                                                                                                               FDASUPP012111
                     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 165 of 203
                                                                                                                                JA-1752




1090   Excretion
1091
1092
1093   Cocaine is excreted almost exclusively in the urine, as metabolites. Only a minor fraction of cocaine
1094   is eliminated unchanged in the urine (<5%).
1095
1096   The apparent elimination half-life (mean ± (%CV)) of cocaine following administration of NUMBRINO
1097   (by pledgets) was 1.54 hours (±13.5) for the 4% concentration., and 2.10 hours (±36.8) for the 10%
1098   concentration.
1099
1100   Specifical Populations
1101
1102   Elderly:Geriatric Patients
1103
1104   The pharmacokinetics of NUMBRINO in patients over the age of 65 has not of been studied.
1105
1106   Patients with Hepatic Impairment
1107   :
1108   The pharmacokinetics of NUMBRINO in patients with hepatic impairment has not been studied.
1109
1110   Patients with Renal Impairment
1111   :
1112   The pharmacokinetics of NUMBRINO in patients with renal impairment has not been studied.
1113
1114   Drug-drug Interactions:
1115
1116   Disulfiram
1117
1118   It has been reported in the published literature that disulfiram treatment increased plasma cocaine
1119   exposure, including both AUC and Cmax, by several folds after acute intranasal cocaine
1120   administration. Another published literature reported that co-administration of disulfiram increased
1121   AUC of plasma cocaine by several folds after intravenous cocaine administration [see DRUG
1122   INTERACTIONS (7.1)].
1123
1124
1125   13    NONCLINICAL TOXICOLOGY
1126
1127   13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
1128
1129   Carcinogenesis
1130
1131   Long-term studies in animals have not been performed to evaluate the carcinogenic potential of
1132   cocaine..NUMBRINO. however, the long historical medical use of cocaine HCl and the intended
1133   limited clinical use, for a nasal diagnostic procedure or surgery, suggests NUMBRINO is not
1134   expected to be carcinogenic in humans
1135
1136   Mutagenesis
1137
1138   Cocaine hydrochloride was not mutagenic in an in vitro bacterial reverse mutation assay (Ames test)
1139   and was not clastogenic in an in vitro chromosomal aberrations assay or in the in vivo rat
1140   micronucleus test.
1141

                                                                                                Page 30 of 36




                                                                                                                FDASUPP012112
                     Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 166 of 203
                                                                                                                                     JA-1753




1142   Cocaine hydrochloride and its major stability and manufacturing impurities, which are also the
1143   primary metabolites, were concluded to be neither genotoxic nor clastogenic in in vitro and in vivo
1144   studies.
1145
1146   Impairment of Fertility
1147
1148   Chronic administration of cocaine to male rats (15 mg/kg body weight or 10.5 times a human dose,
1149   daily or twice weekly for 100 and 150 days of exposure to the drug) had an adverse effect on
1150   spermatogenesis and fertility.
1151
1152   Studies in animals to characterize the effects of cocaine on fertility have not been completed. There
1153   are published studies that provide some information on the potential impact of cocaine on fertility.
1154   Exposure margins below are based on body surface area comparison to the human reference dose
1155   (HRD) of 37.5 mg (estimated amount absorbed from the 160 mg cocaine-soaked pledgets).
1156
1157   Suppression of estrous/menstrual cyclicity and ovulation was reported 1.3- to 2.6 times and 2 times
1158   the HRD and in rats and monkeys, respectively.
1159
1160   In a published study in older male rats (16 weeks) 30 mg/kg cocaine SC (7.8 times the HRD) for 72
1161   days prior to mating did not alter male fertility or alter male reproductive tissue histopathology but did
1162   increase the incidence of abnormal sperm and resulted in hyperactivity of next generation offspring.
1163
1164
1165   14    CLINICAL STUDIES
1166
1167   Nasal Procedure Topical Anesthesia Studies
1168
1169   Efficacy was demonstrated in one, multicenter, randomized, double-blind, placebo-controlled,
1170   parallel-arm, clinical trials comparing a single-dose of 4% and 10% NUMBRINO and placebo applied
1171   to pledgets and delivered to the nasal mucosa in patients requiring a diagnostic or surgical
1172   procedure on or through accessible mucous membranes of the nasal cavities. One trial was
1173   terminated early in order to update the trial to refine its operation.
1174
1175   The primary endpoint was nasal anesthesticia success, defined as immediate anesthesia based on
1176   a numeric pain rating score (NPRS) of 0 (no pain, 0 to 10 scale) 20 minutes post-application of the
1177   nasal cavity pledget dose, and sustained anesthesia based on the lack of need for additional
1178   anesthesia or analgesics for the remainder of the diagnostic procedure or surgery.
1179
1180
1181   Study 1
1182
1183   Study 1 was a Phase 3, multicenter, randomized, double-blind, placebo controlled, parallel-groups
1184   study designed to compare the efficacy and safety of intranasally administered cocaine HCl topical
1185   solution, 4% and 10%, to placebo for providing adequate anesthesia to complete a diagnostic
1186   procedure or surgery.
1187
1188   A total of 120 patients were enrolled in ten clinical centers and randomized to one dose of cocaine
1189   HCl topical solution, 4% (n=39), cocaine HCl topical solution, 10% (n=41), or placebo (n=40) applied
1190   to the nasal mucosa for 20 minutes. All randomized patients completed the study nasal procedure
1191   or surgery.
1192

                                                                                                     Page 31 of 36




                                                                                                                     FDASUPP012113
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 167 of 203
                                                                                                                                   JA-1754




1193   Fifty-seven percent (57.2%) of randomized patients were female and 80.5% were white, with a mean
1194   age was 38.9 years (range 18 to 70 years).
1195
1196   The immediate and sustained analgesia success was significantly greater for the cocaine HCl 10%
1197   treatment group (253 mg mean dose) than for the placebo group, 75.6% versus 37.5%, respectively
1198   with a treatment difference of 38.1%, which was statistically (p=0.0005) and clinically significant.
1199
1200   The proportion of subjects with immediate and sustained analgesia success was not statistically
1201   significant between the cocaine HCl 4% treatment group (108 mg mean dose) and placebo group,
1202   53.9% versus 37.5% (p = 0.1088). Lack of a statistically significant difference was due, in part, to the
1203   unexpectedly high placebo response and use of a suboptimal nasal pressure generating device (von
1204   Frey monofilament, Size 5.18, 15 gram).
1205
1206   All patients in both active treatment groups had adequate hemostasis, produced by cocaine’s local
1207   nasal vasoconstriction, as assessed by the investigator.
1208
1209   Study 2
1210
1211   Study 2 was a Phase 3, multicenter, randomized, double blind, placebo controlled, parallel groups
1212   study designed to compare the efficacy and safety of inintranasally administered cocaine HCl topical
1213   solution, 4% and 10%, to placebo Study drug was applied to the nasal mucosa for 20 minutes via
1214   cotton or rayon pledgets, measuring 0.5 inches by 3 inchesfor providing adequate anesthesia to
1215   complete a nasal procedure or surgery. The most commonly performed procedures included nasal
1216   endoscopy (62%) and transnasal laryngoscopy (24%). Less frequently performed procedures
1217   included sinus endoscopy (6%), nasal biopsy (0.25%), and turbinate reduction (0.25%).
1218
1219   TopicalNasal anesthesia was assessed using the visual numeric rating scale (VNRS) during a von
1220   Frey monofilament test prior to the diagnostic procedure or surgery. After subject-reported pain
1221   scores were collected, the blind to placebo was broken and placebo patients did not have diagnostic
1222   procedure or surgery conducted. Cocaine patients who reported a pain score of 0 proceeded to the
1223   scheduled procedure.
1224
1225   A total of 646 639 patients were enrolled in twenty clinical centers and randomized and to received
1226   a single one doseapplication of either cocaine HClhydrochloride nasaltopical solution, 4% (n=2589),
1227   cocaine HClhydrochloride topical nasal solution, 10% (n=2549), or placebo (n=1278). applied to the
1228   nasal mucosa for 20 minutes. Two subjects in the cocaine HCl topical solution, 4% treatment group
1229   discontinued the study due to adverse event related drug reasons and required early removal of the
1230   pledgets from their nasal cavities. Three subjects in the cocaine HCl topical solution, 10% treatment
1231   group required early removal of the pledgets from their nasal cavities but completed the study
1232   procedure or surgery. Sixty-one percent (60.861%) of randomized patients were female and
1233   80.881% were white, with a mean age wasof 37.638 years (range 18 to 76 years). Patients with a
1234   history of myocardial infarction, coronary artery disease, congestive heart failure, irregular heart
1235   rhythm, abnormal screening ECG, or uncontrolled hypertension, defined as systolic blood pressure
1236   ≥140 mmHg or diastolic blood pressure ≥90 mmHg, were excluded from participating in the study.
1237   Patients with a history of myocardial infarction, coronary artery disease, congestive heart failure,
1238   irregular heart rhythm, abnormal screening ECG, or uncontrolled hypertension, defined as systolic
1239   blood pressure ≥140 mmHg or diastolic blood pressure ≥90 mmHg, were excluded from participating
1240   in the study.
1241
1242   The efficacy endpoint was anesthetic success, defined as immediate anesthesia based on a score
1243   of 0 on a NPRS during a von Frey monofilament test 20 minutes after study drug administration, and
1244   sustained anesthesia throughout the diagnostic procedure or surgery based on no further anesthetic
1245   or analgesic treatment required.
                                                                                                   Page 32 of 36




                                                                                                                   FDASUPP012114
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 168 of 203
                                                                                                                         JA-1755




1246
1247   Efficacy Results Sixty one percent (60.8%) of randomized patients were female and 80.8% were
1248   white, with a mean age was 37.6 years (range 18 to 76 years).
1249
1250   Table 2 provides results for analgesicesthetic success rate by treatment group.
1251
1252   Table 32: Analgesicesthetic Success
                  Placebo       Cocaine 4%        Cocaine 10%
       Event      (N=127)         (N=258)            (N=254)
       Success 25 (20%)         183 (71%)         210 (83%)
       Failure   102 (80%)      75 (29%)          44 (17%)
1253
1254




                                                                                         Page 33 of 36




                                                                                                         FDASUPP012115
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 169 of 203
                    Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 170 of 203
                                                                                                                                 JA-1757




1307
1308   Lactation
1309   Advise a woman that breastfeeding is not recommended during treatment with NUMBRINO and to
1310   pump and discard breastmilk for 48 hours after administration of NUMBRINO [see Use in Specific
1311   Populations (8.2)].
1312   .
1313
1314
1315   Blood Pressure and Heart Rate Increase
1316   Inform Advise patients that NUMBRINO can cause increases in blood pressure and heart rate. of
1317   the likelihood of expected side effects, such as, a transient increase in heart rate and/or blood
1318   pressure that should resolve within the same day. Instruct patients to contact their health care
1319   professional if these symptoms persist [see Adverse ReactionsWarnings and Precautions (65.3)].
1320
1321   Seizures
1322   Advise patients that NUMBRINO may lower the seizure threshold. Patients should be monitored for
1323   the development of seizures. [see Warnings and Precautions (5.2)].
1324
1325   Toxicology Screening
1326   Advise patients that cocaine hydrochloride in NUMBRINO may be detected in plasma for up to one
1327   week after administration. Cocaine hydrochloride and its metabolites may be detected in urine
1328   toxicology screening for longer than one week after administration. [see Warnings and Precautions
1329   (5.4)].
1330
1331         Concomitant CNS Stimulants
1332   Advise patients to inform their health care professional if they are taking CNS stimulants, alpha-
1333   modifying agents, monoamine oxidase inhibitors, or tricyclic antidepressants [see Drug Interactions
1334   (7)].
1335
1336         Hypersensitivity Reactions
1337   Advise patients of the signs and symptoms of hypersensitivity reactions and to seek immediate
1338   medical attention should they occur [see Warnings and Precautions (5.5)].
1339
1340   
1341   Advise diabetic patients their blood glucose levels may be transiently elevated immediately after
1342   their procedure [see Warnings and Precautions (5.6)].
1343
1344




                                                                                                 Page 35 of 36




                                                                                                                 FDASUPP012117
                  Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 171 of 203
                                                                                             JA-1758




1345                                 Distributed by:
1346                            Lannett Company, Inc.
1347                            Philadelphia, PA 19136
1348
1349                              Manufactured by:
1350                            Cody Laboratories, Inc.
1351                              Cody, WY 82414
1352
1353   11-211 Rev. 1206/2019
1354




                                                             Page 36 of 36




                                                                             FDASUPP012118
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 172 of 203
                                                                                                                          JA-1759

                 From:               Kapoor, Shelly
                 To:                 Katy Rudnick
                 Cc:                 RegAffairs
                 Subject:            NDA 209575- Label information Request 1.9.20
                 Date:               Thursday, January 09, 2020 4:05:00 PM
                 Attachments:        TO FIRM- Topical Cocaine PI 1.9.20.docx
                 Importance:         High


                 Hi Katy,

                 Please find attached the draft PI with our edits and comments. Please review the label to me via
                 email only as soon as possible but no later than 10am ET tomorrow. There is no need to submit
                 formally to your NDA at this time, as there may be additional negotiation before the action date.

                 Please review this document and:

                        1. Accept all changes you agree with.
                        2. Make revisions ( in track changes) and add a rationale comment for any language with which
                           you do not agree.
                        3. Please check for the accuracy of the cross references.
                        4. Please check for any formatting (font, spacing, etc.) or typographical errors and make those
                           corrections.

                 Please confirm receipt of this email.

                 Thank you,
                 Shelly

                 From: Katy Rudnick <krudnick@lannett.com>
                 Sent: Wednesday, January 08, 2020 5:37 PM
                 To: Kapoor, Shelly <Sonam.Kapoor@fda.hhs.gov>
                 Cc: RegAffairs <RegAffairs@lannett.com>
                 Subject: RE: NDA 209575- Carton/Container information Request 1.7.20

                 Hi Shelly,

                 The package insert was updated to revise the HIGHLIGHTS section to two column format, please see
                 attachment. No other changes were made to the content that was submitted earlier this morning.

                 Please let us know if you need anything additional.

                 Best Regards,

                 Katy Rudnick
                 Manager, Regulatory Affairs – Lannett Company, Inc.
                 9000 State Road | Philadelphia | PA | 19136
                 krudnick@lannett.com | p: 215.333.9000 x 2101

                                                                                                    FDASUPP012125
Reference ID: 4544484
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 173 of 203
                                                                                                                       JA-1760




                 From: Katy Rudnick
                 Sent: Wednesday, January 08, 2020 11:03 AM
                 To: Kapoor, Shelly
                 Cc: RegAffairs
                 Subject: RE: NDA 209575- Carton/Container information Request 1.7.20

                 Good Morning Shelly,

                 As discussed on yesterday’s telecon, we have prepared labeling updates for the team’s review. The
                 container and carton labels have been updated to include the salt information as requested with no
                 other changes. We have attached two copies of the Package Insert for ease of review:

                        1. Includes all track changes from the previous submission (1/3/20) with the additional new
                           changes highlighted in yellow.
                        2. A “cleaned up” version with only the new changes highlighted in yellow.

                 For clarity, there are new changes in the following sections only and all other sections remain the
                 same as submitted via email on January 3, 2020.




                 Best Regards,

                 Katy Rudnick
                 Manager, Regulatory Affairs – Lannett Company, Inc.
                 9000 State Road | Philadelphia | PA | 19136
                 krudnick@lannett.com | p: 215.333.9000 x 2101



                 From: Kapoor, Shelly [mailto:Sonam.Kapoor@fda.hhs.gov]
                 Sent: Tuesday, January 07, 2020 7:05 PM
                 To: Katy Rudnick
                 Cc: RegAffairs; Kristie Stephens
                 Subject: NDA 209575- Carton/Container information Request 1.7.20
                 Importance: High

                 Dear Katy




                                                                                                    FDASUPP012126
Reference ID: 4544484
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 174 of 203
                                                                                                                                                            JA-1761

                 I have received the following comments from our review team regarding the carton and container
                 labels for NDA 209575. Please respond to this request as soon as possible but no later than 9am ET
                 Thursday, January 9, 2020. Please return the amended carton/container labels to me via email
                 only. There is no need to submit formally to your NDA at this time, as there may be additional
                 negotiation before the action date.

                 We are reviewing NDA 209575 and the carton/container labels submitted via email on January 3,
                 2020, and have the following comment:


                 Please confirm receipt of this email. Let me know if you have any questions.

                 Kind Regards,
                 Shelly

                 Shelly Kapoor, PharmD, RAC
                 Regulatory Project Manager
                 Anesthesiology, Addiction Medicine, and Pain Medicine
                 Division of Regulatory Operations for Neuroscience
                 Office of Regulatory Operations
                 Center for Drug Evaluation and Research
                 U.S. Food and Drug Administration
                 (P) 240.402.2787
                 (E) Shelly.Kapoor@fda.hhs.gov

                 THIS MESSAGE IS INTENDED ONLY FOR THE USE OF THE PARTY TO WHOM IT IS ADDRESSED AND MAY CONTAIN
                 INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, AND PROTECTED FROM DISCLOSURE UNDER LAW. If you are
                 not the addressee, or a person authorized to deliver the document to the addressee, you are hereby notified that any review disclosure,
                 dissemination, copying, or other action based on the content of this communication is not authorized. If you have received this document
                 in error, please immediately notify us by email or telephone.




                                                                                                                              FDASUPP012127
Reference ID: 4544484
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 175 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 176 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 177 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 178 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 179 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 180 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 181 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 182 of 203
                                                                                                                                  JA-1769




   395    Single dose administration of cocaine intravenously during organogenesis in mice produced
   396    cryptochidism, anophthalmia, exencephaly, and delayed ossification at 7.8 times the HRD. In rats, a
   397    single dose of cocaine administered by intraperitoneal injection produced edematous fetuses,
   398    hemorrhages and limb defects at 12.9 times the HRD (see Data).
   399    The estimated background risk of major birth defects and miscarriage for the indicated population(s)
   400    are unknown. All pregnancies have a background risk of birth defect, loss, or other adverse
   401    outcomes. In the U.S. general population, the estimated background risk of major birth defects and
   402    miscarriage in clinically recognized pregnancies is 2-4% and 15-20%, respectively.
   403    Data
   404    Human Data
   405    There are no available data on the use of intranasal cocaine hydrochloride solution in pregnant
   406    women to inform a drug-associated risk for major congenital malformations or miscarriage. There
   407    are published data describing adverse developmental outcomes in women with chronic cocaine
   408    abuse during pregnancy. The published case-control and observational studies examining the effect
   409    of in utero cocaine exposure on fetal growth parameters, after controlling for confounding variables,
   410    found exposure was associated with reduced fetal growth compared with non-drug-abuse
   411    populations.
   412    Published data from a large number of studies of women with chronic cocaine abuse during
   413    pregnancy are inconsistent in their findings with regard to congenital malformations, prematurity,
   414    miscarriage, premature rupture of membranes and gestational hypertension. The applicability of the
   415    findings from these studies of chronic abuse in pregnancy to a single topical exposure is limited.
   416    Animal Data
   417    Formal animal reproduction and development studies have not been conducted with intranasal
   418    cocaine hydrochloride. However, reproduction and development studies with cocaine have been
   419    reported in the published literature. Exposure margins below are based on body surface area
   420    comparison to the human reference dose (HRD) of 37.5 mg (estimated amount absorbed from the
   421    160 mg (4%) cocaine-soaked pledgets).
   422
   423    Hydronephrosis was noted in embryos from pregnant rats treated wtih cocaine 2.1 mg/kg (0.5 times
   424    the HRD) and higher from Gestation Day 0 to 9. Cerebral hemorrhage and endematous fetuses
   425    were noted at 2.2 times the HRD and above).
   426
   427    Developmental delays and altered spontaneous exploratory behavior in response to cocaine were
   428    reported in rat pups born to dams treated intravenously with 6 mg/kg cocaine (1.5 times the HRD)
   429    from Gestation Day 8 to 20 in the absence of maternal toxicity.
   430
   431    Reduced fetal body and brain weights and alterations in fetal central neurotransmitter levels were
   432    noted following treatment of pregnant mice with 20 mg/kg cocaine from gestation days 8 to 12 or 12
   433    to 18 (2.6 times the HRD).
   434
   435    Reduced fetal survival was noted when pregnant nonhuman primates were dosed with 0.3 mg/kg/h
   436    cocaine (3.7 times the HRD on per day basis) via a subcutaneous minipump from Gestation Day 24
   437    to birth.
   438
   439    Exencephaly, cryptochidism, hydronephrosis, anophthalmia, delayed ossification, limb anomalies,
   440    and cerebral and intra-abdominal hemorrhage were reported following a single subcutaneous
   441    injection of 60 mg/kg cocaine (7.8 times the HRD) to pregant mice between Gestation Day 7 to 12.
   442    No significant maternal toxicity was reported at this dose.
   443




                                                                                                                  FDASUPP012135
Reference ID: 4544484
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 183 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 184 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 185 of 203
                                                                                                                                       JA-1772




   514    8.6 Hepatic Impairment
   515
   516    According to literature, cocaine is eliminated predominantly by metabolism in humans. The clearance
   517    of NUMBRINO 4% has not been evaluated in subjects with hepatic impairment when compared to
   518    patients with normal hepatic function, and sufficient data are not available in literature to guide dosing
   519    in these subjects. Thus, NUMBRINO should be avoided in patients with hepatic impairment [see
   520    Clinical Pharmacology (12.3)].
   521
   522    8.7 Renal Impairment
   523
   524    According to literature, cocaine is eliminated predominantly by metabolism in humans, with little
   525    excreted unchanged in the urine. The pharmacokinetics of NUMBRINO in patients with renal
   526    impairment has not been studied. Based on information available on the metabolism and excretion of
   527    cocaine, dose initiation in patients with renal impairment should follow a conservative approach.
   528    Monitor patients with renal impairment for adverse reactions such as clinically-relevant increases in
   529    heart rate or blood pressure [see Clinical Pharmacology (12.3)].
   530
   531    8.8 Pseudocholinesterase Deficiency
   532
   533    Pharmacokinetics of NUMBRINO in patients with reduced plasma cholinesterase activity has not
   534    been studied.
   535
   536    Genetic abnormalities of plasma cholinesterase (e.g., patients who are heterozygous or
   537    homozygous for atypical plasma cholinesterase gene), disease conditions such as malignant
   538    tumors, severe liver or kidney disease, decompensated heart disease, infections, burns, anemia,
   539    peptic ulcer, or myxedema or other physiological states such as pregnancy may lead to reduced
   540    plasma cholinesterase activity. Patients with reduced plasma cholinesterase (pseudocholinesterase)
   541    activity may have reduced clearance and increased exposure of plasma cocaine after administration
   542    of NUMBRINO.
   543
   544    Because cocaine is metabolized by multiple enzymes, the effect of reduced plasma cholinesterase
   545    activity on cocaine exposure may be limited. No dosage adjustment of NUMBRINO is needed in
   546    patients with reduced plasma cholinesterase. Monitor patients with reduced plasma cholinesterase
   547    activity for adverse reactions such as, clinically-relevant increases in heart rate or blood pressure
   548    [see Contraindications (4)].
   549
   550    9    DRUG ABUSE AND DEPENDENCE
   551
   552    9.1 Controlled Substance
   553
   554    NUMBRINO contains cocaine, a Schedule II controlled substance.
   555
   556    9.2 Abuse
   557
   558    NUMBRINO contains cocaine, a substance with a high potential for abuse. NUMBRINO can be
   559    misused and abused, which can lead to addiction. NUMBRINO may also be diverted for abuse
   560    purposes [see Warnings and Precautions (5.1)].
   561
   562    Drug abuse is the intentional non-therapeutic use of a prescription drug, even once, for its rewarding
   563    psychological or physiological effects. Drug addiction is a cluster of behavioral, cognitive, and
   564    physiological phenomena that develop after repeated substance use and includes: a strong desire to
   565    take the drug, difficulties in controlling its use, persisting in its use despite harmful consequences, a




                                                                                                                       FDASUPP012138
Reference ID: 4544484
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 186 of 203
                                                                                                                                 JA-1773




   566    higher priority given to drug use than to other activities and obligations, increased tolerance, and
   567    sometimes a physical withdrawal. Drug abuse of a substance may occur without progression to
   568    drug addiction. “Drug-seeking” behavior is very common in persons with substance use disorders.
   569
   570    Drug abuse and addiction are conditions that are separate and distinct from physical dependence
   571    and tolerance [see Dependence (9.3)]. Health care providers should be aware that abuse and
   572    addiction may occur in the absence of symptoms indicative of physical dependence and tolerance.
   573
   574    Individuals who abuse stimulants may use NUMBRINO for abuse purposes. Adverse events
   575    associated with abuse of cocaine include euphoria, excitation, irritability, restlessness, anxiety,
   576    paranoia, confusion, headache, psychosis, hypertension, stroke, seizures, dilated pupils, nausea,
   577    vomiting, and abdominal pain. Intranasal abuse can produce damage to the nostrils (e.g., ulceration
   578    and deviated septum). Abuse of cocaine can result in overdose, convulsions, unconsciousness,
   579    coma, and death [see Overdosage (10)].
   580
   581    NUMBRINO, l ke all prescription drugs with abuse potential, can be diverted for non-medical use into
   582    illicit channels of distribution. In order to minimize these risks, effective accounting procedures
   583    should be implemented, in addition to routine procedures for handling controlled substances.
   584
   585    9.3 Dependence
   586
   587    Physical dependence is a state that develops as a result of physiological adaptation in response to
   588    repeated drug use, manifested by withdrawal signs and symptoms after abrupt discontinuation or a
   589    significant dose reduction of a drug. NUMBRINO is approved for nasal single use, so physical
   590    dependence and withdrawal symptoms are unlikely to develop. Although NUMBRINO is not
   591    indicated for chronic therapy, repeated misuse or abuse of this product may lead to physical
   592    dependence.
   593
   594    10    OVERDOSAGE
   595    No cases of overdose with NUMBRINO were reported in clinical trials. Reported blood pressure and
   596    heart rate increases were greater with NUMBRINO nasal solution 10% than with NUMBRINO nasal
   597    solution 4%.
   598    In the case of an overdose, consult with a Certified Poison Control Center (1-800-222-1222) for up-
   599    to-date guidance and advice for treatment of overdosage. Individual patient response to cocaine
   600    varies widely. Toxic symptoms may occur idiosyncratically at low doses.
   601    Manifestations of cocaine overdose associated with illicit use of cocaine reported in literature and
   602    based on reports in FDA’s Adverse Events Reporting System (AERS) database include death,
   603    cardio-respiratory arrest, cardiac arrest, respiratory arrest, tachycardia, myocardial infarction,
   604    agitation, aggression, restlessness, tremor, hyperreflexia, rapid respiration, confusion,
   605    assaultiveness, hallucinations, panic states, hyperpyrexia, and rhabdomyolysis. Fatigue and
   606    depression usually follow the central nervous system stimulation. Other reactions include
   607    arrhythmias, hypertension or hypotension, circulatory collapse, nausea, vomiting, diarrhea, and
   608    abdominal cramps. Fatal poisoning is usually preceded by convulsions and coma.
   609    Because cocaine is significantly distributed to tissues and rapidly metabolized, dialysis and
   610    hemoperfusion are not effective. Acidification of the urine does not significantly enhance cocaine
   611    elimination.




                                                                                                                 FDASUPP012139
Reference ID: 4544484
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 187 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 188 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 189 of 203
                                                                                                                                   JA-1776




   699    Metabolism
   700
   701    Cocaine is metabolized by two major hydrolytic pathways. Cocaine is metabolized by hydrolysis to
   702    benzoylecgonine (major, but inactive metabolite) by hepatic carboxylesterase-1. Cocaine is also
   703    metabolized by hydrolysis to ecgonine methyl ester (major, but inactive metabolite) by plasma
   704    butyrylcholinesterase and hepatic carboxylesterase-2.
   705
   706    Cocaine is minimally metabolized by hydrolysis to ecgonine (minor, inactive metabolite) by
   707    carboxylesterase-2.
   708
   709    Cocaine is N-demethylated by the CYP3A4 enzyme system to produce the active metabolite,
   710    norcocaine. Total systemic exposure of norcocaine is less than one percent that observed with
   711    cocaine.
   712
   713    Excretion
   714
   715    Cocaine is excreted almost exclusively in the urine, as metabolites. Only a minor fraction of cocaine
   716    is eliminated unchanged in the urine (<5%).
   717
   718    The apparent elimination half-life of cocaine following administration of NUMBRINO (by pledgets) was
   719    1.54 hours) for the 4% concentration.
   720
   721    Specific Populations
   722
   723    Geriatric Patients
   724
   725    The pharmacokinetics of NUMBRINO in patients over the age of 65 has not of been studied.
   726
   727    Patients with Hepatic Impairment
   728
   729    The pharmacokinetics of NUMBRINO in patients with hepatic impairment has not been studied.
   730
   731    Patients with Renal Impairment
   732
   733    The pharmacokinetics of NUMBRINO in patients with renal impairment has not been studied.
   734
   735    Drug-drug Interactions:
   736
   737    Disulfiram
   738
   739    It has been reported in the published literature that disulfiram treatment increased plasma cocaine
   740    exposure, including both AUC and Cmax, by several folds after acute intranasal cocaine administration.
   741    Another published literature reported that co-administration of disulfiram increased AUC of plasma
   742    cocaine by several folds after intravenous cocaine administration [see Drug Interactions (7.1)].
   743
   744    13    NONCLINICAL TOXICOLOGY
   745
   746    13.1 Carcinogenesis, Mutagenesis, Impairment of Fertility
   747
   748    Carcinogenesis
   749
   750    Long-term studies in animals have not been performed to evaluate the carcinogenic potential of
   751    cocaine.




                                                                                                                   FDASUPP012142
Reference ID: 4544484
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 190 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 191 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 192 of 203
Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 193 of 203
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 194 of 203
                                                                                         Signature Page 1 of 1
                                                                                                     JA-1781
          --------------------------------------------------------------------------------------------
          This is a representation of an electronic record that was signed
          electronically. Following this are manifestations of any and all
          electronic signatures for this electronic record.
          --------------------------------------------------------------------------------------------
          /s/
          ------------------------------------------------------------

          SONAM S KAPOOR
          01/09/2020 10:39:36 PM




                                                                                        FDASUPP012147
Reference ID: 4544484
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 195 of 203
                                                                                                                            JA-1782



                                                          505(b)(2) ASSESSMENT


                                                           Application Information
                        NDA # 209575              NDA Supplement #: S-             Efficacy Supplement Type SE-

                        Proprietary Name: NUMBRINO (proposed)
                        Established/Proper Name: Cocaine Hydrochloride Topical Solution
                        Dosage Form: Nasal solution
                        Strengths: 4% (Orig-1)
                        Applicant: Cody Laboratories, Inc. (a wholly owned subsidiary of Lannett Company, Inc.)

                        Date of Receipt:
                        Original: September 21, 2017
                        Resubmission: June 21, 2019

                        PDUFA Goal Date: December 21, 2019                 Action Goal Date (if different):
                                                                           January 10, 2020
                        RPM: Shelly Kapoor
                        Proposed Indication(s): Introduction of local (topical) anesthesia for diagnostic procedures and
                        surgeries on or through the accessible mucous membranes of the nasal cavities.




                                                        GENERAL INFORMATION

                    1) Is this application for a recombinant or biologically-derived product and/or protein or peptide
                       product OR is the applicant relying on a recombinant or biologically-derived product and/or
                       protein or peptide product to support approval of the proposed product?
                                                                                          YES               NO

                           If “YES “contact the (b)(2) review staff in the Immediate Office, Office of New Drugs.




                                                                                                                   Page 1
                                                                                                    Version: January 2015
                                                                                                        FDASUPP012167
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 196 of 203
                                                                                                                           JA-1783



                                           INFORMATION PROVIDED VIA RELIANCE
                                               (LISTED DRUG OR LITERATURE)

                    2) List the information essential to the approval of the proposed drug that is provided by reliance
                       on our previous finding of safety and efficacy for a listed drug by reliance on published
                       literature, or by reliance on a final OTC monograph. (If not clearly identified by the
                       applicant, this information can usually be derived from annotated labeling.)

                                 Source of information* (e.g.,            Information relied-upon (e.g., specific
                                 published literature, name of listed     sections of the application or labeling)
                                 drug(s), OTC final drug
                                 monograph)
                                 Published literature in support of       Sections 8.2 (PLLR) and 13
                                 the nonclinical pharmacology, PK,
                                 and reproductive and
                                 developmental toxicology.
                                 Published literature regarding           Sections 8.1 and 8.2 (PLLR)
                                 pregnancy and lactation.
                                 Published literature to support          Section 5
                                 clinical safety.
                                 Published literature to support          Section 12.4
                                 clinical pharmacology.
                                 Published literature describing          Section 9 and 10
                                 Abuse, Dependence, and
                                 Overdosage.
                             *each source of information should be listed on separate rows, however individual
                            literature articles should not be listed separately

                    3) The bridge in a 505(b)(2) application is information to demonstrate sufficient similarity
                       between the proposed product and the listed drug(s) or to justify reliance on information
                       described in published literature for approval of the 505(b)(2) product. Describe in detail how
                       the applicant bridged the proposed product to the listed drug(s) and/or published literature1.
                       See also Guidance for Industry Providing Clinical Evidence of Effectiveness for Human Drug
                       and Biological Products.

                         The Applicant is relying upon an extensive literature review for this drug product. The
                         clinical studies cited employed similar doses, concentrations, and formulations of
                         cocaine administered via the same route and method of administration.

                         The nonclinical literature cited are scientifically relevant to the proposed product
                         because the studies used the same active pharmaceutical ingredient as contained in the
                         Applicant’s drug product and the doses used in the reported studies are scientifically
                         relevant to the proposed human dose. The Applicant provided literature data to
                         support the conclusion that the doses tested were equivalent to and greater than the
                         doses and exposures that would be obtained via the proposed drug product.


                                            RELIANCE ON PUBLISHED LITERATURE




                                                                                                                  Page 2
                                                                                                   Version: January 2015
                                                                                                      FDASUPP012168
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 197 of 203
                                                                                                                               JA-1784



                    4) (a) Regardless of whether the applicant has explicitly stated a reliance on published literature
                       to support their application, is reliance on published literature necessary to support the
                       approval of the proposed drug product (i.e., the application cannot be approved as labeled
                       without the published literature)?
                                                                                             YES              NO
                                                                                       If “NO,” proceed to question #5.

                         (b) Does any of the published literature necessary to support approval identify a specific (e.g.,
                         brand name) listed drug product?
                                                                                            YES               NO

                                                                                         If “NO”, proceed to question #5.
                                         If “YES”, list the listed drug(s) identified by name and answer question #4(c).


                         (c) Are the drug product(s) listed in (b) identified by the applicant as the listed drug(s)?
                                                                                                YES              NO
                                                 RELIANCE ON LISTED DRUG(S)

                          Reliance on published literature which identifies a specific approved (listed) drug constitutes
                                              reliance on that listed drug. Please answer questions #5-9 accordingly.

                    5) Regardless of whether the applicant has explicitly cited reliance on listed drug(s), does the
                         application rely on the finding of safety and effectiveness for one or more listed drugs
                         (approved drugs) to support the approval of the proposed drug product (i.e., the application
                         cannot be approved without this reliance)?
                                                                                              YES              NO
                                                                                      If “NO,” proceed to question #10.

                    6) Name of listed drug(s) relied upon, and the NDA #(s). Please indicate if the applicant
                       explicitly identified the product as being relied upon (see note below):

                                   Name of Listed Drug                            NDA #                  Did applicant
                                                                                                      specify reliance on
                                                                                                      the product? (Y/N)




                            Applicants should specify reliance on the 356h, in the cover letter, and/or with their patent
                           certification/statement. If you believe there is reliance on a listed product that has not been
                               explicitly identified as such by the applicant, please contact the (b)(2) review staff in the
                                                                                  Immediate Office, Office of New Drugs.

                    7) If this is a (b)(2) supplement to an original (b)(2) application, does the supplement rely upon
                       the same listed drug(s) as the original (b)(2) application?
                                                                                N/A          YES              NO



                                                                                                                     Page 3
                                                                                                      Version: January 2015
                                                                                                         FDASUPP012169
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 198 of 203
                                                                                                                             JA-1785



                        If this application is a (b)(2) supplement to an original (b)(1) application or not a supplemental
                                                                                               application, answer “N/A”.
                            If “NO”, please contact the (b)(2) review staff in the Immediate Office, Office of New Drugs.

                    8) Were any of the listed drug(s) relied upon for this application:
                       a) Approved in a 505(b)(2) application?
                                                                                              YES              NO

                                                                                  If “YES”, please list which drug(s).
                                      Name of drug(s) approved in a 505(b)(2) application:

                         b) Approved by the DESI process?
                                                                                         YES              NO
                                                                                 If “YES”, please list which drug(s).
                                      Name of drug(s) approved via the DESI process:

                         c) Described in a final OTC drug monograph?
                                                                                             YES              NO
                                                                                     If “YES”, please list which drug(s).

                                      Name of drug(s) described in a final OTC drug monograph:

                         d) Discontinued from marketing?
                                                                                          YES             NO
                                                 If “YES”, please list which drug(s) and answer question d) i. below.
                                                                                    If “NO”, proceed to question #9.
                                      Name of drug(s) discontinued from marketing:

                             i)   Were the products discontinued for reasons related to safety or effectiveness?
                                                                                                YES             NO
                                  (Information regarding whether a drug has been discontinued from marketing for
                                  reasons of safety or effectiveness may be available in the Orange Book. Refer to
                                  section 1.11 for an explanation, and section 6.1 for the list of discontinued drugs. If
                                  a determination of the reason for discontinuation has not been published in the
                                  Federal Register (and noted in the Orange Book), you will need to research the
                                  archive file and/or consult with the review team. Do not rely solely on any
                                  statements made by the sponsor.)

                    9) Describe the change from the listed drug(s) relied upon to support this (b)(2) application (for
                       example, “This application provides for a new indication, otitis media” or “This application
                       provides for a change in dosage form, from capsule to solution”).


                    The purpose of the following two questions (# 10 and 11) is to determine if there is an approved
                    drug product that is equivalent or very similar to the product proposed for approval that should
                    be referenced as a listed drug in the pending application.

                    Response to Questions 10 and 11: Not Applicable. Goprelto is the only approved cocaine
                    application (NDA 209963). Goprelto was approved after submission of this 505(b)(2) NDA
                    for Numbrino.


                                                                                                                    Page 4
                                                                                                     Version: January 2015
                                                                                                        FDASUPP012170
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 199 of 203
                                                                                                                                     JA-1786



                    The assessment of pharmaceutical equivalence for a recombinant or biologically-derived product
                    and/or protein or peptide product is complex. If you answered YES to question #1, proceed to
                    question #12; if you answered NO to question #1, proceed to question #10 below.

                    10) (a) Is there a pharmaceutical equivalent(s) to the product proposed in the 505(b)(2)
                        application that is already approved (via an NDA or ANDA)?

                          (Pharmaceutical equivalents are drug products in identical dosage forms intended for the
                          same route of administration that: (1) contain identical amounts of the identical active drug
                          ingredient, i.e., the same salt or ester of the same therapeutic moiety, or, in the case of
                          modified release dosage forms that require a reservoir or overage or such forms as prefilled
                          syringes where residual volume may vary, that deliver identical amounts of the active drug
                          ingredient over the identical dosing period; (2) do not necessarily contain the same inactive
                          ingredients; and (3) meet the identical compendial or other applicable standard of identity,
                          strength, quality, and purity, including potency and, where applicable, content uniformity,
                          disintegration times, and/or dissolution rates. (21 CFR 320.1(c), FDA’s “Approved Drug
                          Products with Therapeutic Equivalence Evaluations” (the Orange Book)).

                          Note that for proposed combinations of one or more previously approved drugs, a pharmaceutical
                          equivalent must also be a combination of the same drugs.

                                                                                                    YES                NO

                                                                                  If “NO” to (a) proceed to question #11.
                                                         If “YES” to (a), answer (b) and (c) then proceed to question #12.

                              (b) Is the pharmaceutical equivalent approved for the same indication for which the
                              505(b)(2) application is seeking approval?
                                                                                             YES             NO

                              (c) Is the listed drug(s) referenced by the application a pharmaceutical equivalent?
                                                                                  N/A         YES              NO

                        If this application relies only on non product-specific published literature, answer “N/A”
                        If “YES” to (c) and there are no additional pharmaceutical equivalents listed, proceed to
                        question #12.
                        If “NO” or if there are additional pharmaceutical equivalents that are not referenced by the
                        application, list the NDA pharmaceutical equivalent(s); you do not have to individually list all
                        of the products approved as ANDAs, but please note below if approved approved generics are
                        listed in the Orange Book. Please also contact the (b)(2) review staff in the Immediate Office,
                        Office of New Drugs.

                        Pharmaceutical equivalent(s):

                    11) (a) Is there a pharmaceutical alternative(s) already approved (via an NDA or ANDA)?

                          (Pharmaceutical alternatives are drug products that contain the identical therapeutic moiety, or its
                          precursor, but not necessarily in the same amount or dosage form or as the same salt or ester. Each
                          such drug product individually meets either the identical or its own respective compendial or other
                          applicable standard of identity, strength, quality, and purity, including potency and, where applicable,
                          content uniformity, disintegration times and/or dissolution rates. (21 CFR 320.1(d)) Different dosage
                          forms and strengths within a product line by a single manufacturer are thus pharmaceutical

                                                                                                                          Page 5
                                                                                                           Version: January 2015
                                                                                                              FDASUPP012171
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 200 of 203
                                                                                                                               JA-1787


                          alternatives, as are extended-release products when compared with immediate- or standard-release
                          formulations of the same active ingredient.)

                          Note that for proposed combinations of one or more previously approved drugs, a pharmaceutical
                          alternative must also be a combination of the same drugs.

                                                                                              YES             NO
                                                                                        If “NO”, proceed to question #12.

                          (b) Is the pharmaceutical alternative approved for the same indication for which the
                          505(b)(2) application is seeking approval?
                                                                                              YES            NO

                          (c) Is the approved pharmaceutical alternative(s) referenced as the listed drug(s)?
                                                                                N/A          YES              NO


                        If this application relies only on non product-specific published literature, answer “N/A”
                        If “YES” and there are no additional pharmaceutical alternatives listed, proceed to question
                        #12.
                        If “NO” or if there are additional pharmaceutical alternatives that are not referenced by the
                        application, list the NDA pharmaceutical alternative(s); you do not have to individually list all
                        of the products approved as ANDAs, but please note below if approved generics are listed in
                        the Orange Book. Please also contact the (b)(2) review staff in the Immediate Office, Office of
                        New Drugs.

                    Pharmaceutical alternative(s):

                                               PATENT CERTIFICATION/STATEMENTS

                    12) List the patent numbers of all unexpired patents listed in the Orange Book for the listed
                        drug(s) for which our finding of safety and effectiveness is relied upon to support approval of
                        the (b)(2) product.

                                      Listed drug/Patent number(s):

                                                    No patents listed          proceed to question #14

                    13) Did the applicant address (with an appropriate certification or statement) all of the unexpired
                        patents listed in the Orange Book for the listed drug(s) relied upon to support approval of the
                        (b)(2) product?
                                                                                              YES              NO
                             If “NO”, list which patents (and which listed drugs) were not addressed by the applicant.

                                      Listed drug/Patent number(s):


                    14) Which of the following patent certifications does the application contain? (Check all that
                        apply and identify the patents to which each type of certification was made, as appropriate.)




                                                                                                                      Page 6
                                                                                                       Version: January 2015
                                                                                                          FDASUPP012172
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 201 of 203
                                                                                                                           JA-1788



                                   No patent certifications are required (e.g., because application is based solely on
                                   published literature that does not cite a specific innovator product)

                                   21 CFR 314.50(i)(1)(i)(A)(1): The patent information has not been submitted to
                                   FDA. (Paragraph I certification)


                                   21 CFR 314.50(i)(1)(i)(A)(2): The patent has expired. (Paragraph II certification)

                                     Patent number(s):

                                   21 CFR 314.50(i)(1)(i)(A)(3): The date on which the patent will expire.
                                   (Paragraph III certification)

                                     Patent number(s):                                 Expiry date(s):

                                   21 CFR 314.50(i)(1)(i)(A)(4): The patent is invalid, unenforceable, or will not be
                                   infringed by the manufacture, use, or sale of the drug product for which the
                                   application is submitted. (Paragraph IV certification). If Paragraph IV
                                   certification was submitted, proceed to question #15.

                                   21 CFR 314.50(i)(3): Statement that applicant has a licensing agreement with the
                                   NDA holder/patent owner (must also submit certification under 21 CFR
                                   314.50(i)(1)(i)(A)(4) above). If the applicant has a licensing agreement with the
                                   NDA holder/patent owner, proceed to question #15.

                                   21 CFR 314.50(i)(1)(ii): No relevant patents.


                                   21 CFR 314.50(i)(1)(iii): The patent on the listed drug is a method of use patent
                                   and the labeling for the drug product for which the applicant is seeking approval
                                   does not include any indications that are covered by the use patent as described in
                                   the corresponding use code in the Orange Book. Applicant must provide a
                                   statement that the method of use patent does not claim any of the proposed
                                   indications. (Section viii statement)

                                     Patent number(s):
                                     Method(s) of Use/Code(s):

                    15) Complete the following checklist ONLY for applications containing Paragraph IV
                        certification and/or applications in which the applicant and patent holder have a licensing
                        agreement:

                         (a) Patent number(s):
                         (b) Did the applicant submit a signed certification stating that the NDA holder and patent
                             owner(s) were notified that this b(2) application was filed [21 CFR 314.52(b)]?
                                                                                               YES           NO
                                            If “NO”, please contact the applicant and request the signed certification.




                                                                                                                  Page 7
                                                                                                   Version: January 2015
                                                                                                      FDASUPP012173
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 202 of 203
                                                                                                                            JA-1789



                         (c) Did the applicant submit documentation showing that the NDA holder and patent
                             owner(s) received the notification [21 CFR 314.52(e)]? This is generally provided in the
                             form of a registered mail receipt.
                                                                                            YES             NO
                                                 If “NO”, please contact the applicant and request the documentation.

                         (d) What is/are the date(s) on the registered mail receipt(s) (i.e., the date(s) the NDA holder
                             and patent owner(s) received notification):

                                     Date(s):

                             Note, the date(s) entered should be the date the notification occurred (i.e., delivery
                             date(s)), not the date of the submission in which proof of notification was provided

                         (e) Has the applicant been sued for patent infringement within 45-days of receipt of the
                             notification listed above?

                             Note that you may need to call the applicant (after 45 days of receipt of the notification)
                             to verify this information UNLESS the applicant provided a written statement from the
                             notified patent owner(s) that it consents to an immediate effective date of approval.

                               YES         NO          Patent owner(s) consent(s) to an immediate effective date of
                                                       approval




                                                                                                                   Page 8
                                                                                                    Version: January 2015
                                                                                                       FDASUPP012174
Reference ID: 4544744
                        Case 1:20-cv-00211-TNM Document 52-7 Filed 06/25/20 Page 203 of 203
                                                                                         Signature Page 1 of 1
                                                                                                     JA-1790
          --------------------------------------------------------------------------------------------
          This is a representation of an electronic record that was signed
          electronically. Following this are manifestations of any and all
          electronic signatures for this electronic record.
          --------------------------------------------------------------------------------------------
          /s/
          ------------------------------------------------------------

          SONAM S KAPOOR
          01/10/2020 11:44:38 AM




                                                                                        FDASUPP012175
Reference ID: 4544744
